Exhibit 10.1



PURCHASE AGREEMENT




THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 15th day of July, 2014
by and among Rainmaker Systems, Inc., a Delaware corporation (the “Company”),
and the Investor set forth on the signature pages affixed hereto (each an
“Investor”).
Recitals
A.    The Company and the Investor are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by the
provisions of Section 4(a)(2) under the Securities Act of 1933, as amended, and
Regulation D (“Regulation D”) as promulgated by the U.S. Securities and Exchange
Commission (the “SEC”) thereunder; and
B.    The Company has authorized the issuance, offer and sale (the “Offering”)
of up to an aggregate of (i) $3,500,000 in aggregate principal amount of the
Company’s 8% Senior Secured Convertible Notes due 2019 in the form attached
hereto as Exhibit A (the “Secured Convertible Notes”), which Secured Convertible
Notes are convertible into shares (the “Conversion Shares”) of the Company’s
Common Stock, par value $0.001 per share (together with any securities into
which such shares may be reclassified the “Common Stock”), at a conversion price
of $0.25 per share (subject to adjustment as provided therein), (ii) $1,750,000
in aggregate principal amount of the Company’s 8% Promissory Notes in the form
attached hereto as Exhibit B (the “Promissory Notes”), and (iii) warrants (the
“Warrants”) to purchase an aggregate of up to 14,000,000 shares (the “Warrant
Shares”) of Common Stock (subject to adjustment as provided therein) at an
exercise price of $0.08 per share (subject to adjustment as provided therein) in
the form attached hereto as Exhibit C; and
C.    The Secured Convertible Notes, the Promissory Notes and the Warrants will
be sold in units (collectively, the “Units”) at a per Unit purchase price of
$1.00 (the “Per Unit Purchase Price”) for an aggregate purchase price of up to
$3,200,000 (which amount may be increased to $3,500,000 with the consent of the
Company and the Majority Holders (as hereinafter defined)) (the “Maximum
Amount”), with each Unit consisting of (i) $1.00 in aggregate face amount of the
Secured Convertible Notes, (ii) $0.50 in aggregate face amount of the Promissory
Notes, and (iii) a Warrant to purchase up to four (4) shares of Common Stock.
The Units will not be certificated and the Secured Convertible Notes, the
Promissory Notes and the Warrants will be separately issued and transferable.
D.    The Investor wishes to purchase Units from the Company, and the Company
wishes to sell and issue to the Investor Units, upon the terms and conditions
stated in this Agreement; and
E.    The Company may, from time to time, on or prior to September 30, 2014 (the
“Expiration Date”) sell additional Units to other investors up to the Maximum
Amount and, in connection therewith, enter into one or more additional purchase
agreements in substantially the form of this Agreement with other investors
(each, an “Other Agreement” and, collectively, the “Other Agreements”).
In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is Controlled by, or
is under common Control with, such Person.
“Agent” means Scarsdale Equities LLC.
“Agent Related Persons” means any of the Agent’s directors, executive officers,
general partners, managing members or other officers participating in the
Offering of the Securities.
“Agility Facility” means the loan and security agreement effective October 30,
2013 between the Company and Agility Capital II, LLC.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
“Comerica Facility” means the loan and security agreement dated June 14, 2012
between the Company and Comerica Bank.
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.
“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Conversion Shares” has the meaning set forth in the recitals.
“Insider” means each director, executive officer, other officer of the Company
participating in the Offering, any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, and any promoter connected with the Company in any capacity on the
date hereof.
“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole,
(ii) the validity or enforceability of the Transaction Documents, or (iii) the
ability of the Company to perform its obligations under the Transaction
Documents.
“Notes” means, collectively, the Secured Convertible Notes and the Promissory
Notes.
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
“SEC Filings” has the meaning set forth in Section 4.6.
“Securities” means the Notes, the Warrants, the Conversion Shares and the
Warrant Shares.
“Security Agreement” means the Pledge and Security Agreement, in the form of
Exhibit D attached hereto.
“Security Documents” means the collective reference to the Security Agreement
and each other agreement or writing pursuant to which the Company purports to
pledge or grant a security interest in any property or assets securing the
Company’s obligations or any such Person purports to guaranty the payment and/or
performance of the Company’s obligations and, in each case, as amended,
restated, supplemented or otherwise modified from time to time.
“Share Increase” has the meaning set forth in Section 7.10.
“Share Increase Date” has the meaning set forth in Section 7.10.
“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.
“Transaction Documents” means this Agreement, the Notes, the Warrants, the
Security Agreement and the other Security Documents.
“Warrants” has the meaning specified in the recitals.
“Warrant Shares” has the meaning specified in the recitals.
“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
2.    Purchase and Sale of the Units. Subject to the terms and conditions of
this Agreement, on the Closing Date (as defined below), the Investor shall
purchase, and the Company shall sell and issue to the Investor, the number of
Units set forth opposite the Investor’s name on the omnibus signature page
attached hereto (the “Omnibus Signature Page”) in exchange for the purchase
price therefor as specified in Section 3 below.
3.    Closing. Upon satisfaction or waiver of the conditions to closing
specified herein, at one or more closings to be held at such time and place as
the Company and the Investor mutually determine on or prior to the Expiration
Date (each, a “Closing”), the Company shall issue and deliver to the Investor
the Notes and the Warrants comprising the Units purchased by the Investor
hereunder, registered in such name or names as the Investor shall specify to the
Company in writing, and the Investor shall (i) pay to the Company by wire
transfer in immediately available funds to an account previously specified by
the Company an amount equal to the Per Unit Purchase Price multiplied by the
number of Units to be purchased by the Investor as set forth opposite the
Investor’s name on the Omnibus Signature Page and/or (ii) apply on account of
the Per Unit Purchase Price of the Units to be purchased by the Investor the
principal amount of any outstanding advances owing by the Company to the
Investor (the “Purchase Price”). The date on which a Closing occurs is referred
to herein as the “Closing Date.” Unless otherwise determined by the Company and
the Investor, each Closing shall take place at the offices of Lowenstein Sandler
PC, 1251 Avenue of the Americas, 18th Floor, New York, New York 10020.
4.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor as of the Closing Date that, except as
set forth in the schedules delivered herewith (collectively, the “Disclosure
Schedules”):
4.1    Organization, Good Standing and Qualification. Each of the Company and
its Subsidiaries is a corporation or other legal entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation and has all requisite corporate or similar power and
authority to carry on its business as now conducted and to own or lease its
properties. Each of the Company and its Subsidiaries is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
makes such qualification or leasing necessary unless the failure to so qualify
has not had and could not reasonably be expected to have a Material Adverse
Effect. The Company’s Subsidiaries are listed on Schedule 4.1 hereto.
4.2    Authorization. The Company has full power and authority and, except for
effecting the Share Increase as provided in Section 7.10, has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Securities. When
delivered in accordance with the terms hereof, the Transaction Documents will
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally and
to general equitable principles.
4.3    Capitalization. The issued and outstanding shares of Common Stock have
been duly authorized and validly issued, are fully paid and nonassessable, have
been issued in compliance with all federal and state securities laws, were not
issued in violation of or subject to any preemptive rights or other rights to
subscribe for or purchase securities, and conform in all material respects to
the description thereof contained in the Company’s filings with the SEC. Except
as set forth in the Company’s SEC Filings and except for options and other
awards that may be granted under the Company’s equity awards plans, the Company
does not have outstanding any options to purchase, or any preemptive rights or
other rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
its capital stock or any such options, rights, convertible securities or
obligations. Except as contemplated by this Agreement and the Other Agreements,
neither the Company nor any of its Subsidiaries is currently in negotiations for
the issuance and sale of any equity securities of any kind. Except as described
on Schedule 4.3 and except for the Registration Rights Agreement, there are no
voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among the Company and any of the
securityholders of the Company relating to the securities of the Company held by
them. Except as described on Schedule 4.3 and except as provided in the
Registration Rights Agreement, no Person has the right to require the Company to
register any securities of the Company under the 1933 Act, whether on a demand
basis or in connection with the registration of securities of the Company for
its own account or for the account of any other Person.
Except as described on Schedule 4.3, the Offering will not obligate the Company
to issue shares of Common Stock or other securities to any other Person (other
than in the Securities) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security.
Except as described on Schedule 4.3, the Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.
4.4    Valid Issuance. From and after the Share Increase Date, the Conversion
Shares will be duly and validly authorized and, when issued upon the due
conversion of the Secured Convertible Notes, will be validly issued, fully paid
and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws. The Warrants have been duly and validly authorized.
From and after the Share Increase Date, upon the due exercise of the Warrants,
the Warrant Shares will be validly issued, fully paid and non-assessable free
and clear of all encumbrances and restrictions, except for restrictions on
transfer set forth in the Transaction Documents or imposed by applicable
securities laws and except for those created by the Investors. From and after
the Share Increase Date, the Company will have reserved a sufficient number of
shares of Common Stock for issuance upon the conversion of the Secured
Convertible Notes and upon exercise of the Warrants, free and clear of all
encumbrances and restrictions, except for restrictions on transfer set forth in
the Transaction Documents or imposed by applicable securities laws and except
for those created by the Investors.
4.5    Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Securities require
no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than (i) as required to effect the
Share Increase as provided in Section 7.10, (ii) filings of the Security
Documents where necessary in order to perfect the security interests created
pursuant to the Security Agreement, which the company undertakes to file within
the time periods specified in the Security Agreement, and (iii) filings that
have been made pursuant to applicable state securities laws and post-sale
filings pursuant to applicable state and federal securities laws which the
Company undertakes to file within the applicable time periods. Subject to the
accuracy of the representations and warranties of the Investor set forth in
Section 5 hereof, the Company has taken all action necessary to exempt (i) the
issuance and sale of the Securities, (ii) the issuance of the Conversion Shares
upon the due conversion of the Secured Convertible Notes and the issuance of the
Warrant Shares upon due exercise of the Warrants, and (iv) the other
transactions contemplated by the Transaction Documents from the provisions of
any stockholder rights plan or other “poison pill” arrangement, any
anti-takeover, business combination or control share law or statute binding on
the Company or to which the Company or any of its assets and properties may be
subject and any provision of the Company’s Certificate of Incorporation or
Bylaws that is or could reasonably be expected to become applicable to the
Investors as a result of the transactions contemplated hereby, including without
limitation, the issuance of the Securities and the ownership, disposition or
voting of the Securities by the Investors or the exercise of any right granted
to the Investors pursuant to this Agreement or the other Transaction Documents.
4.6    Delivery of SEC Filings; Business. The Company has made available to the
Investor through the EDGAR system, true and complete copies of the Company’s
most recent Annual Report on Form 10-K for the fiscal year ended December 31,
2013 (the “10-K”), and all other reports filed by the Company pursuant to the
1934 Act since the filing of the 10-K and prior to the date hereof
(collectively, the “SEC Filings”). The SEC Filings are the only filings required
of the Company pursuant to the 1934 Act for such period. The Company and its
Subsidiaries are engaged in all material respects only in the business described
in the SEC Filings and the SEC Filings contain a complete and accurate
description in all material respects of the business of the Company and its
Subsidiaries, taken as a whole.
4.7    Use of Proceeds. The net proceeds of the sale of the Securities hereunder
shall be used by the Company to pay all existing indebtedness under the Comerica
Facility and the Agility Facility and for working capital and general corporate
purposes.
4.8    No Material Adverse Change. Since December 31, 2013, except as identified
and described in the SEC Filings or as described on Schedule 4.8, there has not
been:
(i)    any change in the consolidated assets, liabilities, financial condition
or operating results of the Company from that reflected in the financial
statements included in the Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2014, except for changes in the ordinary course of
business which have not had and could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate;
(ii)    any declaration or payment of any dividend, or any authorization or
payment of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;
(iii)    any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;
(iv)    any waiver, not in the ordinary course of business, by the Company or
any Subsidiary of a material right or of a material debt owed to it;
(v)    any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or a Subsidiary, except in the ordinary
course of business and which is not material to the assets, properties,
financial condition, operating results or business of the Company and its
Subsidiaries taken as a whole (as such business is presently conducted and as it
is proposed to be conducted);
(vi)    any change or amendment to the Company's Certificate of Incorporation or
Bylaws, or material change to any material contract or arrangement by which the
Company or any Subsidiary is bound or to which any of their respective assets or
properties is subject;
(vii)    any material labor difficulties or labor union organizing activities
with respect to employees of the Company or any Subsidiary;
(viii)    any material transaction entered into by the Company or a Subsidiary
other than in the ordinary course of business;
(ix)    the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company or any Subsidiary;
(x)    the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or
(xi)    any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.
4.9    SEC Filings.
(a)    At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1934 Act and did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
(b)    Each registration statement and any amendment thereto filed by the
Company since January 1, 2011 pursuant to the 1933 Act and the rules and
regulations thereunder, as of the date such statement or amendment became
effective, complied as to form in all material respects with the 1933 Act and
did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein not misleading; and each prospectus filed pursuant to
Rule 424(b) under the 1933 Act, as of its issue date and as of the closing of
any sale of securities pursuant thereto did not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
4.10    No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not conflict with or result in a breach or violation
of any of the terms and provisions of, or constitute a default under (i) the
Company’s Certificate of Incorporation or the Company’s Bylaws, both as in
effect on the date hereof (true and complete copies of which have been made
available to the Investors through the EDGAR system), or (ii)(a) any statute,
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company, any Subsidiary or any
of their respective assets or properties, or (b) any agreement or instrument to
which the Company or any Subsidiary is a party or by which the Company or a
Subsidiary is bound or to which any of their respective assets or properties is
subject, except, in the case of clause (ii) only, such breaches, violations or
defaults that individually or in the aggregate would not cause a Material
Adverse Effect.
4.11    Tax Matters. The Company and each Subsidiary has timely prepared and
filed all tax returns required to have been filed by the Company or such
Subsidiary with all appropriate governmental agencies and timely paid all taxes
shown thereon or otherwise owed by it. The charges, accruals and reserves on the
books of the Company in respect of taxes for all fiscal periods are adequate in
all material respects, and there are no material unpaid assessments against the
Company or any Subsidiary nor, to the Company’s Knowledge, any basis for the
assessment of any additional taxes, penalties or interest for any fiscal period
or audits by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its Subsidiaries, taken as a
whole. All taxes and other assessments and levies that the Company or any
Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due. There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or property. There are no outstanding tax sharing agreements
or other such arrangements between the Company and any Subsidiary or other
corporation or entity.
4.12    Title to Properties. Except as disclosed in the SEC Filings, the Company
and each Subsidiary has good and marketable title to all real properties and all
other properties and assets owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the SEC Filings, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.
4.13    Certificates, Authorizations and Permits. The Company and each
Subsidiary possess adequate certificates, authorizations or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, except where the failure to possess such certificates,
authorizations or permits has not had and could not reasonably be expected to
have a Material Adverse Effect, and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that, if determined adversely to the
Company or such Subsidiary, could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate.
4.14    Labor Matters.
(a)    Except as set forth on Schedule 4.14, the Company is not a party to or
bound by any collective bargaining agreements or other agreements with labor
organizations. The Company has not violated in any material respect any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.
(b)    (i) There are no labor disputes existing, or to the Company's Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company's employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company's Knowledge, threatened before the National Labor Relations Board
or any other federal, state or local labor commission relating to the Company's
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to the
Company and (iv) to the Company's Knowledge, the Company enjoys good labor and
employee relations with its employees and labor organizations.
(c)    The Company is, and at all times has been, in compliance in all material
respects with all applicable laws respecting employment (including laws relating
to classification of employees and independent contractors) and employment
practices, terms and conditions of employment, wages and hours, and immigration
and naturalization. There are no claims pending against the Company before the
Equal Employment Opportunity Commission or any other administrative body or in
any court asserting any violation of Title VII of the Civil Rights Act of 1964,
the Age Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other
federal, state or local Law, statute or ordinance barring discrimination in
employment.
(d)    Except as disclosed in the SEC Filings or as described on Schedule 4.14,
the Company is not a party to, or bound by, any employment or other contract or
agreement that contains any severance, termination pay or change of control
liability or obligation, including, without limitation, any “excess parachute
payment,” as defined in Section 280G(b) of the Internal Revenue Code.
(e)    To the Company’s Knowledge, each of the Company's employees is a Person
who is either (i) a United States citizen, (ii) a permanent resident entitled to
work in the United States or (iii) holds a valid H-1 visa. To the Company's
Knowledge, the Company has no liability for the improper classification by the
Company of such employees as independent contractors or leased employees prior
to the Closing.
4.15    Intellectual Property.
(a)    All Intellectual Property of the Company and its Subsidiaries is
currently in compliance with all legal requirements (including timely filings,
proofs and payments of fees) and is valid and enforceable. No Intellectual
Property of the Company or its Subsidiaries which is necessary for the conduct
of Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted has been or is now involved
in any cancellation, dispute or litigation, and, to the Company’s Knowledge, no
such action is threatened. No patent of the Company or its Subsidiaries has been
or is now involved in any interference, reissue, re-examination or opposition
proceeding.
(b)    All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted to which the
Company or any Subsidiary is a party or by which any of their assets are bound
(other than  generally commercially available, non‑custom, off‑the‑shelf
software application programs having a retail acquisition price of less than
$10,000 per license) (collectively, “License Agreements”) are valid and binding
obligations of the Company or its Subsidiaries that are parties thereto and, to
the Company’s Knowledge, the other parties thereto, enforceable in accordance
with their terms, except to the extent that enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement.
(c)    The Company and its Subsidiaries own or have the valid right to use all
of the Intellectual Property that is necessary for the conduct of the Company’s
and each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted and for the ownership, maintenance and
operation of the Company’s and its Subsidiaries’ properties and assets, free and
clear of all liens (other than liens securing the Comerica Facility and the
Agility Facility), encumbrances, adverse claims or obligations to license all
such owned Intellectual Property and Confidential Information, other than
licenses entered into in the ordinary course of the Company’s and its
Subsidiaries’ businesses. The Company and its Subsidiaries have a valid and
enforceable right to use all third party Intellectual Property and Confidential
Information used or held for use in the respective businesses of the Company and
its Subsidiaries.
(d)    To the Company’s Knowledge, the conduct of the Company’s and its
Subsidiaries’ businesses as currently conducted does not infringe or otherwise
impair or conflict with (collectively, “Infringe”) any Intellectual Property
rights of any third party or any confidentiality obligation owed to a third
party, and, to the Company’s Knowledge, the Intellectual Property and
Confidential Information of the Company and its Subsidiaries which are necessary
for the conduct of Company’s and each of its Subsidiaries’ respective businesses
as currently conducted or as currently proposed to be conducted are not being
Infringed by any third party. There is no litigation or order pending or
outstanding or, to the Company’s Knowledge, threatened or imminent, that seeks
to limit or challenge or that concerns the ownership, use, validity or
enforceability of any Intellectual Property or Confidential Information of the
Company and its Subsidiaries and the Company’s and its Subsidiaries’ use of any
Intellectual Property or Confidential Information owned by a third party, and,
to the Company’s Knowledge, there is no valid basis for the same.
(e)    The consummation of the transactions contemplated hereby and by the other
Transaction Documents will not result in the alteration, loss, impairment of or
restriction on the Company’s or any of its Subsidiaries’ ownership or right to
use any of the Intellectual Property or Confidential Information which is
necessary for the conduct of Company’s and each of its Subsidiaries’ respective
businesses as currently conducted or as currently proposed to be conducted.
(f)    The Company and its Subsidiaries have taken reasonable steps to protect
the Company’s and its Subsidiaries’ rights in their Intellectual Property and
Confidential Information. Each employee, consultant and contractor who has had
access to Confidential Information which is necessary for the conduct of
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted has executed an agreement to
maintain the confidentiality of such Confidential Information and has executed
appropriate agreements that are substantially consistent with the Company’s
standard forms thereof. Except under confidentiality obligations, there has been
no material disclosure of any of the Company’s or its Subsidiaries’ Confidential
Information to any third party.
4.16    Environmental Matters. Neither the Company nor any Subsidiary is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim has had or could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate; and there is no pending or, to the Company’s Knowledge, threatened
investigation that might lead to such a claim.
4.17    Litigation. Except as described on Schedule 4.17, there are no pending
actions, suits or proceedings against or affecting the Company, its Subsidiaries
or any of its or their properties; and to the Company’s Knowledge, no such
actions, suits or proceedings are threatened or contemplated. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or since
January 1, 2009 has been the subject of any action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the Company’s Knowledge,
there is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company. The SEC has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the 1933 Act
or the 1934 Act.
4.18    Financial Statements. The financial statements included in each SEC
Filing comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing (or to the extent corrected by a subsequent restatement) and
present fairly, in all material respects, the consolidated financial position of
the Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, as permitted by Form 10-Q under the 1934 Act). Except as set forth
in the financial statements of the Company included in the SEC Filings filed
prior to the date hereof or as described on Schedule 4.18, neither the Company
nor any of its Subsidiaries has incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements.
4.19    Insurance Coverage. The Company and each Subsidiary maintains in full
force and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and each Subsidiary, and the Company reasonably believes such insurance
coverage to be adequate against all liabilities, claims and risks against which
it is customary for comparably situated companies to insure.
4.20    Trading of the Common Stock. The Common Stock is registered pursuant to
Section 12(g) of the 1934 Act and is quoted on OTCQX maintained by OTC Markets
Group Inc. (the “OTCQX”), and the Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Common Stock
under the 1934 Act or removal from quotation of the Common Stock from the OTCQX,
nor has the Company received any notification that the SEC, the OTCQX or the
Financial Industry Regulatory Authority, Inc. is contemplating terminating such
registration or quotation.
4.21    Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or the Investor
for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of the Company, other
than the Agent and as described in Schedule 4.21.
4.22    No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities.
4.23    No Integrated Offering. Neither the Company nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Securities under the
1933 Act.
4.24    Rule 506 Compliance. To the Company's knowledge, neither the Company,
any Insider, the Agent or any Agent Related Person is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2)(i) or (d)(3) of the 1933 Act. The Company is not disqualified
from relying on Rule 506 of Regulation D under the 1933 Act (“Rule 506”) for any
of the reasons stated in Rule 506(d) in connection with the issuance and sale of
the Securities to the Investors pursuant to this Agreement. The Company has
exercised reasonable care, including without limitation, conducting a factual
inquiry that is appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) exists. The Company has furnished to each
Investor, a reasonable time prior to the date hereof, a description in writing
of any matters relating to the Company, the Insiders, the Agent and the Agent
Related Persons that would have triggered disqualification under Rule 506(d) but
which occurred before September 23, 2013, in each case, in compliance with the
disclosure requirements of Rule 506(e). The Company has exercised reasonable
care, including without limitation, conducting a factual inquiry that is
appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) would have existed and whether any disclosure
is required to be made to Investor under Rule 506(e). Any outstanding securities
of the Company (of any kind or nature) that were issued in reliance on Rule 506
at any time on or after September 23, 2013 have been issued in compliance with
Rule 506(d) and (e).
4.25    Private Placement. Assuming the truth and accuracy of the Investor’s
representations and warranties in this Agreement, the offer and sale of the
Securities to the Investor as contemplated hereby is exempt from the
registration requirements of the 1933 Act.
4.26    Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).
4.27    Questionable Payments. Neither the Company nor any of its Subsidiaries
nor, to the Company’s Knowledge, any of their respective current or former
directors, officers, employees, agents or other Persons acting on behalf of the
Company or any Subsidiary, has on behalf of the Company or any Subsidiary or in
connection with their respective businesses: (a) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) made any false or fictitious entries on the books and records of the Company
or any Subsidiary; or (e) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of any nature.
4.28    Transactions with Affiliates. Except as disclosed in the SEC Filings,
none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than as holders of stock
options and/or warrants, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.
4.29    Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in 1934
Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including the Subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed periodic report under the 1934 Act, as the case
may be, is being prepared. The Company has established internal control over
financial reporting (as defined in 1934 Act Rules 13a-15(f) and 15d-15(f)) to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP. The Company's certifying officers have evaluated the effectiveness of
the Company's disclosure controls and procedures and the Company’s internal
control over financial reporting (collectively, “internal controls”) as of the
end of the period covered by the most recently filed periodic report under the
1934 Act (such date, the “Evaluation Date”). The Company presented in its most
recently filed periodic report under the 1934 Act the conclusions of the
certifying officers about the effectiveness of such internal controls based on
their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no significant changes in the Company's internal controls or, to the
Company's Knowledge, in other factors that could significantly affect the
Company's internal controls. The Company maintains and will continue to maintain
a standard system of accounting established and administered in accordance with
GAAP and the applicable requirements of the 1934 Act.
4.30    Disclosures. The written materials, taken as a whole, delivered to the
Investor in connection with the transactions contemplated by the Transaction
Documents do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.
4.31    Investment Company. The Company is not required to be registered as, and
is not an Affiliate of, and immediately following the completion of the Offering
will not be required to register as, an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
5.    Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company that:
5.1    Organization and Existence. Such Investor is an individual or a validly
existing corporation, limited partnership or limited liability company and has
all requisite corporate, partnership or limited liability company power and
authority to invest in the Securities pursuant to this Agreement.
5.2    Authorization. The execution, delivery and performance by such Investor
of the Transaction Documents to which such Investor is a party have been duly
authorized and will each constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.
5.3    Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.
5.4    Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.
5.5    Disclosure of Information. Such Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities. Such
Investor acknowledges receipt of copies of the SEC Filings.
5.6    Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.
5.7    Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:
(b)    “The securities represented hereby have not been registered with the
Securities and Exchange Commission or the securities commission of any state in
reliance upon an exemption from registration under the Securities Act of 1933,
as amended (the ‘Act’) and, accordingly, may not be transferred unless (i) such
securities have been registered for sale pursuant to the Act, (ii) such
securities may be sold pursuant to Rule 144, or (iii) the Company has received
an opinion of counsel reasonably satisfactory to it that such transfer may
lawfully be made without registration under the Act.”
(c)    If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.
5.8    Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, (i) an “accredited investor” as defined in
Rule 501(a) under the 1933 Act and (ii) an “institutional investor” as defined
in Financial Industry Regulatory Authority Rule 5110(d)(4)(B). Such Investor is
not a registered broker dealer registered under Section 15(a) of the Exchange
Act, or a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
or an entity engaged in the business of being a broker dealer. Except as
otherwise disclosed in writing to the Company on or prior to the date of this
Agreement, such Investor is not affiliated with any broker dealer registered
under Section 15(a) of the 1934 Act, or a member of FINRA or an entity engaged
in the business of being a broker dealer. Such Investor maintains its principal
executive office at the location specified on its signature page hereto.
5.9    No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any general solicitation or general advertising.
5.10    Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of such Investor.
5.11    Prohibited Transactions. Since the earlier of (a) such time as such
Investor was first contacted by the Company or any other Person acting on behalf
of the Company regarding the transactions contemplated hereby or (b) thirty (30)
days prior to the date hereof, neither such Investor nor any Affiliate of such
Investor which (x) had knowledge of the transactions contemplated hereby, (y)
has or shares discretion relating to such Investor’s investments or trading or
information concerning such Investor’s investments, including in respect of the
Securities, or (z) is subject to such Investor’s review or input concerning such
Affiliate’s investments or trading (collectively, “Trading Affiliates”) has,
directly or indirectly, effected or agreed to effect any short sale, whether or
not against the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the 1934 Act) with respect to the Common Stock, granted any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities.
5.12    The Agent. Such Investor understands that the Agent has acted solely as
the agent of the Company in the placement of the Securities, and that the Agent
makes no representation or warranty with regard to the merits of this
transaction or as to the accuracy of any information such Investor may have
received in connection therewith. Such Investor acknowledges that it has not
relied on any information or advice furnished by or on behalf of the Agent.
5.13    Foreign Investors. If such Investor is not a United States person (as
defined by Section 7701(a)(30) of the United States Internal Revenue Code, as
amended), such Investor hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Units or any use of this Agreement, including
(i) the legal requirements within its jurisdiction for the purchase of the
Units, (ii) any foreign exchange restrictions applicable to such purchase, (iii)
any governmental or other consents that may need to be obtained, and (iv) the
income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale, or transfer of the Units. Such Investor’s
subscription and payment for and continued beneficial ownership of the Units
will not violate any applicable securities or other laws of such Investor’s
jurisdiction.
6.    Conditions to Closing.
6.1    Conditions to the Investor’s Obligations. The obligation of the Investor
to purchase the Notes and the Warrants to be acquired by it at any Closing is
subject to the fulfillment to such Investor’s satisfaction, on or prior to the
Closing Date, of the following conditions, any of which may be waived by such
Investor:
(a)    The representations and warranties made by the Company in Section 4
hereof qualified as to materiality shall be true and correct at all times prior
to and on the Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in Section 4 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date. The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.
(b)    The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.
(c)    The Company shall have executed and delivered the Transaction Documents
to be delivered by it hereunder.
(d)    No judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
(e)    The Company shall have received proceeds pursuant to this Agreement and
Other Agreements consummated on or prior to the Closing Date of at least Two
Million Five Hundred Thousand and 00/100 Dollars ($2,500,000).
(f)    The Company shall have delivered to the Investor a Certificate, executed
on behalf of the Company by its Chief Executive Officer or its Chief Financial
Officer, dated as of the Closing Date, certifying to the fulfillment of the
conditions specified in subsections (a), (b), (d), and (h) of this Section 6.1.
(g)    The Company shall have delivered to the Investor a Certificate, executed
on behalf of the Company by its Secretary, dated as of the Closing Date,
certifying the resolutions adopted by the Board of Directors of the Company
approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, certifying the current
versions of the Certificate of Incorporation and Bylaws of the Company and
certifying as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company.
(h)    No stop order or suspension of trading shall have been imposed by OTCQX,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.
6.2    Conditions to Obligations of the Company. The Company's obligation to
sell and issue the Notes and the Warrants being issued and sold by it at any
Closing is subject to the fulfillment to the satisfaction of the Company on or
prior to the Closing Date of the following conditions, any of which may be
waived by the Company:
(a)    The representations and warranties made by the Investor in Section 5
hereof, other than the representations and warranties contained in Sections 5.3,
5.4, 5.5, 5.6, 5.7, 5.8, 5.9, 5.11 and 5.13 (the “Investment Representations”),
shall be true and correct in all material respects when made, and shall be true
and correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investment
Representations shall be true and correct in all respects when made, and shall
be true and correct in all respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investor shall have
performed in all material respects all obligations and covenants herein required
to be performed by them on or prior to the Closing Date.
(b)    The Investor shall have delivered the Purchase Price to the Company.
6.3    Termination of Obligations to Effect Closing; Effects.
(a)    The obligations of the Company, on the one hand, and the Investor, on the
other hand, to effect the Closing shall terminate as follows:
(i)    Upon the mutual written consent of the Company and the Investor;
(ii)    By the Company if any of the conditions set forth in Section 6.2 shall
have become incapable of fulfillment, and shall not have been waived by the
Company;
(iii)    By the Investor if any of the conditions set forth in Section 6.1 shall
have become incapable of fulfillment, and shall not have been waived by the
Investor; or
(iv)    By either the Company or any Investor (with respect to itself only) if a
Closing has not occurred on or before the fifth Business Day after the date of
this Agreement;
provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect a Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
(b)    Nothing in this Section 6.3 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.
7.    Covenants and Agreements of the Company. For so long as the Investor
continues to hold any outstanding Securities:
7.1    Reservation of Common Stock. From and after the Share Increase Date (as
defined in Section 7.10), the Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of providing for the conversion of the Secured Convertible Notes and
the exercise of the Warrants, such number of shares of Common Stock as shall
from time to time equal the Conversion Shares and the Warrant Shares.
7.2    Reports. The Company will furnish to the Investor such information
relating to the Company and its Subsidiaries as from time to time may reasonably
be requested by the Investor; provided, however, that the Company shall not
disclose material nonpublic information to the Investor, or to advisors to or
representatives of the Investor, unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides the Investor, such advisors and representatives with the
opportunity to accept or refuse to accept such material nonpublic information
for review and the Investor enters into an appropriate confidentiality agreement
with the Company with respect thereto.
7.3    No Conflicting Agreements. The Company will not take any action, enter
into any agreement or make any commitment that would conflict or interfere in
any material respect with the Company’s obligations to the Investor under the
Transaction Documents; provided, however, that the provisions of this Section
7.3 shall not be deemed to apply to the Other Agreements.
7.4    Insurance. The Company shall not materially reduce the insurance
coverages described in Section 4.19.
7.5    Compliance with Laws. The Company will comply in all material respects
with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.
7.6    Listing of Underlying Shares and Related Matters. If the Company applies
to have its Common Stock or other securities traded on any stock exchange or
market, it shall include in such application the Conversion Shares and the
Warrant Shares and will take such other action as is necessary to cause such
Common Stock to be so listed. Thereafter, the Company will use commercially
reasonable efforts to continue the listing and trading of its Common Stock on
such stock exchange or market and, in accordance, therewith, will use
commercially reasonable efforts to comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules thereof.
7.7    Removal of Legends. In connection with any sale or disposition of the
Securities by the Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, the Company shall or, in the case of Common Stock, shall cause the
transfer agent for the Common Stock (the “Transfer Agent”) to issue replacement
certificates representing the Securities sold or disposed of without restrictive
legends. Upon the earlier of (i) registration for resale pursuant to the
Registration Rights Agreement or (ii) the Conversion Shares or the Warrant
Shares, as applicable, becoming freely tradable by the Investor pursuant to Rule
144 the Company shall (A) deliver to the Transfer Agent irrevocable instructions
that the Transfer Agent shall issue a certificate representing shares of Common
Stock without legends upon receipt by such Transfer Agent of (X) either (1) a
customary representation by the Investor that Rule 144 applies to the shares of
Common Stock represented thereby or (2) a statement by the Investor that such
Investor has sold the shares of Common Stock represented thereby in accordance
with the Plan of Distribution contained in the Registration Statement, and (Y)
if applicable, the legended certificates for such shares, and (B) cause its
counsel to deliver to the Transfer Agent one or more blanket opinions to the
effect that the removal of such legends in such circumstances may be effected
under the 1933 Act. From the earlier of such dates, upon the Investor’s request,
the Company shall promptly cause the Investor’s Securities to be replaced with
Securities which do not bear restrictive legends, and Conversion Shares
subsequently issued upon the due conversion of the Secured Convertible Notes and
Warrant Shares subsequently issued upon due exercise of the Warrants shall not
bear such restrictive legends provided the provisions of either clause (i) or
clause (ii) above, as applicable, are satisfied with respect thereto. When the
Company is required to cause an unlegended Security to be issued as provided
herein, if: (1) the unlegended Security is not delivered to the Investor within
three (3) Business Days of submission by such Investor of a request for
unlegended Securities and, if applicable, the documentation specified above to
the Transfer Agent or the Company, as applicable, and (2) prior to the time such
unlegended Security is received by the Investor, the Investor, or any third
party on behalf of such Investor or for the Investor’s account, purchases (in an
open market transaction or otherwise) another Security to deliver in
satisfaction of a sale by the Investor of such Security (a “Buy-In”), then the
Company shall pay in cash to the Investor (for costs incurred either directly by
such Investor or on behalf of a third party) the amount by which the total
purchase price paid for the replacement Security as a result of the Buy-In
(including brokerage commissions, if any) exceeds the proceeds received by such
Investor as a result of the sale to which such Buy-In relates. The Investor
shall provide the Company written notice indicating the amounts payable to the
Investor in respect of the Buy-In.
7.8    Subsequent Equity Sales; Registration Statements.
(a)    From the date hereof until ninety (90) days after the earlier of (i) the
completion of the Offering, or (ii) the Expiration Date, neither the Company nor
any Subsidiary shall issue shares of Common Stock or Common Stock Equivalents.
Notwithstanding the foregoing, the provisions of this Section 7.8(a) shall not
apply to (i) the issuance of Common Stock or Common Stock Equivalents upon the
conversion or exercise of any securities of the Company or a Subsidiary
outstanding on the date hereof, provided that the terms of such security are not
amended after the date hereof to decrease the exercise price or increase the
Common Stock or Common Stock Equivalents receivable upon the exercise,
conversion or exchange thereof or (ii) the issuance of any Common Stock or
Common Stock Equivalents pursuant to any Company equity incentive plan approved
by the Company’s stockholders and in place as of the date hereof.
(b)    From the date hereof until such time as the Investor holds less than
$50,000 of Securities (based on the purchase price paid hereunder), the Company
shall be prohibited from effecting or entering into an agreement to effect any
Subsequent Financing involving a “Variable Rate Transaction”. The term “Variable
Rate Transaction” shall mean a transaction in which the Company issues or sells
(i) any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional shares of Common
Stock either (A) at a conversion, exercise or exchange rate or other price that
is based upon and/or varies with the trading prices of or quotations for the
shares of Common Stock at any time after the initial issuance of such debt or
equity securities, or (B) with a conversion, exercise or exchange price that is
subject to being reset at some future date after the initial issuance of such
debt or equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into any agreement, including, but not limited
to, an equity line of credit, whereby the Company may sell securities at a
future determined price. For the avoidance of doubt, the issuance of a security
which is subject to customary anti-dilution protections, including where the
conversion, exercise or exchange price is subject to adjustment as a result of
stock splits, reverse stock splits and other similar recapitalization or
reclassification events, shall not be deemed to be a “Variable Rate
Transaction.”
(c)    The Company shall not, and shall use its commercially reasonable efforts
to ensure that no Affiliate of the Company shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the 1933 Act) that will be integrated with the offer or
sale of the Securities in a manner that would require the registration under the
1933 Act of the sale of the Securities to the Investors, or that will be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any trading market such that it would require stockholder
approval prior to the closing of such other transaction unless stockholder
approval is obtained before the closing of such subsequent transaction.
(d)    The Company shall not, from the date hereof until ninety (90) days after
the earlier of (i) the completion of the Offering, or (ii) the Expiration Date,
prepare and file with the SEC a registration statement relating to an offering
for its own account or the account of others under the 1933 Act of any of its
equity securities, other than any registration statement or post-effective
amendment to a registration statement (or supplement thereto) relating to the
Company’s employee benefit plans registered on Form S-8 or, in connection with
an acquisition, on Form S-4.
7.9    Equal Treatment of Investors. No consideration shall be offered or paid
to any Person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration is also
offered to all of the parties to the Transaction Documents. For clarification
purposes, this provision constitutes a separate right granted to the Investor by
the Company and negotiated separately by the Investor, and is intended for the
Company to treat the purchasers in the Offering as a class and shall not in any
way be construed as the purchasers acting in concert or as a group with respect
to the purchase, disposition or voting of Securities or otherwise.
7.10    Increase in Authorized Shares. The Company shall use its commercially
reasonable efforts to seek the approval of its stockholders, by no later than
six months following the earlier of (i) the completion of the Offering, or (ii)
the Expiration Date, to amend its Certificate of Incorporation to increase the
number of authorized shares of common stock to no less than the number of shares
of Common Stock equal to the aggregate Conversion Shares and Warrant Shares (the
“Share Increase”). No later than the second Business Day after its stockholders
approve the Share Increase, the Company shall file with the Secretary of State
of Delaware an amendment to its Certificate of Incorporation to effect the Share
Increase, which amendment shall become effective upon filing. The date on which
the Share Increase is effected is referred to as the “Share Increase Date.” At
any annual or special meeting of stockholders called for the purpose of seeking
stockholder approval for the Share Increase, the Investor shall vote or cause to
be voted all shares of Common Stock owned by it and which the Investor has the
right to vote at such meeting in favor of the Share Increase.
7.11    Piggyback Registration Rights. The Company shall comply with the
piggyback registration rights provisions attached hereto as Exhibit E.
7.12    Management Transition. Promptly following the date hereof, the Company
shall implement a transition plan approved by the Company’s Board of Directors
to effect a change in the senior management of the Company (consisting of the
CEO and CFO positions) within a reasonable period of time following the date
hereof.
8.    Survival and Indemnification.
8.1    Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive any Closing of the transactions
contemplated by this Agreement.
8.2    Indemnification. The Company agrees to indemnify and hold harmless the
Investor and its Affiliates and their respective directors, officers, trustees,
members, managers, employees and agents, and their respective successors and
assigns, from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.
8.3    Conduct of Indemnification Proceedings. Conduct of Indemnification
Proceedings. Any person entitled to indemnification hereunder shall (i) give
prompt notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party; provided that any person entitled to indemnification hereunder shall have
the right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
person unless (a) the indemnifying party has agreed to pay such fees or
expenses, or (b) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person or (c)
in the reasonable judgment of any such person, based upon written advice of its
counsel, a conflict of interest exists between such person and the indemnifying
party with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.
9.    Miscellaneous.
9.1    Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Investor, as
applicable, which shall not be unreasonably withheld; provided, however, that
the Investor may assign its rights and delegate its duties hereunder in whole or
in part to an Affiliate or to a third party acquiring some or all of its
Securities in a transaction complying with applicable securities laws without
the prior written consent of the Company. The provisions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Without limiting the generality of the foregoing, in
the event that the Company is a party to a merger, consolidation, share exchange
or similar business combination transaction in which the Common Stock is
converted into the equity securities of another Person, from and after the
effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term
“Securities” shall be deemed to refer to the securities received by the Investor
in connection with such transaction. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
9.2    Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and transmitted via facsimile, or by portable document format via
electronic mail, each of which shall be deemed an original.
9.3    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
9.4    Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telex or
telecopier, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three days after such notice is deposited in first class mail, postage
prepaid, and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier. All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate by
ten days’ advance written notice to the other party:
If to the Company:
Rainmaker Systems, Inc.
900 East Hamilton Avenue
Campbell, CA 95008
Attention: Chief Executive Officer
Fax: (408) 369-0910
With a copy to:
Perkins Coie
4 Embarcadero Center
Suite 2400
San Francisco, CA 94111
Attention: Rainmaker Systems PCL
Fax: (415) 344-7050
If to the Investor:
to the addresses set forth on the Omnibus Signature Page.
9.5    Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith.
9.6    Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of Notes representing at least
50% of the principal amount of Notes then outstanding (the “Majority Holders”).
No such waiver or consent on any one instance shall be construed to be a
continuing waiver or a waiver in any other instance unless it expressly so
provides. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any Securities purchased under this
Agreement at the time outstanding, each future holder of all such Securities,
and the Company.
9.7    Publicity. No public release or announcement concerning the transactions
contemplated hereby shall be issued by the Company or the Investor without the
prior consent of the Company (in the case of a release or announcement by the
Investor) or the Investor (in the case of a release or announcement by the
Company) (which consents shall not be unreasonably withheld), except as such
release or announcement may be required by law or the applicable rules or
regulations of any securities exchange or securities market, in which case the
Company or the Investor, as the case may be, shall allow the Investor or the
Company, as applicable, to the extent reasonably practicable in the
circumstances, reasonable time to comment on such release or announcement in
advance of such issuance. In addition, the Company shall make any such filings
as may be required by applicable law or OTCQX requirements in the time and
manner required by the SEC or OTCQX, as applicable.
9.8    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
9.9    Entire Agreement. This Agreement, including the Exhibits and the
Disclosure Schedules, together with the other Transaction Documents, constitute
the entire agreement among the parties hereof with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings, both
oral and written, between the parties with respect to the subject matter hereof
and thereof.
9.10    Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
9.11    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the non-exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
[signature pages follow]
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.


The Company:                RAINMAKER SYSTEMS, INC.






By: /s/ Bradford Peppard         
Name: Bradford Peppard
Title: Chief Financial Officer








[OMNIBUS SIGNATURE PAGE]


By executing and delivering this signature page, the undersigned hereby agrees
to become a party to and to be bound by the terms and provisions of (i) the
Purchase Agreement by and between the Company and the undersigned, (ii) the
Security Agreement, and (iii) each Security Document.


Abraham Hannink and E.C. Hannink-Trimbos JTWROS






By: /s/ Abraham Hannink         
Name: Abraham Hannink
                    


/s/ E.C. Hannink-Trimbos     
E.C. Hannink-Trimbos


 


Number of Units: 850,000
Aggregate Purchase Price: $850,000


Address for Notice:


Abraham Hannink and E.C. Hannink-Trimbos JTWROS
Van Bergenlaan 4
2242 PV Wassenaar
The Netherlands




[OMNIBUS SIGNATURE PAGE]


By executing and delivering this signature page, the undersigned hereby agrees
to become a party to and to be bound by the terms and provisions of (i) the
Purchase Agreement by and between the Company and the undersigned, (ii) the
Security Agreement, and (iii) each Security Document.


Paul van Riel and Deidre van der Kuip JTWROS






/s/ Paul Van Riel            
Paul van Riel
                    


/s/ Deidre van der Kuip        
Deidre van der Kuip


 


Number of Units: 850,000
Aggregate Purchase Price: $850,000


Address for Notice:


Paul van Riel and Deidre van der Kuip JTWROS
Prinses Julianalaan 56
3062 DJ Rotterdam
The Netherlands




[OMNIBUS SIGNATURE PAGE]


By executing and delivering this signature page, the undersigned hereby agrees
to become a party to and to be bound by the terms and provisions of (i) the
Purchase Agreement by and between the Company and the undersigned, (ii) the
Security Agreement, and (iii) each Security Document.


                    


/s/ C.J. Kraall            
C.J. Kraall
                    


                    


 


Number of Units: 100,000
Aggregate Purchase Price: $100,000


Address for Notice:


C.J. Kraall
Ammonslaantje 37
2241 BR Wassenaar
The Netherlands




[OMNIBUS SIGNATURE PAGE]


By executing and delivering this signature page, the undersigned hereby agrees
to become a party to and to be bound by the terms and provisions of (i) the
Purchase Agreement by and between the Company and the undersigned, (ii) the
Security Agreement, and (iii) each Security Document.


Bortel Investment Management, LLC






By:     /s/ Peter Bortel            
Name: Peter Bortel
Title: President


                    


 


Number of Units: 300,000
Aggregate Purchase Price: $300,000


Address for Notice:


Bortel Investment Management, LLC
13313 Point Richmond Beach Rd. N.W.
Gig Harbor, WA 98332


[OMNIBUS SIGNATURE PAGE]


By executing and delivering this signature page, the undersigned hereby agrees
to become a party to and to be bound by the terms and provisions of (i) the
Purchase Agreement by and between the Company and the undersigned, (ii) the
Security Agreement, and (iii) each Security Document.


ALLEN BORTEL or SYDNE BORTEL, trustees, or their successors in trust, under the
Sydne and Allan Bortel LIVING TRUST, dated September 14, 1998, and any
amendments thereto.




By:    /s/ Allan Bortel         
Name: Allan Bortel
Title: Trustee
 











Number of Units: 200,000
Aggregate Purchase Price: $200,000
 
Address for Notice:


2 Ned’s Way
Tiburon, CA 94920
Phone: 415-435-3988







[OMNIBUS SIGNATURE PAGE]


By executing and delivering this signature page, the undersigned hereby agrees
to become a party to and to be bound by the terms and provisions of (i) the
Purchase Agreement by and between the Company and the undersigned, (ii) the
Security Agreement, and (iii) each Security Document.


[NAME OF INVESTOR]




By:    /s/ Douglas A. George         
Name: Douglas A. George
Title:











Number of Units: 150,000
Aggregate Purchase Price: $150,000
 
Address for Notice:


183 Cold Spring Road
Avon, CT 06001





[OMNIBUS SIGNATURE PAGE]


By executing and delivering this signature page, the undersigned hereby agrees
to become a party to and to be bound by the terms and provisions of (i) the
Purchase Agreement by and between the Company and the undersigned, (ii) the
Security Agreement, and (iii) each Security Document.


Investment Partners Opportunities Fund c/o MUFG Union Bank, N.A. as Custodian




By:    /s/ Greg Abella         
Name: Greg Abella
Title: Officer of Investment Partners Asset
Management











Number of Units: 50,000
Aggregate Purchase Price: $50,000
 
Address for Notice:


MUFG Union Bank, N.A.
Attn: Special Assets
350 California Street, 8th Floor
San Francisco, CA 94104


With a copy to:


Investment Partners Asset Management, Inc.
One Highland Ave.
Metuchen, NJ 08840



[OMNIBUS SIGNATURE PAGE]


By executing and delivering this signature page, the undersigned hereby agrees
to become a party to and to be bound by the terms and provisions of (i) the
Purchase Agreement by and between the Company and the undersigned, (ii) the
Security Agreement, and (iii) each Security Document.


[NAME OF INVESTOR]




By:    /s/ Don and Julie Berrow      
Name: Don and Julie Berrow
Title:











Number of Units:
Aggregate Purchase Price: $50,000
 
Address for Notice:


80 Orchard Lane
Lancaster, PA 17603-2422







EXHIBIT A


THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144 OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933 OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.




8% SENIOR SECURED CONVERTIBLE NOTE




$_______________    July 15, 2014 (the “Issuance Date”)


FOR VALUE RECEIVED, Rainmaker Systems, Inc., a Delaware corporation (the
“Company”), hereby unconditionally promises to pay to the order of
________________ (the “Holder”), having an address _____________, at such
address or at such other place as may be designated in writing by the Holder, or
its assigns, the aggregate principal sum of _____________ United States Dollars
($______________), together with interest from the date set forth above on the
unpaid principal balance of this Note outstanding at a rate equal to eight
percent (8.0%) (computed on the basis of the actual number of days elapsed in a
360-day year) per annum and continuing on the outstanding principal until this
8% Senior Secured Convertible Note (the “Note”) is converted into Common Stock
as provided herein or indefeasibly and irrevocably paid in full by the Company.
Interest on this Note shall accrue and shall be payable quarterly on each March
31, June 30, September 30 and December 31 (each, an “Interest Payment Date”),
commencing on September 30, 2015. Interest accrued on this Note for the period
from the Issuance Date until June 30, 2015, shall be capitalized quarterly on
the last day of each calendar quarter and added to the principal amount hereof.
Subject to the other provisions of this Note, the principal of this Note and all
accrued and unpaid interest hereon shall mature and become due and payable on
July 15, 2019 (the “Stated Maturity Date”). All payments of principal and
interest by the Company under this Note shall be made in United States dollars
in immediately available funds to an account specified by the Holder.
In the event that any amount due hereunder is not paid when due, such overdue
amount shall bear interest at an annual rate of fifteen percent (15%) until paid
in full. In no event shall any interest charged, collected or reserved under
this Note exceed the maximum rate then permitted by applicable law and if any
such payment is paid by the Company, then such excess sum shall be credited by
the Holder as a payment of principal.
This Note is one of a series of Notes (the “Company Notes”) of like tenor in an
aggregate principal amount of up to Three Million Five Hundred Thousand United
States Dollars ($3,500,000) issued by the Company pursuant to the Purchase
Agreements (as defined below).
1.Definitions. Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Purchase Agreements unless otherwise defined herein.
Unless the context otherwise requires, when used herein the following terms
shall have the meaning indicated:
“Additional Rights” has the meaning set forth in Section 4 hereof.
“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common control with, such Person.
“Agility Facility” means the loan and security agreement effective as of October
30, 2013, between the Company and Agility Capital II, LLC.
“Approved Stock Plan” shall mean any employee benefit plan or other issuance,
employment agreement or option grant or similar agreement which has been
approved by the Board, pursuant to which the Company’s securities may be issued
to any employee, consultant, officer or director for services provided to the
Company.
“Bloomberg” means Bloomberg Financial Markets.
“Board” shall mean the Board of Directors of Company.
“Business Day” other than a Saturday or Sunday, on which banks in New York City
are open for the general transaction of business.
“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported on the OTC Pink marketplace operated by OTC
Markets Group Inc. If the Closing Bid Price or the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price or the Closing Sale Price, as the case may be, of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. All such determinations to be appropriately adjusted
for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.
“Comerica Facility” means the loan and security agreement dated as of June 14,
2012, between the Company and Comerica Bank.
“Common Stock” shall mean the Common Stock, par value $0.001 per share, of the
Company or any securities into which shares of Common Stock may be reclassified
after the date hereof.
“Company” has the meaning set forth in the first paragraph hereof.
“Company Notes” has the meaning set forth in the third paragraph hereof.
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Conversion Price” shall mean initially $0.25 per share, subject to adjustment
as provided in Section 4.
“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.
“Event of Default” has the meaning set forth in Section 6 hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Issuances” has the meaning set forth in Section 4(j) hereof.
“Excluded Securities” shall mean (i) capital stock, Options or Convertible
Securities issued to directors, officers, employees or consultants of the
Company in connection with their service as directors of the Company, their
employment by the Company or their retention as consultants by the Company
pursuant to an Approved Stock Plan, (ii) shares of Common Stock issued upon the
conversion or exercise of Options or Convertible Securities that were issued and
outstanding on the date immediately preceding the Issuance Date, provided such
securities are not amended after the Issuance Date to increase the number of
shares of Common Stock issuable thereunder or to lower the exercise or
conversion price thereof, (iii) securities issued pursuant to the Purchase
Agreement and securities issued upon the exercise or conversion of those
securities, (iv) shares of Common Stock issued or issuable by reason of a
dividend, stock split or other distribution on shares of Common Stock (but only
to the extent that such a dividend, split or distribution results in an
adjustment in the Conversion Price pursuant to the other provisions of this
Note), and (v) capital stock, Options or Convertible Securities issued as
consideration for an acquisition or strategic transaction approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not, for the purposes of this clause (v), include a transaction in which the
Company is issuing securities primarily for the purpose of raising capital or to
an entity whose primary business is investing in securities.
“Hedging Agreement” means any interest rate swap, collar, cap, floor or forward
rate agreement or other agreement regarding the hedging of interest rate risk
exposure executed in connection with hedging the interest rate exposure of any
Person and any confirming letter executed pursuant to such agreement, all as
amended, supplemented, restated or otherwise modified from time to time.
“Holder” has the meaning set forth in the first paragraph hereof.
“Indebtedness” means any liability or obligation (i) for borrowed money, other
than trade payables incurred in the ordinary course of business, (ii) evidenced
by bonds, debentures, notes, or other similar instruments, (iii) in respect of
letters of credit or other similar instruments (or reimbursement obligations
with respect thereto), except letters of credit or other similar instruments
issued to secure payment of trade payables or obligations in respect of workers’
compensation, unemployment insurance and other social security laws or
regulations, all arising in the ordinary course of business consistent with past
practices, (iv) to pay the deferred purchase price of property or services,
except trade payables arising in the ordinary course of business consistent with
past practices, (v) as lessee under capitalized leases, (vi) secured by a Lien
on any asset of the Company or a Subsidiary, whether or not such obligation is
assumed by the Company or such Subsidiary.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any deposit with, or advance, loan or other extension of credit to, any other
Person (including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person), but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days arising in connection with the sale of inventory or
supplies by such Person in the ordinary course of business; (c) the entering
into of any guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person; or (d) the
entering into of any Hedging Agreement.
“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any of the foregoing).
“Majority Holders” has the meaning set forth in Section 8 hereof.
“Note” has the meaning set forth in the first paragraph hereof.
“Option Value” shall mean the value of an Option based on the Black and Scholes
Option Pricing model obtained from the “OV” function on Bloomberg determined as
of the day prior to the public announcement of the applicable Option for pricing
purposes and reflecting (i) a risk-free interest rate corresponding to the U.S.
Treasury rate for a period equal to the remaining term of the applicable Option
as of the applicable date of determination, (ii) an expected volatility equal to
the greater of (a) 100% and (b) the 100 day volatility obtained from the HVT
function on Bloomberg as of the day immediately following the public
announcement of the issuance of the applicable Option, (iii) the underlying
price per share used in such calculation shall be the highest Weighted Average
Price of the Common Stock during the period beginning on the day prior to the
execution of definitive documentation relating to the issuance of the applicable
Option and the public announcement of such issuance and (iv) a 360 day
annualization factor.
“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
“Permitted Indebtedness” means:
(a)    Indebtedness existing on the Closing Date and refinancings, renewals and
extensions of any such Indebtedness if (i) the average life to maturity thereof
is greater than or equal to that of the Indebtedness being refinanced or
extended (ii) if the principal amount thereof or interest payable thereon is not
increased, and (iii) the terms thereof are not less favorable to the Company or
the Subsidiary incurring such Indebtedness than the Indebtedness being
refinanced, renewed or extended;
(b)    Guaranties by any Subsidiary of any “Permitted Indebtedness” of the
Company or another Subsidiary;
(c)    Indebtedness representing the deferred purchase price of property and
capital lease obligations which collectively does not exceed $100,000 in
aggregate principal amount; and
(d)    Indebtedness of the Company to any wholly owned Subsidiary and
Indebtedness of any wholly owned Subsidiary to the Company or another wholly
owned Subsidiary which constitutes “Permitted Indebtedness.”
“Permitted Investments” means:
(a)    direct obligations of the United States of America, or of any agency
thereof, or obligations guaranteed as to principal and interest by the United
States of America, or of any agency thereof, in either case maturing not more
than 90 days from the date of acquisition thereof;
(b)    certificates of deposit issued by any bank or trust company organized
under the laws of the United States of America or any State thereof and having
capital, surplus and undivided profits of at least $500,000,000, maturing not
more than 90 days from the date of acquisition thereof; and
(c)    commercial paper rated A‑1 or better or P‑1 by Standard & Poor’s Ratings
Services or Moody’s Investors Services, Inc., respectively, maturing not more
than 90 days from the date of acquisition thereof; in each case so long as the
same (x) provide for the payment of principal and interest (and not principal
alone or interest alone) and (y) are not subject to any contingency regarding
the payment of principal or interest.
“Permitted Liens” means:
(a)    Liens securing the obligations of the Company and its Subsidiaries under
the Comerica Facility and the Agility Facility;
(b)    Liens imposed by law for taxes that are not yet due or are being
contested in good faith and for which adequate reserves have been established on
the Company’s books and records in accordance with U.S. generally accepted
accounting principles, consistently applied;
(c)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith and by appropriate proceedings;
(d)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(e)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any of its Subsidiaries; and
(g)    Liens granted to secure the obligations of the Company or any Subsidiary
under any Indebtedness permitted under clause (c) of the definition of
“Permitted Indebtedness” provided the Lien is limited to the property acquired
or so financed (and any accessions thereto and proceeds thereof).
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
“Principal Market” means The OTCQX Market.
“Purchase Agreements” shall mean the Purchase Agreements entered into by and
between the Company and the original Holders of the Company Notes, as the same
may be amended from time to time.
“Required Holders” means, as of any date, the holders of at least a majority of
the principal amount of the Company Notes outstanding as of such date.
“Restricted Payment” has the meaning set forth in Section 5(b)(iv) hereof.
“Security Agreement” shall mean the Security Agreement referred to in the
Purchase Agreements, as the same may be amended from time to time.
“Security Documents” means the collective reference to the Security Agreement
and each other agreement or writing pursuant to which the Company purports to
pledge or grant a security interest in any property or assets securing the
Company’s obligations or any such Person purports to guaranty the payment and/or
performance of the Company’s obligations and, in each case, as amended,
restated, supplemented or otherwise modified from time to time.
“Stated Maturity Date” has the meaning set forth in the first paragraph hereof.
“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.
“Trading Day” means (i) if the relevant stock or security is listed or admitted
for trading on a national securities exchange, a day on which such exchange is
open for business; (ii) if the relevant stock or security is quoted on a system
of automated dissemination of quotations of securities prices, a day on which
trades may be effected through such system; or (iii) if the relevant stock or
security is not listed or admitted for trading on any national securities
exchange or quoted on a system of automated dissemination of quotation of
securities prices, a day on which the relevant stock or security is traded in a
regular way in the over-the-counter market and for which a closing bid and a
closing asked price for such stock or security are available, shall mean a day,
other than a Saturday or Sunday, on which The New York Stock Exchange, Inc. is
open for trading.
“Trigger Issuance” has the meaning set forth in Section 4(i) hereof.
“Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its “Volume at Price” function or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time (or such other time as the Principal
Market publicly announces is the official open of trading), and ending at
4:00:00 p.m., New York time (or such other time as the Principal Market publicly
announces is the official close of trading), as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported on
the OTC Pink marketplace operated by OTC Markets Group Inc. If the Weighted
Average Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Weighted Average Price of such security on such date
shall be the fair market value as mutually determined by the Company and the
Holder. If the Company and the Holder are unable to agree upon the fair market
value of such security, then such dispute shall be resolved pursuant to Section
16 with the term “Weighted Average Price” being substituted for the term
“Conversion Price.” All such determinations shall be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.
2.    Purchase Agreements. This Note is one of the several 8% Senior Secured
Convertible Notes of the Company issued pursuant to the Purchase Agreements.
This Note is subject to the terms and conditions of, and entitled to the benefit
of, the provisions of the Purchase Agreement pursuant to which it was issued.
This Note is transferable and assignable to any Person to whom such transfer is
permissible under such Purchase Agreement and applicable law. The Company agrees
to issue from time to time a replacement Note in the form hereof to facilitate
such transfers and assignments. In addition, after delivery of an indemnity in
form and substance reasonably satisfactory to the Company, the Company also
agrees to promptly issue a replacement Note if this Note is lost, stolen,
mutilated or destroyed.
3.    No Right of Prepayment or Redemption. This Note shall not be prepayable or
redeemable by the Company prior to the Share Increase Date. After the Share
Increase Date, this Note shall be prepayable or redeemable, in whole or in part,
by the Company without premium or penalty upon 60 days advance written notice to
the Holder. Before the expiration of such 60-day period, the Holder may, in its
sole discretion, convert the principal amount of this Note and any accrued but
unpaid interest with respect to such portion of this Note to be converted, in
whole or in part, on the terms set forth in Section 4 below.
4.    Conversion Rights.
(a)    Prior to the Share Increase Date (as such term is defined in the Purchase
Agreements), this Note shall not be convertible. From and after the Share
Increase Date and subject to and upon compliance with the provisions of this
Note, prior to the Stated Maturity Date, the Holder shall have the right, at its
option at any time, to convert some or all of the Note into such number of fully
paid and nonassessable shares of Common Stock as is obtained by: (i) adding (A)
the principal amount of this Note to be converted and (B) the amount of any
accrued but unpaid interest with respect to such portion of this Note to be
converted; and (ii) dividing the result obtained pursuant to clause (i) above by
the Conversion Price then in effect. The rights of conversion set forth in this
Section 4 shall be exercised by the Holder by giving written notice to the
Company that the Holder elects to convert a stated amount of this Note into
Common Stock and by surrender of this Note (or, in lieu thereof, by delivery of
an appropriate lost security affidavit in the event this Note shall have been
lost or destroyed) to the Company at its principal office (or such other office
or agency of the Company as the Company may designate by notice in writing to
the Holder) at any time on the date set forth in such notice (which date shall
not be earlier than the Company’s receipt of such notice), together with a
statement of the name or names (with address) in which the certificate or
certificates for shares of Common Stock shall be issued.
(b)    Promptly after receipt of the written notice referred to in Section 4(a)
above and surrender of this Note (or, in lieu thereof, by delivery of an
appropriate lost security affidavit in the event this Note shall have been lost
or destroyed), but in no event more than three (3) Business Days thereafter, the
Company shall issue and deliver, or cause to be issued and delivered, to the
Holder, registered in such name or names as the Holder may direct in writing, a
certificate or certificates for the number of whole shares of Common Stock
issuable upon the conversion of such portion of this Note. To the extent
permitted by law, such conversion shall be deemed to have been effected, and the
Conversion Price shall be determined, as of the close of business on the date on
which such written notice shall have been received by the Company and this Note
shall have been surrendered as aforesaid (or, in lieu thereof, an appropriate
lost security affidavit has been delivered to the Company), and at such time,
the rights of the Holder shall cease with respect to the principal amount of the
Notes being converted, and the Person or Persons in whose name or names any
certificate or certificates for shares of Common Stock shall be issuable upon
such conversion shall be deemed to have become the holder or holders of record
of the shares represented thereby.
(c)    No fractional shares shall be issued upon any conversion of this Note
into Common Stock. If any fractional share of Common Stock would, except for the
provisions of the first sentence of this Section 4(c), be delivered upon such
conversion, the Company, in lieu of delivering such fractional share, shall pay
to the Holder an amount in cash equal to the closing Bid Price of a share of
Common Stock on the effective date of conversion times the fractional share of
Common Stock otherwise issuable upon such conversion. In case the principal
amount of this Note exceeds the principal amount being converted, the Company
shall, upon such conversion, execute and deliver to the Holder, at the expense
of the Company, a new Note for the principal amount of this Note surrendered
which is not to be converted.
(d)    If, at any time or from time to time while this Note is outstanding, the
Company issues or sells, or in accordance with this Section 4 is deemed to have
issued or sold, any shares of Common Stock (including the issuance or sale of
shares of Common Stock owned or held by or for the account of the Company, but
excluding shares of Common Stock deemed to have been issued by the Company in
connection with any Excluded Securities for a consideration per share less than
a price (the “Applicable Price”) equal to the Conversion Price in effect
immediately prior to such issue or sale or deemed issuance or sale (the
foregoing a “Dilutive Issuance”), then immediately after such Dilutive Issuance,
the Conversion Price then in effect shall be reduced to the lowest price per
share at which any share of Common Stock was issued or sold or deemed to be
issued or sold.
For purposes of determining the adjusted Conversion Price under this Section
4(d), the following shall be applicable:
(i) If the Company in any manner grants any Options and the lowest price per
share for which one share of Common Stock is issuable upon the exercise of any
such Option or upon conversion, exercise or exchange of any Convertible
Securities issuable upon exercise of any such Option is less than the Applicable
Price, then such share of Common Stock shall be deemed to be outstanding and to
have been issued and sold by the Company at the time of the granting or sale of
such Option for such price per share. For purposes of this Section 4(d)(i), the
“lowest price per share for which one share of Common Stock is issuable upon
exercise of such Options or upon conversion, exercise or exchange of such
Convertible Securities issuable upon exercise of any such Option” shall be equal
to the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
granting or sale of the Option, upon exercise of the Option and upon conversion,
exercise or exchange of any Convertible Security issuable upon exercise of such
Option less any consideration paid or payable by the Company with respect to
such one share of Common Stock upon the granting or sale of such Option, upon
exercise of such Option and upon conversion exercise or exchange of any
Convertible Security issuable upon exercise of such Option. No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such shares of Common Stock or of such Convertible Securities upon the exercise
of such Options or upon the actual issuance of such shares of Common Stock upon
conversion, exercise or exchange of such Convertible Securities.
(ii) If the Company in any manner issues or sells any Convertible Securities and
the lowest price per share for which one share of Common Stock is issuable upon
the conversion, exercise or exchange thereof is less than the Applicable Price,
then such share of Common Stock shall be deemed to be outstanding and to have
been issued and sold by the Company at the time of the issuance or sale of such
Convertible Securities for such price per share. For the purposes of this
Section 4(d)(ii), the “lowest price per share for which one share of Common
Stock is issuable upon the conversion, exercise or exchange thereof” shall be
equal to the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to one share of Common Stock upon the
issuance or sale of the Convertible Security and upon conversion, exercise or
exchange of such Convertible Security less any consideration paid or payable by
the Company with respect to such one share of Common Stock upon the issuance or
sale of such Convertible Security and upon conversion, exercise or exchange of
such Convertible Security. No further adjustment of the Conversion Price shall
be made upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of this Note has been or is to be made pursuant to other
provisions of this Section 4(d), no further adjustment of the Conversion Price
shall be made by reason of such issue or sale.
(iii) If the purchase price provided for in any Options, the additional
consideration, if any, payable upon the issue, conversion, exercise or exchange
of any Convertible Securities, or the rate at which any Convertible Securities
are convertible into or exercisable or exchangeable for shares of Common Stock
increases or decreases at any time, the Conversion Price in effect at the time
of such increase or decrease shall be adjusted to the Conversion Price which
would have been in effect at such time had such Options or Convertible
Securities provided for such increased or decreased purchase price, additional
consideration or increased or decreased conversion rate, as the case may be, at
the time initially granted, issued or sold. For purposes of this Section
4(d)(iii), if the terms of any Option or Convertible Security that was
outstanding as of the date of issuance of this Note are increased or decreased
in the manner described in the immediately preceding sentence, then such Option
or Convertible Security and the shares of Common Stock deemed issuable upon
exercise, conversion or exchange thereof shall be deemed to have been issued as
of the date of such increase or decrease. No adjustment pursuant to this Section
4(d) shall be made if such adjustment would result in an increase of the
Conversion Price then in effect.
(iv) In case any Option is issued in connection with the issue or sale of other
securities of the Company, together comprising one integrated transaction, (x)
the Options will be deemed to have been issued for the Option Value of such
Options and (y) the other securities issued or sold in such integrated
transaction shall be deemed to have been issued for the difference of (I) the
aggregate consideration received by the Company less any consideration paid or
payable by the Company pursuant to the terms of such other securities of the
Company, less (II) the Option Value. If any shares of Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the net
amount received by the Company therefor. If any shares of Common Stock, Options
or Convertible Securities are issued or sold for a consideration other than
cash, the amount of such consideration received by the Company will be the fair
value of such consideration, except where such consideration consists of
securities, in which case the amount of consideration received by the Company
will be the Closing Sale Price of such security on the date of receipt. If any
shares of Common Stock, Options or Convertible Securities are issued to the
owners of the non-surviving entity in connection with any merger in which the
Company is the surviving entity, the amount of consideration therefor will be
deemed to be the fair value of such portion of the net assets and business of
the non-surviving entity as is attributable to such shares of Common Stock,
Options or Convertible Securities, as the case may be. The fair value of any
consideration other than cash or securities will be determined jointly by the
Company and the Required Holders. If such parties are unable to reach agreement
within ten (10) days after the occurrence of an event requiring valuation (the
“Valuation Event”), the fair value of such consideration will be determined
within five (5) Trading Days after the tenth (10th) day following the Valuation
Event by an independent, reputable appraiser jointly selected by the Company and
the Required Holders. The determination of such appraiser shall be final and
binding upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.
(v) If the Company takes a record of the holders of shares of Common Stock for
the purpose of entitling them (A) to receive a dividend or other distribution
payable in shares of Common Stock, Options or in Convertible Securities or (B)
to subscribe for or purchase shares of Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.
(vi) Notwithstanding any other provision in this Section 4(d) to the contrary,
if a reduction in the Conversion Price pursuant to Section 4(d) (other than as
set forth in this clause (d)(vi)) would require the Company to obtain
stockholder approval of the offering contemplated by the Purchase Agreement
pursuant to Nasdaq Marketplace Rule 5635(d)(2) and such stockholder approval has
not been obtained, (i) the Conversion Price shall be reduced to the maximum
extent that would not require stockholder approval under such Section, and (ii)
the Company shall use its commercially reasonable efforts to obtain such
stockholder approval as soon as reasonably practicable, including by calling a
special meeting of stockholders to vote on such Conversion Price adjustment. In
the event that the stockholders do not approve the offering at such meeting, the
Company shall promptly call one or more additional special meetings until such
time as stockholder approval is obtained.
(e)    [Intentionally omitted.]
(f)    If the Company at any time on or after the Issuance Date subdivides (by
any stock split, stock dividend, recapitalization, reorganization, scheme,
arrangement or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time on or after the Issuance Date combines (by any stock split,
stock dividend, recapitalization, reorganization, scheme, arrangement or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased. Any adjustment under this
Section 4(f) shall become effective at the close of business on the date the
subdivision or combination becomes effective.
(g)    If any event occurs of the type contemplated by the provisions of this
Section 4 but not expressly provided for by such provisions (including, without
limitation, the granting of stock appreciation rights or phantom stock rights),
then the Board will make an appropriate adjustment in the Conversion Price so as
to protect the rights of the Holder; provided that no such adjustment pursuant
to this Section 4(g) will increase the Conversion Price as otherwise determined
pursuant to this Section 4.
(h)    An adjustment to the Conversion Price shall become effective immediately
after the payment date in the case of each dividend or distribution and
immediately after the effective date of each other event which requires an
adjustment.
(i)    In the event that, as a result of an adjustment made pursuant to this
Section 4, the Holder shall become entitled to receive any shares of capital
stock of the Company other than shares of Common Stock, the number of such other
shares so receivable upon conversion of this Note shall be subject thereafter to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions contained in this Note.
(j)    In case at any time:
(i)    the Company shall declare any dividend upon its Common Stock or any other
class or series of capital stock of the Company payable in cash or stock or make
any other distribution to the holders of its Common Stock or any such other
class or series of capital stock;
(ii)    the Company shall offer for subscription pro rata to the holders of its
Common Stock or any other class or series of capital stock of the Company any
additional shares of stock of any class or other rights; or
(iii)    there shall be any capital reorganization or reclassification of the
capital stock of the Company, any acquisition or a liquidation, dissolution or
winding up of the Company;
then, in any one or more of said cases, the Company shall give, by delivery in
person or by certified or registered mail, return receipt requested, addressed
to the Holder at the address of such Holder as shown on the books of the
Company, (a) at least twenty (20) Business Days’ prior written notice of the
date on which the books of the Company shall close or a record shall be taken
for such dividend, distribution or subscription rights or for determining rights
to vote in respect of any event set forth in clause (iii) of this Section 4(j)
and (b) in the case of any event set forth in clause (iii) of this Section 4(j),
at least 20 Business Days’ prior written notice of the date when the same shall
take place. Such notice in accordance with the foregoing clause (a) shall also
specify, in the case of any such dividend, distribution or subscription rights,
the date on which the holders of Common Stock or such other class or series of
capital stock shall be entitled thereto and such notice in accordance with the
foregoing clause (b) shall also specify the date on which the holders of Common
Stock and such other series or class of capital stock shall be entitled to
exchange their Common Stock and other stock for securities or other property
deliverable upon consummation of the applicable event set forth in clause (iii)
of this Section 4(j).


(k)    Upon any adjustment of the Conversion Price, then and in each such case
the Company shall give prompt written notice thereof, by delivery in person or
by certified or registered mail, return receipt requested, addressed to the
Holder at the address of such Holder as shown on the books of the Company, which
notice shall state the Conversion Price resulting from such adjustment and
setting forth in reasonable detail the method upon which such calculation is
based.
(l)    From and after the Share Increase Date, the Company shall at all times
reserve and keep available out of its authorized Common Stock, solely for the
purpose of issuance upon conversion of this Note as herein provided, such number
of shares of Common Stock as shall then be issuable upon the conversion of this
Note. The Company covenants that all shares of Common Stock which shall be so
issued shall be duly and validly issued and fully paid and nonassessable, and
free from all taxes, liens and charges with respect to the issue thereof, and,
without limiting the generality of the foregoing, and that the Company will from
time to time take all such action as may be requisite to assure that the par
value per share of the Common Stock is at all times equal to or less than the
Conversion Price in effect at the time. The Company shall take all such action
as may be necessary to assure that all such shares of Common Stock may be so
issued without violation of any applicable law or regulation, or of any
requirement of any national securities exchange or trading market upon which the
Common Stock may be listed. The Company shall not take any action which results
in any adjustment of the Conversion Price if the total number of shares of
Common Stock issued and issuable after such action upon conversion of this Note
would exceed the total number of shares of Common Stock then authorized by the
Company’s Certificate of Incorporation.
(m)    The issuance of certificates for shares of Common Stock upon conversion
of this Note shall be made without charge to the holders thereof for any
issuance tax in respect thereof, provided that the Company shall not be required
to pay any tax which may be payable in respect of any transfer involved in the
issuance and delivery of any certificate in a name other than that of the
Holder.
(n)    The Company will not at any time close its transfer books against the
transfer, as applicable, of this Note or of any shares of Common Stock issued or
issuable upon the conversion of this Note in any manner which interferes with
the timely conversion of this Note, except as may otherwise be required to
comply with applicable securities laws.
(o)    To the extent permitted by applicable law and the listing requirements of
any stock exchange or trading market on which the Common Stock is then listed,
the Company from time to time may decrease the Conversion Price by any amount
for any period of time if the period is at least twenty (20) days, the decrease
is irrevocable during the period and the Board shall have made a determination
that such decrease would be in the best interests of the Company, which
determination shall be conclusive. Whenever the Conversion Price is decreased
pursuant to the preceding sentence, the Company shall provide written notice
thereof to the Holder at least fifteen (15) days prior to the date the decreased
Conversion Price takes effect, and such notice shall state the decreased
Conversion Price and the period during which it will be in effect.
(p)    Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by the Holder upon any conversion of
this Note (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such conversion (or other issuance), the
total number of shares of Common Stock then beneficially owned by such Holder
and its Affiliates and any other Persons whose beneficial ownership of Common
Stock would be aggregated with the Holder’s for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), does not
exceed 4.999% of the total number of issued and outstanding shares of Common
Stock (including for such purpose the shares of Common Stock issuable upon such
conversion). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. By written notice to the Company, the Holder may waive
the provisions of this Section 4(p), but any such waiver will not be effective
until the 61st day after delivery of such notice, nor will any such waiver
effect any other holder of Company Notes.
(q)    Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by the Holder upon any conversion of
this Note (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such conversion (or other issuance), the
total number of shares of Common Stock then beneficially owned by such Holder
and its Affiliates and any other Persons whose beneficial ownership of Common
Stock would be aggregated with the Holder's for purposes of Section 13(d) of the
Exchange Act, does not exceed 9.999% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such conversion). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. By written notice to
the Company, the Holder may waive the provisions of this Section 4(q), but any
such waiver will not be effective until the 61st day after delivery of such
notice, nor will any such waiver effect any other holder of Company Notes.
5.    Covenants.
(a)    So long as any amount due under this Note is outstanding and until
indefeasible payment in full of all amounts payable by the Company hereunder or
this Note is converted into Common Stock as provided herein:
(i)    The Company shall and shall cause each of its Subsidiaries to (A) carry
on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducting, (B)
do all things necessary to remain duly organized, validly existing, and in good
standing as a domestic corporation under the laws of its state of incorporation
and (C) maintain all requisite authority to conduct its business in those
jurisdictions in which its business is conducted.
(ii)    The Company shall promptly notify the Holder in writing of (A) any
change in the business or the operations the Company or any Subsidiary which
could reasonably be expected to have a Material Adverse Effect, and (B) any
information which indicates that any financial statements which are the subject
of any representation contained in the Transaction Documents, or which are
furnished to the Holder pursuant to the Transaction Documents, fail, in any
material respect, to present fairly, as of the date thereof and for the period
covered thereby, the financial condition and results of operations purported to
be presented therein, disclosing the nature thereof.
(iii)    The Company shall promptly notify the Holder of the occurrence of any
Event of Default or any event which, with the giving of notice, the lapse of
time or both would constitute an Event of Default, which notice shall include a
written statement as to such occurrence, specifying the nature thereof and the
action (if any) which is proposed to be taken with respect thereto.
(iv)    The Company shall promptly notify the Holder of any action, suit or
proceeding at law or in equity or by or before any governmental instrumentality
or other agency against the Company or any Subsidiary or to which the Company or
any Subsidiary may be subject which alleges damages in excess of One Hundred
Thousand United States Dollars ($100,000).
(v)    The Company shall promptly notify the Holder of any default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which the Company or any
Subsidiary is a party which default could reasonably be expected to have a
Material Adverse Effect.
(vi)    The Company shall and shall cause each Subisidiary to promptly take any
and all actions necessary to execute any definitive documentation (which
documentation shall include customary representations, warranties, covenants,
conditions and agreements, and any UCC financing statements) reasonably
requested by the Holder, for obtaining the benefits of the Security Agreement,
subject to the terms and conditions stated therein.
(vii)    The Company shall deliver to the Holder, within thirty (30) days after
the end of each fiscal quarter, a certificate signed by either the Chief
Executive Officer or the Chief Financial Officer of the Company (which shall
include an updated perfection certification) as to such officer’s knowledge, of
the Company’s compliance with all conditions and covenants under the Transaction
Documents (without regard to any period of grace or requirement of notice
provided hereunder) and in the event any Event of Default or any event which,
with the giving of notice, the lapse of time or both would constitute an Event
of Default exists, such officer shall specify the nature thereof.
(viii)    The Company shall and shall cause each Subsidiary to pay when due all
taxes, assessments and governmental charges and levies upon it or its income,
profits or property, except those that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside.
(ix)    The Company shall and shall cause each Subsidiary to all times maintain
with financially sound and reputable insurance companies insurance covering its
assets and its businesses in such amounts and covering such risks (including,
without limitation, hazard, business interruption and public liability) as is
consistent with sound business practice and as may be obtained at commercially
reasonable rates. The insurance policies will comply with the provisions of
Section 11 of the Security Agreement.
(x)    The Company shall and shall cause each Subsidiary to comply with all
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which they may be subject except where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect.
(xi)    The Company shall and shall cause each Subsidiary to use commercially
reasonable efforts to do all things necessary to maintain, preserve, protect and
keep its properties in good repair, working order and condition and use
commercially reasonable efforts to make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted.
(xii)    The Company shall deliver to the Holder as soon as reasonably
practicable but in any event within three (3) Business Days, upon receipt or
delivery, copies of any and all material notices and other material
communications from and to any federal or state regulatory body with
jurisdiction over the products, business and/or processes of the Company or any
Subsidiary (i) with respect to products or practices and (ii) with respect to
any Intellectual Property with counsel to the Company or any Subsidiary
(including any non-infringement opinions of counsel or advisors to the Company
or any Subsidiary or any other Person), the United States Patent & Trademark
Office and any other Person. The Company shall and shall cause each Subsidiary
to as soon as reasonably practicable, notify the Holder of any infringement or
threatened infringement of its Intellectual Property may at any time come to its
notice.
(xiii)    At its own expense, the Company shall and shall cause each Subsidiary
to make, execute, endorse, acknowledge file and/or deliver any documents and
take all actions necessary or required to maintain its ownership rights in its
Intellectual Property, including, without limitation, (i) any action reasonably
required to protect the Intellectual Property in connection with any
infringement, suspected infringement, passing off, act of unfair competition or
other unlawful interference with the rights of the Company or any Subsidiary in
and to such Intellectual Property, and (ii) any registrations with the United
States Patent & Trademark Office and any corresponding foreign patent and/or
trademark office required for the Company or any Subsidiary to carry on its
business as presently conducted and as presently proposed to be conducted.
Except for non-exclusive licenses granted in the ordinary course of business,
the Company shall not and shall cause each Subsidiary not to transfer, assign or
otherwise convey the Intellectual Property, any registrations or applications
thereof and all goodwill associated therewith, to any person or entity.
(xiv)    Promptly after the occurrence thereof, the Company shall and shall
cause each Subsidiary to inform the Holder of the following material
developments: (i) entering into material agreements outside the ordinary course
of business consistent with past practice, (ii) any issuance of debt securities
by the Company or any Subsidiary, (iii) the incurrence of any Indebtedness by
the Company or any Subsidiary, (iv) a change in the number of directors
comprising the Board, (v) a sale, lease or transfer of any material portion of
the assets of the Company or any Subisdiary and (vi) any change in ownership of
any Subsidiary (specifying the details of any such change, including the
identity and ownership amount of any new owner).
(b)    So long as any amount due under this Note is outstanding and until
indefeasible payment in full of all amounts payable by the Company hereunder or
this Note is converted into Common Stock as provided herein:
(i)    The Company shall not and shall cause each Subsidiary not to create,
incur, guarantee, issue, assume or in any manner become liable in respect of any
Indebtedness, other than Permitted Indebtedness.
(ii)    The Company shall not and shall cause each Subsidiary not to create,
incur, assume or suffer to exist any Lien upon any of its property, whether now
owned or hereafter acquired other than (i) Liens created pursuant to the
Security Documents and (ii) Permitted Liens. The Company shall not, and shall
cause each Subsidiary not to, be bound by any agreement which limits the ability
of the Company or any Subsidiary to grant Liens, except for any such limitations
in agreements evidencing Permitted Liens.
(iii)    The Company shall not and shall cause each Subsidiary not to, directly
or indirectly, enter into or permit to exist any transaction or series of
related transactions (including, without limitation, the purchase, sale, lease
or exchange of any property or the rendering of any service) with, or for the
benefit of, any of its Affiliates other than a wholly owned Subsidiary, except
for consulting, employment or separation arrangements with officers or directors
approved by the Board.
(iv)    The Company shall not, and shall cause each of its Subsidiaries not to,
directly or indirectly, declare or pay any dividends on account of any shares of
any class or series of its capital stock now or hereafter outstanding, or set
aside or otherwise deposit or invest any sums for such purpose, or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of its
capital stock (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
shares or pay any interest, premium if any, or principal of any Indebtedness or
redeem, retire, defease, repurchase or otherwise acquire any Indebtedness (or
set aside or otherwise deposit or invest any sums for such purpose) for any
consideration or apply or set apart any sum, or make any other payment in
respect thereof or agree to do any of the foregoing (each of the foregoing is
herein called a “Restricted Payment”); provided, that (i) the Company may make
payments of interest, premium if any, and principal of the Notes in accordance
with the terms hereof, (ii) provided that no Event of Default or event which,
with the giving of notice, the lapse of time or both would constitute an Event
of Default has occurred and is continuing, the Company and its Subsidiaries may
make regularly scheduled payments of interest and principal of any Permitted
Indebtedness, (iii) any Subsidiary directly or indirectly wholly owned by the
Company may pay dividends on its capital stock and (iv) the Company may
repurchase capital stock from a former employee in connection with the
termination or other departure of such employee, strictly in accordance with the
terms of any agreement entered into with such employee and in effect on the
Closing Date (as defined in the Purchase Agreement), provided that (A) such
repurchase is approved by a majority of the Board, (B) payments permitted under
this clause (iv) shall not exceed $1,000,000 in the aggregate, and (C) no such
payment may be made if an Event of Default or an event which, with the giving of
notice, the lapse of time or both would constitute an Event of Default has
occurred and is continuing or would result from such payment.
(v)    The Company shall not and shall cause each Subsidiary not to, directly or
indirectly, engage in any business other than the business in which it is
engaged as of the date hereof.
(vi)    The Company shall not and shall cause each Subsidiary not to make or own
any Investment in any Person, including without limitation any joint venture,
other than (A) Permitted Investments, (B) operating deposit accounts with banks,
(C) Hedging Agreements entered into in the ordinary course of the Company’s
financial planning and not for speculative purposes and (D) investments by the
Company in the capital stock of any wholly owned Subsidiary.
(vii)    The Company shall not and shall cause each Subsidiary not to, directly
or indirectly, become or remain liable as lessee or as a guarantor or other
surety with respect to any lease of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, which the Company or any
Subsidiary (a) has sold or transferred or is to sell or to transfer to any other
Person, or (b) intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by the Company or any
Subsidiary to any Person in connection with such lease.
(viii)    The Company shall not and shall cause each Subsidiary not to settle,
or agree to indemnify or defend third parties against, any material lawsuit,
except as may be required by judicial or regulatory order or by agreements
entered into prior to the date hereof on a basis consistent with past practice.
A material lawsuit shall be any lawsuit in which the amount in controversy
exceeds $100,000.
(ix)    The Company shall not and shall cause each Subsidiary not to amend its
bylaws, certificate of incorporation or other charter document in a manner
adverse to the Holder.
6.    Event of Default. The occurrence of any of following events shall
constitute an “Event of Default” hereunder:
(a)    the failure of the Company to make any payment of principal or interest
on this Note when due, whether on an Interest Payment Date, at the Stated
Maturity, upon acceleration or otherwise;
(b)    the failure of the Company to make any payment of any other amounts due
under this Note or the other Transaction Documents (as defined under the
Purchase Agreements) when due, whether at maturity, upon acceleration or
otherwise, and such failure continues for more than five (5) days;
(c)    the Company and/or its Subsidiaries fail to make a required payment or
payments on Indebtedness of One Hundred Thousand United States Dollars
($100,000) or more in aggregate principal amount and such failure continues for
more than ten (10) days;
(d)    there shall have occurred an acceleration of the stated maturity of any
Indebtedness of the Company or its Subsidiaries of One Hundred Thousand United
States Dollars ($100,000) or more in aggregate principal amount (which
acceleration is not rescinded, annulled or otherwise cured within ten (10) days
of receipt by the Company or a Subsidiary of notice of such acceleration);
(e)    the Company or any Subsidiary makes an assignment for the benefit of
creditors or admits in writing its inability to pay its debts generally as they
become due; or an order, judgment or decree is entered adjudicating the Company
or any Subsidiary as bankrupt or insolvent; or any order for relief with respect
to the Company or any Subsidiary is entered under the Federal Bankruptcy Code or
any other bankruptcy or insolvency law; or the Company or any Subsidiary
petitions or applies to any tribunal for the appointment of a custodian,
trustee, receiver or liquidator of the Company or any Subsidiary or of any
substantial part of the assets of the Company or any Subsidiary, or commences
any proceeding relating to it under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction; or any such petition or application is filed, or any such
proceeding is commenced, against the Company or any Subsidiary and either (i)
the Company or any Subsidiary by any act indicates its approval thereof,
consents thereto or acquiescence therein or (ii) such petition application or
proceeding is not dismissed within sixty (60) days;
(f)    a final, non-appealable judgment which, in the aggregate with other
outstanding final judgments against the Company and its Subsidiaries, exceeds
One Hundred Thousand United States Dollars ($100,000) shall be rendered against
the Company or a Subsidiary and within sixty (60) days after entry thereof, such
judgment is not discharged or execution thereof stayed pending appeal, or within
sixty (60) days after the expiration of such stay, such judgment is not
discharged; provided, however, that a judgment that provides for the payment of
royalties subsequent to the date of the judgment shall be deemed to be
discharged so long as the Company or the Subsidiary affected thereby is in
compliance with the terms of such judgment;
(g)    the Company is in breach of the requirements of Section 5(b) hereof;
(h)    if any representation or statement of fact made in any Transaction
Document or furnished to the Holder at any time by or on behalf of the Company,
taken as a whole with all such other representations or statements of fact,
proves to have been false in any material respect when made or furnished;
(i)    any Liens created by the Security Documents shall at any time not
constitute a valid and perfected first priority Lien on the collateral intended
to be covered thereby (to the extent perfection by filing, registration,
recordation or possession is required herein or therein) in favor of the
Holders, free and clear of all other Liens (other than Permitted Liens), or any
of the security interests granted pursuant to the Security Documents shall be
determined to be void, voidable, invalid or unperfected, are subordinated or are
ineffective to provide the Holder with a perfected, first priority security
interest in the collateral covered by the Security Documents, free and clear of
all other Liens (other than Permitted Liens) or, except for expiration or
termination in accordance with their terms, the Security Agreement shall for
whatever reason be terminated or cease to be in full force and effect, or the
enforceability thereof or any other Transaction Documents shall be contested by
the Company;
(j)    the Share Increase Date does not occur on or prior to the earlier of (i)
two Business Days following the completion of the stockholders meeting called
for the purpose of approving the Share Increase and (ii) December 31, 2014; or
(k)    if the Company fails to observe or perform in any material respect any of
its covenants contained in the Transaction Documents (other than any failure
which is covered by Section 6(a), (b) or (g)), and such failure continues for
thirty (30) days after receipt by the Company of notice thereof.
Upon the occurrence of any such Event of Default all unpaid principal and
accrued interest under this Note shall become immediately due and payable (A)
upon election of the Holder, with respect to (a) through (d) and (f) through
(k), and (B) automatically, with respect to (e). Upon the occurrence of any
Event of Default, the Holder may, in addition to declaring all amounts due
hereunder to be immediately due and payable, pursue any available remedy,
whether at law or in equity, including, without limitation, exercising its
rights under the other Transaction Documents. If an Event of Default occurs, the
Company shall pay to the Holder the reasonable attorneys' fees and disbursements
and all other reasonable out-of-pocket costs incurred by the Holder in order to
collect amounts due and owing under this Note or otherwise to enforce the
Holder's rights and remedies hereunder and under the other Transaction
Documents.
7.    No Waiver. No delay or omission on the part of the Holder in exercising
any right under this Note shall operate as a waiver of such right or of any
other right of the Holder, nor shall any delay, omission or waiver on any one
occasion be deemed a bar to or waiver of the same or any other right on any
future occasion.
8.    Amendments in Writing. Any term of this Note may be amended or waived upon
the written consent of the Company and the holders of Company Notes representing
at least 50% of the principal amount of Company Notes then outstanding (the
“Majority Holders”); provided, that (x) any such amendment or waiver must apply
to all outstanding Company Notes; and (y) without the consent of the Holder
hereof, no amendment or waiver shall (i) change the Stated Maturity Date of this
Note, (ii) reduce the principal amount of this Note or the interest rate due
hereon, (iii) change the Conversion Price or (iv) change the place of payment of
this Note. No such waiver or consent on any one instance shall be construed to
be a continuing waiver or a waiver in any other instance unless it expressly so
provides.
9.    Waivers. The Company hereby forever waives presentment, demand,
presentment for payment, protest, notice of protest, notice of dishonor of this
Note and all other demands and notices in connection with the delivery,
acceptance, performance and enforcement of this Note.
10.    Waiver of Jury Trial. THE COMPANY HEREBY WAIVES ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS NOTE OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THE COMPANY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
11.    Secured Obligation. This Note is one of the Notes referred to in the
Security Agreement and is secured by the collateral described therein. The
Security Agreement grants the Holder certain rights with respect to such
collateral upon an Event of Default.
12.    Governing Law; Consent to Jurisdiction. This Note shall be governed by
and construed under the law of the State of New York, without giving effect to
the conflicts of law principles thereof. The Company and, by accepting this
Note, the Holder, each irrevocably submits to the non-exclusive jurisdiction of
the courts of the State of New York located in New York County and the United
States District Court for the Southern District of New York for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this Note
and the transactions contemplated hereby. Service of process in connection with
any such suit, action or proceeding may be served on each party hereto anywhere
in the world by the same methods as are specified for the giving of notices
under this Note. The Company and, by accepting this Note, the Holder, each
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. The Company and,
by accepting this Note, the Holder, each irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
13.    Costs. If action is instituted to collect on this Note, the Company
promises to pay all costs and expenses, including reasonable attorney’s fees,
incurred in connection with such action.
14.    Notices. All notices hereunder shall be given in writing and shall be
deemed delivered when received by the other party hereto at the address set
forth in the Purchase Agreement or at such other address as may be specified by
such party from time to time in accordance with the Purchase Agreements.
15.    Successors and Assigns. This Note shall be binding upon the successors or
assigns of the Company and shall inure to the benefit of the successors and
assigns of the Holder.
16.    Dispute Resolution. In the case of a dispute as to the determination of
the Conversion Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within two (2) Business Days of receipt of
the written notice referred to in Section 4(a) hereof giving rise to such
dispute, as the case may be, to the Holder. If the Holder and the Company are
unable to agree upon such determination or calculation of the Conversion Price
within three (3) Business Days of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within two
(2) Business Days submit via facsimile the disputed determination of the
Conversion Price to an independent, reputable investment bank selected by the
Company and approved by the Holder, which approval shall not be unreasonably
withheld. The Company shall cause the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than ten (10) Business Days from
the time it receives the disputed determinations or calculations. The prevailing
party in any dispute resolved pursuant to this Section 16 shall be entitled to
the full amount of all reasonable expenses, including all costs and fees paid or
incurred in good faith, in relation to the resolution of such dispute. Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.
[Remainder of Page Intentionally Left Blank]


IN WITNESS WHEREOF, the Company has caused this 8% Senior Secured Convertible
Note to be signed in its name effective as of the date first above written.




RAINMAKER SYSTEMS, INC.






By:___________________________

Name:

Title:




EXHIBIT B


THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144 OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933 OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.




8% SECURED PROMISSORY NOTE




$_______________    July 15, 2014


FOR VALUE RECEIVED, Rainmaker Systems, Inc., a Delaware corporation (the
“Company”), hereby unconditionally promises to pay to the order of
________________ (the “Holder”), having an address _____________, at such
address or at such other place as may be designated in writing by the Holder, or
its assigns, the aggregate principal sum of _____________ United States Dollars
($______________), together with interest from the date set forth above on the
unpaid principal balance of this Note outstanding at a rate equal to eight
percent (8.0%) (computed on the basis of the actual number of days elapsed in a
360-day year) per annum and continuing on the outstanding principal until this
8% Senior Secured Note (the “Note”) is indefeasibly and irrevocably paid in full
by the Company. Subject to the other provisions of this Note, the principal of
this Note and all accrued and unpaid interest hereon shall mature and become due
and payable on July 15, 2019 (the “Stated Maturity Date”). All payments of
principal and interest by the Company under this Note shall be made in United
States dollars in immediately available funds to an account specified by the
Holder.
In the event that any amount due hereunder is not paid when due, such overdue
amount shall bear interest at an annual rate of fifteen percent (15%) until paid
in full. In no event shall any interest charged, collected or reserved under
this Note exceed the maximum rate then permitted by applicable law and if any
such payment is paid by the Company, then such excess sum shall be credited by
the Holder as a payment of principal.
This Note is one of a series of Notes (the “Company Notes”) of like tenor in an
aggregate principal amount of up to One Million Seven Hundred Fifty Thousand
United States Dollars ($1,750,000) issued by the Company pursuant to the
Purchase Agreements (as defined below).
1.Definitions. Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Purchase Agreements unless otherwise defined herein.
Unless the context otherwise requires, when used herein the following terms
shall have the meaning indicated:
“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common control with, such Person.
“Agility Facility” means the loan and security agreement effective as of October
30, 2013, between the Company and Agility Capital II, LLC.
“Board” shall mean the Board of Directors of Company.
“Business Day” other than a Saturday or Sunday, on which banks in New York City
are open for the general transaction of business.
“Comerica Facility” means the loan and security agreement dated as of June 14,
2012, between the Company and Comerica Bank.
“Company” has the meaning set forth in the first paragraph hereof.
“Company Notes” has the meaning set forth in the third paragraph hereof.
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Convertible Note” means the 8% Senior Secured Convertible Note dated on or
about the date hereof issued to the Holder by the Company under the Purchase
Agreements.
“Event of Default” has the meaning set forth in Section 6 hereof.
“Hedging Agreement” means any interest rate swap, collar, cap, floor or forward
rate agreement or other agreement regarding the hedging of interest rate risk
exposure executed in connection with hedging the interest rate exposure of any
Person and any confirming letter executed pursuant to such agreement, all as
amended, supplemented, restated or otherwise modified from time to time.
“Holder” has the meaning set forth in the first paragraph hereof.
“Indebtedness” means any liability or obligation (i) for borrowed money, other
than trade payables incurred in the ordinary course of business, (ii) evidenced
by bonds, debentures, notes, or other similar instruments, (iii) in respect of
letters of credit or other similar instruments (or reimbursement obligations
with respect thereto), except letters of credit or other similar instruments
issued to secure payment of trade payables or obligations in respect of workers’
compensation, unemployment insurance and other social security laws or
regulations, all arising in the ordinary course of business consistent with past
practices, (iv) to pay the deferred purchase price of property or services,
except trade payables arising in the ordinary course of business consistent with
past practices, (v) as lessee under capitalized leases, (vi) secured by a Lien
on any asset of the Company or a Subsidiary, whether or not such obligation is
assumed by the Company or such Subsidiary.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any deposit with, or advance, loan or other extension of credit to, any other
Person (including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person), but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days arising in connection with the sale of inventory or
supplies by such Person in the ordinary course of business; (c) the entering
into of any guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person; or (d) the
entering into of any Hedging Agreement.
“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any of the foregoing).
“Majority Holders” has the meaning set forth in Section 8 hereof.
“Note” has the meaning set forth in the first paragraph hereof.
“Permitted Indebtedness” means:
(a)    Indebtedness existing on the Closing Date and refinancings, renewals and
extensions of any such Indebtedness if (i) the average life to maturity thereof
is greater than or equal to that of the Indebtedness being refinanced or
extended (ii) if the principal amount thereof or interest payable thereon is not
increased, and (iii) the terms thereof are not less favorable to the Company or
the Subsidiary incurring such Indebtedness than the Indebtedness being
refinanced, renewed or extended;
(b)    Guaranties by any Subsidiary of any “Permitted Indebtedness” of the
Company or another Subsidiary;
(c)    Indebtedness representing the deferred purchase price of property and
capital lease obligations which collectively does not exceed $100,000 in
aggregate principal amount; and
(d)    Indebtedness of the Company to any wholly owned Subsidiary and
Indebtedness of any wholly owned Subsidiary to the Company or another wholly
owned Subsidiary which constitutes “Permitted Indebtedness.”
“Permitted Investments” means:
(a)    direct obligations of the United States of America, or of any agency
thereof, or obligations guaranteed as to principal and interest by the United
States of America, or of any agency thereof, in either case maturing not more
than 90 days from the date of acquisition thereof;
(b)    certificates of deposit issued by any bank or trust company organized
under the laws of the United States of America or any State thereof and having
capital, surplus and undivided profits of at least $500,000,000, maturing not
more than 90 days from the date of acquisition thereof; and
(c)    commercial paper rated A‑1 or better or P‑1 by Standard & Poor’s Ratings
Services or Moody’s Investors Services, Inc., respectively, maturing not more
than 90 days from the date of acquisition thereof; in each case so long as the
same (x) provide for the payment of principal and interest (and not principal
alone or interest alone) and (y) are not subject to any contingency regarding
the payment of principal or interest.
“Permitted Liens” means:
(a)    Liens securing the obligations of the Company and its Subsidiaries under
the Comerica Facility and Agility Facility;
(b)    Liens imposed by law for taxes that are not yet due or are being
contested in good faith and for which adequate reserves have been established on
the Company’s books and records in accordance with U.S. generally accepted
accounting principles, consistently applied;
(c)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith and by appropriate proceedings;
(d)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(e)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any of its Subsidiaries; and
(g)    Liens granted to secure the obligations of the Company or any Subsidiary
under any Indebtedness permitted under clause (c) of the definition of
“Permitted Indebtedness” provided the Lien is limited to the property acquired
or so financed (and any accessions thereto and proceeds thereof).
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
“Purchase Agreements” shall mean the Purchase Agreements entered into by and
between the Company and the original Holders of the Company Notes, as the same
may be amended from time to time.
“Restricted Payment” has the meaning set forth in Section 5(b)(iv) hereof.
“Security Agreement” shall mean the Security Agreement referred to in the
Purchase Agreements, as the same may be amended from time to time.
“Security Documents” means the collective reference to the Security Agreement
and each other agreement or writing pursuant to which the Company purports to
pledge or grant a security interest in any property or assets securing the
Company’s obligations or any such Person purports to guaranty the payment and/or
performance of the Company’s obligations and, in each case, as amended,
restated, supplemented or otherwise modified from time to time.
“Stated Maturity Date” has the meaning set forth in the first paragraph hereof.
“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.
2.Purchase Agreements. This Note is one of the several 8% Senior Secured
Promissory Notes of the Company issued pursuant to the Purchase Agreements. This
Note is subject to the terms and conditions of, and entitled to the benefit of,
the provisions of the Purchase Agreement pursuant to which it was issued. This
Note is transferable and assignable to any Person to whom such transfer is
permissible under such Purchase Agreement and applicable law. The Company agrees
to issue from time to time a replacement Note in the form hereof to facilitate
such transfers and assignments. In addition, after delivery of an indemnity in
form and substance reasonably satisfactory to the Company, the Company also
agrees to promptly issue a replacement Note if this Note is lost, stolen,
mutilated or destroyed.
3.No Right of Prepayment or Redemption. This Note shall not be prepayable or
redeemable by the Company prior to the Share Increase Date. After the Share
Increase Date, this Note shall be prepayable or redeemable, in whole or in part,
by the Company without premium or penalty upon 60 days advance written notice to
the Holder.
4.Extinguishment of Indebtedness. Notwithstanding the other provisions of this
Note, if no Event of Default specified in Section 6(e) of this Note occurs on or
prior to July __, 2016, the principal amount of this Note and all interest
accrued hereon shall be deemed to have been satisfied in full and this Note
shall be null and void and of no further force and effect. In such event, upon
request of the Company, the Holder of this Note shall surrender this Note to the
Company for cancellation.
5.Covenants.
(a)So long as any amount due under this Note is outstanding and until
indefeasible payment in full of all amounts payable by the Company hereunder:
(i)The Company shall and shall cause each of its Subsidiaries to (A) carry on
and conduct its business in substantially the same manner and in substantially
the same fields of enterprise as it is presently conducting, (B) do all things
necessary to remain duly organized, validly existing, and in good standing as a
domestic corporation under the laws of its state of incorporation and (C)
maintain all requisite authority to conduct its business in those jurisdictions
in which its business is conducted.
(ii)The Company shall promptly notify the Holder in writing of (A) any change in
the business or the operations the Company or any Subsidiary which could
reasonably be expected to have a Material Adverse Effect, and (B) any
information which indicates that any financial statements which are the subject
of any representation contained in the Transaction Documents, or which are
furnished to the Holder pursuant to the Transaction Documents, fail, in any
material respect, to present fairly, as of the date thereof and for the period
covered thereby, the financial condition and results of operations purported to
be presented therein, disclosing the nature thereof.
(iii)The Company shall promptly notify the Holder of the occurrence of any Event
of Default or any event which, with the giving of notice, the lapse of time or
both would constitute an Event of Default, which notice shall include a written
statement as to such occurrence, specifying the nature thereof and the action
(if any) which is proposed to be taken with respect thereto.
(iv)The Company shall promptly notify the Holder of any action, suit or
proceeding at law or in equity or by or before any governmental instrumentality
or other agency against the Company or any Subsidiary or to which the Company or
any Subsidiary may be subject which alleges damages in excess of One Hundred
Thousand United States Dollars ($100,000).
(v)The Company shall promptly notify the Holder of any default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which the Company or any
Subsidiary is a party which default could reasonably be expected to have a
Material Adverse Effect.
(vi)The Company shall and shall cause each Subisidiary to promptly take any and
all actions necessary to execute any definitive documentation (which
documentation shall include customary representations, warranties, covenants,
conditions and agreements, and any UCC financing statements) reasonably
requested by the Holder, for obtaining the benefits of the Security Agreement,
subject to the terms and conditions stated therein.
(vii)The Company shall deliver to the Holder, within thirty (30) days after the
end of each fiscal quarter, a certificate signed by either the Chief Executive
Officer or the Chief Financial Officer of the Company (which shall include an
updated perfection certification) as to such officer’s knowledge, of the
Company’s compliance with all conditions and covenants under the Transaction
Documents (without regard to any period of grace or requirement of notice
provided hereunder) and in the event any Event of Default or any event which,
with the giving of notice, the lapse of time or both would constitute an Event
of Default exists, such officer shall specify the nature thereof.
(viii)The Company shall and shall cause each Subsidiary to pay when due all
taxes, assessments and governmental charges and levies upon it or its income,
profits or property, except those that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside.
(ix)The Company shall and shall cause each Subsidiary to all times maintain with
financially sound and reputable insurance companies insurance covering its
assets and its businesses in such amounts and covering such risks (including,
without limitation, hazard, business interruption and public liability) as is
consistent with sound business practice and as may be obtained at commercially
reasonable rates. The insurance policies will comply with the provisions of
Section 11 of the Security Agreement.
(x)The Company shall and shall cause each Subsidiary to comply with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which they may be subject except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect.
(xi)The Company shall and shall cause each Subsidiary to use commercially
reasonable efforts to do all things necessary to maintain, preserve, protect and
keep its properties in good repair, working order and condition and use
commercially reasonable efforts to make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted.
(xii)The Company shall deliver to the Holder as soon as reasonably practicable
but in any event within three (3) Business Days, upon receipt or delivery,
copies of any and all material notices and other material communications from
and to any federal or state regulatory body with jurisdiction over the products,
business and/or processes of the Company or any Subsidiary (i) with respect to
products or practices and (ii) with respect to any Intellectual Property with
counsel to the Company or any Subsidiary (including any non-infringement
opinions of counsel or advisors to the Company or any Subsidiary or any other
Person), the United States Patent & Trademark Office and any other Person. The
Company shall and shall cause each Subsidiary to as soon as reasonably
practicable, notify the Holder of any infringement or threatened infringement of
its Intellectual Property may at any time come to its notice.
(xiii)At its own expense, the Company shall and shall cause each Subsidiary to
make, execute, endorse, acknowledge file and/or deliver any documents and take
all actions necessary or required to maintain its ownership rights in its
Intellectual Property, including, without limitation, (i) any action reasonably
required to protect the Intellectual Property in connection with any
infringement, suspected infringement, passing off, act of unfair competition or
other unlawful interference with the rights of the Company or any Subsidiary in
and to such Intellectual Property, and (ii) any registrations with the United
States Patent & Trademark Office and any corresponding foreign patent and/or
trademark office required for the Company or any Subsidiary to carry on its
business as presently conducted and as presently proposed to be conducted.
Except for non-exclusive licenses granted in the ordinary course of business,
the Company shall not and shall cause each Subsidiary not to transfer, assign or
otherwise convey the Intellectual Property, any registrations or applications
thereof and all goodwill associated therewith, to any person or entity.
(xiv)Promptly after the occurrence thereof, the Company shall and shall cause
each Subsidiary to inform the Holder of the following material developments: (i)
entering into material agreements outside the ordinary course of business
consistent with past practice, (ii) any issuance of debt securities by the
Company or any Subsidiary, (iii) the incurrence of any Indebtedness by the
Company or any Subsidiary, (iv) a change in the number of directors comprising
the Board, (v) a sale, lease or transfer of any material portion of the assets
of the Company or any Subisdiary and (vi) any change in ownership of any
Subsidiary (specifying the details of any such change, including the identity
and ownership amount of any new owner).
(b)So long as any amount due under this Note is outstanding and until
indefeasible payment in full of all amounts payable by the Company hereunder:
(i)    The Company shall not and shall cause each Subsidiary not to create,
incur, guarantee, issue, assume or in any manner become liable in respect of any
Indebtedness, other than Permitted Indebtedness.
(ii)    The Company shall not and shall cause each Subsidiary not to create,
incur, assume or suffer to exist any Lien upon any of its property, whether now
owned or hereafter acquired other than (i) Liens created pursuant to the
Security Documents and (ii) Permitted Liens. The Company shall not, and shall
cause each Subsidiary not to, be bound by any agreement which limits the ability
of the Company or any Subsidiary to grant Liens, except for any such limitations
in agreements evidencing Permitted Liens.
(iii)    The Company shall not and shall cause each Subsidiary not to, directly
or indirectly, enter into or permit to exist any transaction or series of
related transactions (including, without limitation, the purchase, sale, lease
or exchange of any property or the rendering of any service) with, or for the
benefit of, any of its Affiliates other than a wholly owned Subsidiary, except
for consulting, employment or separation arrangements with officers or directors
approved by the Board.
(iv)    The Company shall not, and shall cause each of its Subsidiaries not to,
directly or indirectly, declare or pay any dividends on account of any shares of
any class or series of its capital stock now or hereafter outstanding, or set
aside or otherwise deposit or invest any sums for such purpose, or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of its
capital stock (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
shares or pay any interest, premium if any, or principal of any Indebtedness or
redeem, retire, defease, repurchase or otherwise acquire any Indebtedness (or
set aside or otherwise deposit or invest any sums for such purpose) for any
consideration or apply or set apart any sum, or make any other payment in
respect thereof or agree to do any of the foregoing (each of the foregoing is
herein called a “Restricted Payment”); provided, that (i) the Company may make
payments of interest, premium if any, and principal of the Notes in accordance
with the terms hereof, (ii) provided that no Event of Default or event which,
with the giving of notice, the lapse of time or both would constitute an Event
of Default has occurred and is continuing, the Company and its Subsidiaries may
make regularly scheduled payments of interest and principal of any Permitted
Indebtedness, (iii) any Subsidiary directly or indirectly wholly owned by the
Company may pay dividends on its capital stock and (iv) the Company may
repurchase capital stock from a former employee in connection with the
termination or other departure of such employee, strictly in accordance with the
terms of any agreement entered into with such employee and in effect on the
Closing Date (as defined in the Purchase Agreement), provided that (A) such
repurchase is approved by a majority of the Board, (B) payments permitted under
this clause (iv) shall not exceed $1,000,000 in the aggregate, and (C) no such
payment may be made if an Event of Default or an event which, with the giving of
notice, the lapse of time or both would constitute an Event of Default has
occurred and is continuing or would result from such payment.
(v)    The Company shall not and shall cause each Subsidiary not to, directly or
indirectly, engage in any business other than the business in which it is
engaged as of the date hereof.
(vi)    The Company shall not and shall cause each Subsidiary not to make or own
any Investment in any Person, including without limitation any joint venture,
other than (A) Permitted Investments, (B) operating deposit accounts with banks,
(C) Hedging Agreements entered into in the ordinary course of the Company’s
financial planning and not for speculative purposes and (D) investments by the
Company in the capital stock of any wholly owned Subsidiary.
(vii)    The Company shall not and shall cause each Subsidiary not to, directly
or indirectly, become or remain liable as lessee or as a guarantor or other
surety with respect to any lease of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, which the Company or any
Subsidiary (a) has sold or transferred or is to sell or to transfer to any other
Person, or (b) intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by the Company or any
Subsidiary to any Person in connection with such lease.
(viii)    The Company shall not and shall cause each Subsidiary not to settle,
or agree to indemnify or defend third parties against, any material lawsuit,
except as may be required by judicial or regulatory order or by agreements
entered into prior to the date hereof on a basis consistent with past practice.
A material lawsuit shall be any lawsuit in which the amount in controversy
exceeds $100,000.
(ix)    The Company shall not and shall cause each Subsidiary not to amend its
bylaws, certificate of incorporation or other charter document in a manner
adverse to the Holder.
6.Event of Default. The occurrence of any of the following events shall
constitute an “Event of Default” hereunder:
(a)    the failure of the Company to make any payment of principal or interest
on this Note when due, whether at the Stated Maturity, upon acceleration or
otherwise;
(b)    the failure of the Company to make any payment of any other amounts due
under this Note or the other Transaction Documents (as defined under the
Purchase Agreements) when due, whether at maturity, upon acceleration or
otherwise, and such failure continues for more than five (5) days;
(c)    the Company and/or its Subsidiaries fail to make a required payment or
payments on Indebtedness of One Hundred Thousand United States Dollars
($100,000) or more in aggregate principal amount and such failure continues for
more than ten (10) days;
(d)    there shall have occurred an acceleration of the stated maturity of any
Indebtedness of the Company or its Subsidiaries of One Hundred Thousand United
States Dollars ($100,000) or more in aggregate principal amount (which
acceleration is not rescinded, annulled or otherwise cured within ten (10) days
of receipt by the Company or a Subsidiary of notice of such acceleration);
(e)    the Company or any Subsidiary makes an assignment for the benefit of
creditors or admits in writing its inability to pay its debts generally as they
become due; or an order, judgment or decree is entered adjudicating the Company
or any Subsidiary as bankrupt or insolvent; or any order for relief with respect
to the Company or any Subsidiary is entered under the Federal Bankruptcy Code or
any other bankruptcy or insolvency law; or the Company or any Subsidiary
petitions or applies to any tribunal for the appointment of a custodian,
trustee, receiver or liquidator of the Company or any Subsidiary or of any
substantial part of the assets of the Company or any Subsidiary, or commences
any proceeding relating to it under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction; or any such petition or application is filed, or any such
proceeding is commenced, against the Company or any Subsidiary and either (i)
the Company or any Subsidiary by any act indicates its approval thereof,
consents thereto or acquiescence therein or (ii) such petition application or
proceeding is not dismissed within sixty (60) days;
(f)    a final, non-appealable judgment which, in the aggregate with other
outstanding final judgments against the Company and its Subsidiaries, exceeds
One Hundred Thousand United States Dollars ($100,000) shall be rendered against
the Company or a Subsidiary and within sixty (60) days after entry thereof, such
judgment is not discharged or execution thereof stayed pending appeal, or within
sixty (60) days after the expiration of such stay, such judgment is not
discharged; provided, however, that a judgment that provides for the payment of
royalties subsequent to the date of the judgment shall be deemed to be
discharged so long as the Company or the Subsidiary affected thereby is in
compliance with the terms of such judgment;
(g)    the Company is in breach of the requirements of Section 5(b) hereof;
(h)    if any representation or statement of fact made in any Transaction
Document or furnished to the Holder at any time by or on behalf of the Company,
taken as a whole with all such other representations or statements of fact,
proves to have been false in any material respect when made or furnished;
(i)    any Liens created by the Security Documents shall at any time not
constitute a valid and perfected first priority Lien on the collateral intended
to be covered thereby (to the extent perfection by filing, registration,
recordation or possession is required herein or therein) in favor of the
Holders, free and clear of all other Liens (other than Permitted Liens), or any
of the security interests granted pursuant to the Security Documents shall be
determined to be void, voidable, invalid or unperfected, are subordinated or are
ineffective to provide the Holder with a perfected, first priority security
interest in the collateral covered by the Security Documents, free and clear of
all other Liens (other than Permitted Liens) or, except for expiration or
termination in accordance with their terms, the Security Agreement shall for
whatever reason be terminated or cease to be in full force and effect, or the
enforceability thereof or any other Transaction Documents shall be contested by
the Company; or
(j)    if the Company fails to observe or perform in any material respect any of
its covenants contained in the Transaction Documents (other than any failure
which is covered by Section 6(a), (b) or (g)), and such failure continues for
thirty (30) days after receipt by the Company of notice thereof.
Upon the occurrence of any such Event of Default all unpaid principal and
accrued interest under this Note shall become immediately due and payable (A)
upon election of the Holder, with respect to (a) through (d) and (f) through
(j), and (B) automatically, with respect to (e). Upon the occurrence of any
Event of Default, the Holder may, in addition to declaring all amounts due
hereunder to be immediately due and payable, pursue any available remedy,
whether at law or in equity, including, without limitation, exercising its
rights under the other Transaction Documents. If an Event of Default occurs, the
Company shall pay to the Holder the reasonable attorneys' fees and disbursements
and all other reasonable out-of-pocket costs incurred by the Holder in order to
collect amounts due and owing under this Note or otherwise to enforce the
Holder's rights and remedies hereunder and under the other Transaction
Documents.


7.No Waiver. No delay or omission on the part of the Holder in exercising any
right under this Note shall operate as a waiver of such right or of any other
right of the Holder, nor shall any delay, omission or waiver on any one occasion
be deemed a bar to or waiver of the same or any other right on any future
occasion.
8.Amendments in Writing. Any term of this Note may be amended or waived upon the
written consent of the Company and the holders of Company Notes representing at
least 50% of the principal amount of Company Notes then outstanding (the
“Majority Holders”); provided, that (x) any such amendment or waiver must apply
to all outstanding Company Notes; and (y) without the consent of the Holder
hereof, no amendment or waiver shall (i) change the Stated Maturity Date of this
Note, (ii) reduce the principal amount of this Note or the interest rate due
hereon, or (iii) change the place of payment of this Note. No such waiver or
consent on any one instance shall be construed to be a continuing waiver or a
waiver in any other instance unless it expressly so provides.
9.Waivers. The Company hereby forever waives presentment, demand, presentment
for payment, protest, notice of protest, notice of dishonor of this Note and all
other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note.
10.Waiver of Jury Trial. THE COMPANY HEREBY WAIVES ITS RIGHT TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS NOTE OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THE COMPANY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
11.Secured Obligation. This Note is one of the Notes referred to in the Security
Agreement and is secured by the collateral described therein. The Security
Agreement grants the Holder certain rights with respect to such collateral upon
an Event of Default.
12.Governing Law; Consent to Jurisdiction. This Note shall be governed by and
construed under the law of the State of New York, without giving effect to the
conflicts of law principles thereof. The Company and, by accepting this Note,
the Holder, each irrevocably submits to the non-exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this Note and
the transactions contemplated hereby. Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Note. The Company and, by accepting this Note, the Holder, each irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court. The Company and, by
accepting this Note, the Holder, each irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
13.Costs. If action is instituted to collect on this Note, the Company promises
to pay all costs and expenses, including reasonable attorney’s fees, incurred in
connection with such action.
14.Notices. All notices hereunder shall be given in writing and shall be deemed
delivered when received by the other party hereto at the address set forth in
the Purchase Agreement or at such other address as may be specified by such
party from time to time in accordance with the Purchase Agreements.
15.Successors and Assigns. This Note shall be binding upon the successors or
assigns of the Company and shall inure to the benefit of the successors and
assigns of the Holder; provided, however, that the Holder may not assign this
Note independent of the Holder’s Convertible Note.
[Remainder of Page Intentionally Left Blank]


IN WITNESS WHEREOF, the Company has caused this 8% Senior Secured Promissory
Note to be signed in its name effective as of the date first above written.




RAINMAKER SYSTEMS, INC.






By:___________________________
Name:
Title:


EXHIBIT C


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES
HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED.


PURSUANT TO THE TERMS OF SECTION 1 OF THIS WARRANT, ALL OR A PORTION OF THIS
WARRANT MAY HAVE BEEN EXERCISED, AND THEREFORE THE ACTUAL NUMBER OF WARRANT
SHARES REPRESENTED BY THIS WARRANT MAY BE LESS THAN THE AMOUNT SET FORTH ON THE
FACE HEREOF.


RAINMAKER SYSTEMS, INC.


WARRANT TO PURCHASE COMMON STOCK


Warrant No.:         
Number of Shares of Common Stock:_____________
Date of Issuance: July 15, 2014 (“Issuance Date”)


Rainmaker Systems, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [INVESTOR NAME], the registered holder hereof
or its permitted assigns (the “Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company, at the Exercise Price (as defined
below) then in effect, upon surrender of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the “Warrant”), at any time or times on or after the Share
Increase Date (as defined in the Purchase Agreement referred to below) (the
“Exercisability Date”), but not after 11:59 p.m., New York time, on the
Expiration Date (as defined below), [______________ (_____________)] fully paid
nonassessable shares of Common Stock (as defined below) (the “Warrant Shares”).
Except as otherwise defined herein, capitalized terms in this Warrant shall have
the meanings set forth in Section 15. This Warrant is the Warrant to purchase
Common Stock (this “Warrant”) issued pursuant to (i) the Purchase Agreement (the
“Purchase Agreement”), dated as of July ●, 2014 (the “Subscription Date”), by
and among the Company and the initial Holder of this Warrant. This Warrant is
one of a series of warrants containing substantially identical terms and
conditions issued pursuant to Offering referred to in the Purchase Agreement
(collectively, the “Warrants”).
1.EXERCISE OF WARRANT.
(a)    Mechanics of Exercise. Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder on any day on or after the Exercisability
Date, in whole or in part (but not as to fractional shares), by (i) delivery of
a written notice, in the form attached hereto as Exhibit A (the “Exercise
Notice”), of the Holder’s election to exercise this Warrant and (ii) if both (A)
the Holder is not electing a Cashless Exercise (as defined below) pursuant to
Section 1(d) of this Warrant and (B) a registration statement registering the
issuance of the Warrant Shares under the Securities Act of 1933, as amended (the
“Securities Act”), is effective and available for the issuance of the Warrant
Shares, or an exemption from registration under the Securities Act is available
for the issuance of the Warrant Shares, payment to the Company of an amount
equal to the applicable Exercise Price multiplied by the number of Warrant
Shares as to which this Warrant is being exercised (the “Aggregate Exercise
Price”) in cash or wire transfer of immediately available funds (a “Cash
Exercise”) (the items under (i) and (ii) above, the “Exercise Delivery
Documents”). The Holder shall not be required to surrender this Warrant in order
to effect an exercise hereunder; provided, however, that in the event that this
Warrant is exercised in full or for the remaining unexercised portion hereof,
the Holder shall deliver this Warrant to the Company for cancellation within a
reasonable time after such exercise. On or before the first Trading Day
following the date on which the Company has received the Exercise Delivery
Documents (the date upon which the Company has received all of the Exercise
Delivery Documents, the “Exercise Date”), the Company shall transmit by
facsimile or e-mail transmission an acknowledgment of confirmation of receipt of
the Exercise Delivery Documents to the Holder and the Company’s transfer agent
for the Common Stock (the “Transfer Agent”). The Company shall deliver any
objection to the Exercise Delivery Documents on or before the second Trading Day
following the date on which the Company has received all of the Exercise
Delivery Documents. On or before the second Trading Day following the date on
which the Company has received all of the Exercise Delivery Documents (the
“Share Delivery Date”), the Company shall, (X) provided that the Transfer Agent
is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program (the “FAST Program”) and so long as the certificates
therefor are not required to bear a legend regarding restriction on
transferability, upon the request of the Holder, credit such aggregate number of
shares of Common Stock to which the Holder is entitled pursuant to such exercise
to the Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system, or (Y), if the Transfer Agent is not
participating in the FAST Program or if the certificates are required to bear a
legend regarding restriction on transferability, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise. Upon delivery of the Exercise Delivery
Documents, the Holder shall be deemed for all corporate purposes to have become
the holder of record of the Warrant Shares with respect to which this Warrant
has been exercised, irrespective of the date such Warrant Shares are credited to
the Holder’s DTC account or the date of delivery of the certificates evidencing
such Warrant Shares, as the case may be. If this Warrant is submitted in
connection with any exercise pursuant to this Section 1(a) and the number of
Warrant Shares represented by this Warrant submitted for exercise is greater
than the number of Warrant Shares being acquired upon an exercise, then the
Company shall as soon as practicable and in no event later than three Trading
Days after any such submission and at its own expense, issue a new Warrant (in
accordance with Section 7(d)) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant
has been and/or is exercised. The Company shall pay any and all taxes and other
expenses of the Company (including overnight delivery charges) that may be
payable with respect to the issuance and delivery of Warrant Shares upon
exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the registration of any certificates for Warrant Shares or Warrants in a name
other than that of the Holder or an affiliate thereof. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.
(b)    Exercise Price. For purposes of this Warrant, “Exercise Price” means
$0.08, subject to adjustment as provided herein.
(c)    Company’s Failure to Timely Deliver Securities. If the Company shall fail
for any reason or for no reason to issue to the Holder within three (3) Business
Days of the Exercise Date a certificate for the number of shares of Common Stock
to which the Holder is entitled and register such shares of Common Stock on the
Company’s share register or to credit the Holder’s balance account with DTC for
such number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of this Warrant, and if on or after such Trading Day the
Holder purchases, or another Person purchases on the Holder’s behalf or for the
Holder’s account (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares of Common
Stock issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three (3) Business Days
after the Holder’s written request and in the Holder’s discretion, either
(i) pay cash to the Holder in an amount equal to the Holder’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such Warrant Shares) shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Warrant Shares and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock, times (B) the Closing Bid Price on the
date of exercise.
(d)    Cashless Exercise. Notwithstanding anything contained herein to the
contrary, the Holder may, in its sole discretion, exercise this Warrant in whole
or in part and, in lieu of making the cash payment otherwise contemplated to be
made to the Company upon such exercise in payment of the Aggregate Exercise
Price, elect instead to receive upon such exercise the “Net Number” of shares of
Common Stock determined according to the following formula (a “Cashless
Exercise”):
Net Number = (A x B) - (A x C)
B
For purposes of the foregoing formula:
A= the total number of shares with respect to which this Warrant is then being
exercised.
B= the arithmetic average of the Closing Sale Prices of the shares of Common
Stock for the five (5) consecutive Trading Days ending on the date immediately
preceding the date of the Exercise Notice.
C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.


(e)    Rule 144. For purposes of Rule 144(d) promulgated under the Securities
Act, as in effect on the date hereof, assuming the Holder is not an affiliate of
the Company, it is intended that the Warrant Shares issued in a Cashless
Exercise shall be deemed to have been acquired by the Holder, and the holding
period for the Warrant Shares shall be deemed to have commenced, on the date
this Warrant was originally issued pursuant to the Purchase Agreement.
(f)    Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed.
(g)    Beneficial Ownership. The Company shall not effect the exercise of this
Warrant, and the Holder shall not have the right to exercise this Warrant, to
the extent that after giving effect to such exercise, such Person (together with
such Person’s affiliates) would beneficially own in excess of 4.99% (the
“Maximum Percentage”) of the shares of Common Stock outstanding immediately
after giving effect to such exercise. For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by such Person
and its affiliates shall include the number of shares of Common Stock issuable
upon exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude shares of Common Stock which would be
issuable upon (i) exercise of the remaining, unexercised portion of this Warrant
beneficially owned by such Person and its affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by such Person and its affiliates (including,
without limitation, any convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in the most recent of (1) the
Company’s most recent Form 10-K, Form 10-Q, Current Report on Form 8-K or other
public filing with the Securities and Exchange Commission, as the case may be,
(2) a more recent public announcement by the Company or (3) any other notice by
the Company or the Transfer Agent setting forth the number of shares of Common
Stock outstanding. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within two (2) Business Days confirm to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Warrant, by the Holder and its affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. By written notice to
the Company, the Holder may from time to time increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% specified in such
notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (ii)
any such increase or decrease will apply only to the Holder. The provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 1(g) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
2.ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:
(a)    Adjustment upon Issuance of shares of Common Stock. If and whenever on or
after the Subscription Date, the Company issues or sells, or in accordance with
this Section 2 is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding shares of Common Stock deemed to
have been issued by the Company in connection with any Excluded Securities (as
defined below) (the “Additional Shares”) for a consideration per share (the “New
Issuance Price”) less than a price (the “Applicable Price”) equal to the
Exercise Price in effect immediately prior to such issue or sale or deemed
issuance or sale (the foregoing a “Dilutive Issuance”), then immediately after
such Dilutive Issuance, the Exercise Price then in effect shall be reduced to
the lowest price per share at which any share of Common Stock was issued or sold
or deemed to be issued or sold.
For purposes of determining the adjusted Exercise Price under this Section 2(a),
the following shall be applicable:
 
(i) Issuance of Options. If the Company in any manner grants any Options and the
lowest price per share for which one share of Common Stock is issuable upon the
exercise of any such Option or upon conversion, exercise or exchange of any
Convertible Securities issuable upon exercise of any such Option is less than
the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 2(a)(i), the “lowest price per share for which one share of Common Stock
is issuable upon exercise of such Options or upon conversion, exercise or
exchange of such Convertible Securities issuable upon exercise of any such
Option” shall be equal to the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to any one share of
Common Stock upon the granting or sale of the Option, upon exercise of the
Option and upon conversion, exercise or exchange of any Convertible Security
issuable upon exercise of such Option less any consideration paid or payable by
the Company with respect to such one share of Common Stock upon the granting or
sale of such Option, upon exercise of such Option and upon conversion exercise
or exchange of any Convertible Security issuable upon exercise of such Option.
No further adjustment of the Exercise Price or number of Warrant Shares shall be
made upon the actual issuance of such shares of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such shares of Common Stock upon conversion, exercise or exchange of
such Convertible Securities.
(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 2(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon the conversion,
exercise or exchange thereof” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the Convertible Security and
upon conversion, exercise or exchange of such Convertible Security less any
consideration paid or payable by the Company with respect to such one share of
Common Stock upon the issuance or sale of such Convertible Security and upon
conversion, exercise or exchange of such Convertible Security. No further
adjustment of the Exercise Price or number of Warrant Shares shall be made upon
the actual issuance of such shares of Common Stock upon conversion, exercise or
exchange of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of this Warrant has been or is to be made pursuant to other provisions of this
Section 2(a), no further adjustment of the Exercise Price or number of Warrant
Shares shall be made by reason of such issue or sale.
(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exercise or exchange of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or exercisable
or exchangeable for shares of Common Stock increases or decreases at any time,
the Exercise Price and the number of Warrant Shares in effect at the time of
such increase or decrease shall be adjusted to the Exercise Price and the number
of Warrant Shares which would have been in effect at such time had such Options
or Convertible Securities provided for such increased or decreased purchase
price, additional consideration or increased or decreased conversion rate, as
the case may be, at the time initially granted, issued or sold. For purposes of
this Section 2(a)(iii), if the terms of any Option or Convertible Security that
was outstanding as of the date of issuance of this Warrant are increased or
decreased in the manner described in the immediately preceding sentence, then
such Option or Convertible Security and the shares of Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such increase or decrease. No adjustment pursuant
to this Section 2(a) shall be made if such adjustment would result in an
increase of the Exercise Price then in effect or a decrease in the number of
Warrant Shares.
(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction, (x) the Options will be deemed to have
been issued for the Option Value of such Options and (y) the other securities
issued or sold in such integrated transaction shall be deemed to have been
issued for the difference of (I) the aggregate consideration received by the
Company less any consideration paid or payable by the Company pursuant to the
terms of such other securities of the Company, less (II) the Option Value. If
any shares of Common Stock, Options or Convertible Securities are issued or sold
or deemed to have been issued or sold for cash, the consideration received
therefor will be deemed to be the net amount received by the Company therefor.
If any shares of Common Stock, Options or Convertible Securities are issued or
sold for a consideration other than cash, the amount of such consideration
received by the Company will be the fair value of such consideration, except
where such consideration consists of securities, in which case the amount of
consideration received by the Company will be the Closing Sale Price of such
security on the date of receipt. If any shares of Common Stock, Options or
Convertible Securities are issued to the owners of the non-surviving entity in
connection with any merger in which the Company is the surviving entity, the
amount of consideration therefor will be deemed to be the fair value of such
portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities,
as the case may be. The fair value of any consideration other than cash or
securities will be determined jointly by the Company and the Required Holders.
If such parties are unable to reach agreement within ten (10) days after the
occurrence of an event requiring valuation (the “Valuation Event”), the fair
value of such consideration will be determined within five (5) Trading Days
after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Required Holders.
The determination of such appraiser shall be final and binding upon all parties
absent manifest error and the fees and expenses of such appraiser shall be borne
by the Company.
(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
(b)    Voluntary Adjustment By Company. The Company may at any time during the
term of this Warrant reduce the then current Exercise Price to any amount and
for any period of time deemed appropriate by the Board of Directors of the
Company.
(c)    Adjustment upon Subdivision or Combination of Common Stock. If the
Company at any time on or after the Subscription Date subdivides (by any stock
split, stock dividend, recapitalization, reorganization, scheme, arrangement or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of Warrant Shares
will be proportionately increased. If the Company at any time on or after the
Subscription Date combines (by any stock split, stock dividend,
recapitalization, reorganization, scheme, arrangement or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination will
be proportionately increased and the number of Warrant Shares will be
proportionately decreased. Any adjustment under this Section 2(c) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.
(d)    Other Events. If any event occurs of the type contemplated by the
provisions of this Section 2 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights or
phantom stock rights), then the Company’s Board of Directors will make an
appropriate adjustment in the Exercise Price and the number of Warrant Shares so
as to protect the rights of the Holder; provided that no such adjustment
pursuant to this Section 2(d) will increase the Exercise Price or decrease the
number of Warrant Shares as otherwise determined pursuant to this Section 2.
3.RIGHTS UPON DISTRIBUTION OF ASSETS.
(a)    If the Company, at any time while this Warrant is outstanding, shall
distribute to all holders of Common Stock (and not to the Holders) evidences of
its indebtedness or assets (including cash and cash dividends) or rights or
warrants to subscribe for or purchase any security other than the Common Stock
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction), then in each such case the Exercise Price shall be
adjusted by multiplying the Exercise Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the Weighted
Average Price determined as of the record date mentioned above, and of which the
numerator shall be such Weighted Average Price on such record date less the then
per share fair market value at such record date of the portion of such assets or
evidence of indebtedness so distributed applicable to one outstanding share of
the Common Stock as determined by the Board of Directors in good faith. In
either case the adjustments shall be described in a statement provided to the
Holder of the portion of assets or evidences of indebtedness so distributed or
such subscription rights applicable to one share of Common Stock. Such
adjustment shall be made whenever any such distribution is made and shall become
effective immediately after the record date mentioned above.
4.PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.
(a)    Purchase Rights.    In addition to any adjustments pursuant to Section 2
above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.
(b)    Fundamental Transactions. The Company shall not enter into or be party to
a Fundamental Transaction unless the Successor Entity assumes in writing (unless
the Company is the Successor Entity) all of the obligations of the Company under
this Warrant and the other Transaction Documents in accordance with the
provisions of this Section (4)(b) pursuant to written agreements in form and
substance reasonably satisfactory to the Required Holders and approved by the
Required Holders prior to such Fundamental Transaction, including agreements to
deliver to each holder of the Warrants in exchange for such Warrants a security
of the Successor Entity evidenced by a written instrument substantially similar
in form and substance to this Warrant, including, without limitation, an
adjusted exercise price equal to the value for the shares of Common Stock
reflected by the terms of such Fundamental Transaction, and exercisable for a
corresponding number of shares of capital stock equivalent to the shares of
Common Stock acquirable and receivable upon exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) prior to such
Fundamental Transaction, and reasonably satisfactory to the Required Holders.
Upon the occurrence of any Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Warrant referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Warrant with the same effect as if such Successor Entity had
been named as the Company herein. Upon consummation of the Fundamental
Transaction, the Successor Entity shall deliver to the Holder confirmation that
there shall be issued upon exercise of this Warrant at any time after the
consummation of the Fundamental Transaction, in lieu of the shares of Common
Stock (or other securities, cash, assets or other property) issuable upon the
exercise of the Warrant prior to such Fundamental Transaction, such shares of
the publicly traded common stock or common shares (or its equivalent) of the
Successor Entity (including its Parent Entity) which the Holder would have been
entitled to receive upon the happening of such Fundamental Transaction had this
Warrant been converted immediately prior to such Fundamental Transaction, as
adjusted in accordance with the provisions of this Warrant. In addition to and
not in substitution for any other rights hereunder, prior to the consummation of
any Fundamental Transaction pursuant to which holders of shares of Common Stock
are entitled to receive securities or other assets with respect to or in
exchange for shares of Common Stock (a “Corporate Event”), the Company shall
make appropriate provision to insure that the Holder will thereafter have the
right to receive upon an exercise of this Warrant at any time after the
consummation of the Corporate Event but prior to the Expiration Date, in lieu of
shares of Common Stock (or other securities, cash, assets or other property)
purchasable upon the exercise of this Warrant prior to such Corporate Event,
such shares of stock, securities, cash, assets or any other property whatsoever
(including warrants or other purchase or subscription rights) which the Holder
would have been entitled to receive upon the happening of such Corporate Event
had this Warrant been exercised immediately prior to such Corporate Event.
Provision made pursuant to the preceding sentence shall be in a form and
substance reasonably satisfactory to the Required Holders. The provisions of
this Section 4(b) shall apply similarly and equally to successive Fundamental
Transactions and Corporate Events and shall be applied without regard to any
limitations on the exercise of this Warrant.
(c)    Black Scholes Value. Notwithstanding the foregoing and the provisions of
Section 4(b) above, if the Successor Entity refuses to assume this Warrant in
connection with a Fundamental Transaction, then notwithstanding any other
provision of this Warrant to the contrary, (i) Holder may elect to promptly
exercise this Warrant in the manner specified in this Warrant with such exercise
effective immediately prior to closing of the Fundamental Transaction, or (ii)
unless such Fundamental Transaction is an Excluded Acquisition, Holder shall
have the option, prior to or up to ten (10) days following the closing of the
Fundamental Transaction, to elect to put this Warrant to the Company or the
Successor Entity (as the case may be) for a cash price equal to the Black
Scholes Value. As used herein, an “Excluded Acquisition” means a Fundamental
Transaction where the consideration that the holders of the Company’s Common
Stock are entitled to receive on account of the such Common Stock consists
entirely of cash and/or shares of common stock that are publicly traded on a
national exchange.
(d)    Applicability to Successive Transactions. The provisions of this Section
shall apply similarly and equally to successive Fundamental Transactions and
Corporate Events and shall be applied without regard to any limitations on the
exercise of this Warrant.
5.NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith comply with all the
provisions of this Warrant and take all actions consistent with effectuating the
purposes of this Warrant. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) subject to the Share Increase, shall take all such actions as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable shares of Common Stock upon the exercise of
this Warrant, and (iii) from and after the Share Increase Date shall, so long as
this Warrant is outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued shares of Common Stock, solely for
the purpose of effecting the exercise of this Warrant, 100% of the number of
shares of Common Stock issuable upon exercise of this Warrant then outstanding
(without regard to any limitations on exercise).
6.WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company.
7.REISSUANCE OF WARRANTS.
(a)    Transfer of Warrant. If this Warrant is to be transferred, the Holder
shall surrender this Warrant to the Company and deliver the completed and
executed Assignment Form, in the form attached hereto as Exhibit B, whereupon
the Company will forthwith issue and deliver upon the order of the Holder a new
Warrant (in accordance with Section 7(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less then the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 7(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.
(b)    Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant (in
accordance with Section 7(d)) representing the right to purchase the Warrant
Shares then underlying this Warrant.
(c)    Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon
the surrender hereof by the Holder at the principal office of the Company, for a
new Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.
(d)    Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(a)
or Section 7(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and (iv)
shall have the same rights and conditions as this Warrant.
8.NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with
Section 9.4 of the Purchase Agreement.
9.AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Required Holders.
Any such amendment shall apply to all Warrants and be binding upon all
registered holders of such Warrants.
10.GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. This Warrant
shall be governed by, and construed in accordance with, the internal laws of the
State of New York, without reference to the choice of law provisions thereof.
The Company and, by accepting this Warrant, the Holder, each irrevocably submits
to the exclusive jurisdiction of the courts of the State of New York located in
New York County and the United States District Court for the Southern District
of New York for the purpose of any suit, action, proceeding or judgment relating
to or arising out of this Warrant and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Warrant. The Company and, by
accepting this Warrant, the Holder, each irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. The Company and, by accepting this Warrant, the
Holder, each irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE COMPANY AND, BY ITS
ACCEPTANCE HEREOF, THE HOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY
IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS THAT COUNSEL HAS
BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
11.CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof. The headings of this Warrant are for convenience of reference
and shall not form part of, or affect the interpretation of, this Warrant.
12.DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two (2) Business Days submit via facsimile (a) the
disputed determination of the Exercise Price to an independent, reputable
investment bank selected by the Company and approved by the Holder, which
approval shall not be unreasonably withheld, or (b) the disputed arithmetic
calculation of the Warrant Shares to the Company’s independent, outside
accountant. The Company shall cause the investment bank or the accountant, as
the case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than ten Business Days from the
time it receives the disputed determinations or calculations. The prevailing
party in any dispute resolved pursuant to this Section 12 shall be entitled to
the full amount of all reasonable expenses, including all costs and fees paid or
incurred in good faith, in relation to the resolution of such dispute. Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.
13.REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue actual damages for any failure by
the Company to comply with the terms of this Warrant.
14.TRANSFER. Subject to applicable laws, this Warrant may be offered for sale,
sold, transferred or assigned without the consent of the Company
15.CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:
(a)    “Approved Stock Plan” means any employee benefit plan or other issuance,
employment agreement or option grant or similar agreement which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, consultant, officer or
director for services provided to the Company.
(b)    “Black Scholes Value” means the value of the unexercised portion of this
Warrant remaining on the date of the Holder’s request pursuant to Section 4(c),
which value is calculated using the Black Scholes Option Pricing Model obtained
from the “OV” function on Bloomberg utilizing (i) an underlying price per share
equal to the greater of (1) the highest Closing Sale Price of the Common Stock
during the period beginning on the Trading Day immediately preceding the earlier
to occur of (x) the public disclosure of the applicable Fundamental Transaction
or (y) the consummation of the applicable Fundamental Transaction and ending on
the Trading Day of the consummation of the Fundamental Transaction and (2) the
sum of the price per share being offered in cash in the applicable Fundamental
Transaction (if any) plus the value of the non-cash consideration being offered
in the applicable Fundamental Transaction (if any), (ii) a strike price equal to
the Exercise Price in effect on the date of the Holder’s request pursuant to
Section 4(c), (iii) a risk-free interest rate corresponding to the U.S. Treasury
rate for a period equal to the greater of (1) the remaining term of this Warrant
as of the date of the Holder’s request pursuant to Section 4(c) and (2) the
remaining term of this Warrant as of the date of consummation of the applicable
Fundamental Transaction or as of the date of the Holder’s request pursuant to
Section 4(c) if such request is prior to the date of the consummation of the
applicable Fundamental Transaction and (iv) an expected volatility equal to the
greater of 100% and the 100 day volatility obtained from the HVT function on
Bloomberg (determined utilizing a 365 day annualization factor) as of the
Trading Day immediately following the public disclosure of the applicable
Fundamental Transaction.
(c)    “Bloomberg” means Bloomberg Financial Markets.
(d)    “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
(e)    “Closing Bid Price” and “Closing Sale Price” means, for any security as
of any date, the last closing bid price and last closing trade price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or the last trade price,
respectively, of such security prior to 4:00:00 p.m., New York time, as reported
by Bloomberg, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing bid price or last
trade price, respectively, of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price or last
trade price, respectively, of such security in the over-the-counter market on
the electronic bulletin board for such security as reported by Bloomberg, or, if
no closing bid price or last trade price, respectively, is reported for such
security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported on the OTC Pink
marketplace operated by OTC Markets Group Inc. If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.
(f)    “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.001 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.
(g)     “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.
(h)    “Eligible Market” means the Principal Market, The New York Stock
Exchange, Inc., The NYSE MKT, The NASDAQ Global Market or The NASDAQ Global
Select Market.
(i)    “Expiration Date” means the tenth anniversary of the Exercisability Date
or, if such date falls on a day other than a Trading Day or on which trading
does not take place on the Principal Market, or, if the Principal Market is not
the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded (a “Holiday”), the next date that is not a Holiday.
(j)    “Excluded Securities” means: (i) capital stock, Options or Convertible
Securities issued to directors, officers, employees or consultants of the
Company in connection with their service as directors of the Company, their
employment by the Company or their retention as consultants by the Company
pursuant to an Approved Stock Plan, (ii) shares of Common Stock issued upon the
conversion or exercise of Options or Convertible Securities that were issued and
outstanding on the date immediately preceding the Subscription Date, provided
such securities are not amended after the Subscription Date to increase the
number of shares of Common Stock issuable thereunder or to lower the exercise or
conversion price thereof, (iii) securities issued pursuant to the Purchase
Agreement and securities issued upon the exercise or conversion of those
securities, (iv) shares of Common Stock issued or issuable by reason of a
dividend, stock split or other distribution on shares of Common Stock (but only
to the extent that such a dividend, split or distribution results in an
adjustment in the Warrant Price pursuant to the other provisions of this
Warrant), and (v) capital stock, Options or Convertible Securities issued as
consideration for an acquisition or strategic transaction approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not, for the purposes of this clause (v), include a transaction in which the
Company is issuing securities primarily for the purpose of raising capital or to
an entity whose primary business is investing in securities.
(k)    “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
(but excluding a migratory merger effected solely for the purpose of changing
the jurisdiction of incorporation of the Company), or (ii) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company to another Person, or (iii) allow another
Person to make a purchase, tender or exchange offer that is accepted by the
holders of more than the 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the Person or Persons making or
party to, or associated or affiliated with the Persons making or party to, such
purchase, tender or exchange offer), or (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), (v) reorganize, recapitalize or
reclassify its Common Stock, or (vi) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock.
(l)     “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
(m)    “Option Value” means the value of an Option based on the Black and
Scholes Option Pricing model obtained from the “OV” function on Bloomberg
determined as of the day prior to the public announcement of the applicable
Option for pricing purposes and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of the applicable Option as of the applicable date of determination, (ii) an
expected volatility equal to the greater of (a) 100% and (b) the 100 day
volatility obtained from the HVT function on Bloomberg as of the day immediately
following the public announcement of the issuance of the applicable Option,
(iii) the underlying price per share used in such calculation shall be the
highest Weighted Average Price of the Common Stock during the period beginning
on the day prior to the execution of definitive documentation relating to the
issuance of the applicable Option and the public announcement of such issuance
and (iv) a 360 day annualization factor.
(n)    “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.
(o)    “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity and a government or any department or agency thereof.
(p)    “Principal Market” means The OTCQX Market.
(q)    “Required Holders” means, as of any date, the holders of at least a
majority of the Warrants outstanding as of such date.
(r)    “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.
(s)    “Trading Day” means any day on which the Common Stock are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock are then traded; provided that
“Trading Day” shall not include any day on which the Common Stock are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock are suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).
(t)    “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York time (or such other time
as the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York time (or such other time as the Principal
Market publicly announces is the official close of trading), as reported by
Bloomberg through its “Volume at Price” function or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York time (or such other time
as the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York time (or such other time as the Principal
Market publicly announces is the official close of trading), as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported on the OTC Pink marketplace operated by OTC Markets Group
Inc. If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 12 with the term “Weighted Average Price” being substituted
for the term “Exercise Price.” All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.
[Signature Page Follows]


IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.




RAINMAKER SYSTEMS, INC.




By: ____________________
Name:    
Title:


EXHIBIT A


EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK


RAINMAKER SYSTEMS, INC.
The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Rainmaker Systems, Inc., a
[Delaware] corporation (the “Company”), evidenced by the attached Warrant to
Purchase Common Stock (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.


1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:


____________    a “Cash Exercise” with respect to _________________ Warrant
Shares; and/or


____________    a “Cashless Exercise” with respect to _______________ Warrant
Shares.


2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.


3. Delivery of Warrant Shares. The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant and, after
delivery of such Warrant Shares, _____________ Warrant Shares remain subject to
the Warrant.


Date: _______________ __, ______




                    
Name of Registered Holder
                    
                                    
By:                    
Name:
Title:




EXHIBIT B


ASSIGNMENT FORM
RAINMAKER SYSTEMS, INC.
(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
Name:
   
 
(Please Print)
Address:
   
 
(Please Print)
Dated: _______________ __, ______
 
Holder’s Signature:   
 
Holder’s Address:   
 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.


EXHIBIT D


PLEDGE AND SECURITY AGREEMENT
PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of July 15, 2014, is
by and among Rainmaker Systems, Inc., a Delaware corporation (the “Borrower”),
and such other parties as may become Grantors hereunder on or after the date
hereof (together with the Borrower, the “Grantors” and, individually, a
“Grantor”) and Paul van Riel, as collateral agent (in such capacity, the
“Collateral Agent”) for the benefit of the Investors named as such in one or
more Purchase Agreements (collectively, the “Purchase Agreement”), by and
between the Borrower and such Investors (collectively, the “Purchasers”).
WHEREAS, pursuant to the terms of the Purchase Agreements, the Purchasers are
acquiring from the Borrower, (i) up to $3,500,000 in an aggregate principal
amount of the Borrower’s 8% Senior Secured Convertible Notes and (ii) up to
$1,750,000 in an aggregate principal amount of the Borrower’s 8% Promissory
Notes (collectively, the “Notes”); and


WHEREAS, the Grantors wish to grant security interests in favor of the
Collateral Agent for the benefit of the Purchasers as herein provided to secure
the obligations of the Borrower under the Notes;
NOW THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.     Definitions. All capitalized terms used herein without definitions shall
have the respective meanings provided therefor in the Purchase Agreement or the
Notes. As used herein the term “Obligations” shall mean all principal, interest
(including interest accrued after the filing of a bankruptcy or similar petition
whether or not a claim therefor is enforceable), fees, expenses and indemnities
payable from time to time by the Grantors under the Notes and the other
Transaction Documents, including reimbursements under Section 11. The term
“State,” as used herein, means the State of New York. The term “Transaction
Documents,” as used herein, means the “Transaction Documents” as defined in the
Purchase Agreement, other than the Warrants. All terms defined in the Uniform
Commercial Code of the State and used herein shall have the same definitions
herein as specified therein. However, if a term is defined in Article 9 of the
Uniform Commercial Code of the State differently than in another Article of the
Uniform Commercial Code of the State, the term has the meaning specified in
Article 9.
2.     Grant of Security Interest. Each Grantor hereby grants to the Collateral
Agent for the benefit of the Purchasers, to secure the payment and performance
in full of all of the Obligations, a security interest in and so pledges to the
Collateral Agent for the benefit of the Purchasers the following properties,
assets and rights of such Grantor, wherever located, whether now owned or
hereafter acquired or arising, and all proceeds and products thereof (all of the
same being hereinafter called the “Collateral”):
(i)    goods (including inventory, equipment and any accessions thereto),
(ii)    instruments (including promissory notes),
(iii)    documents,
(iv)    accounts,
(v)    chattel paper (whether tangible or electronic),
(vi)    deposit accounts,
(vii)    letter-of-credit rights (whether or not the letter of credit is
evidenced by a writing),
(viii)    commercial tort claims,
(ix)    securities and all other investment property (“Investment Property”),
(x)    supporting obligations,
(xi)    contract rights or rights to the payment of money, insurance claims and
proceeds,
(xii)    general intangibles including, without limitation, all payment
intangibles, patents, patent applications, trademarks, trademark applications,
trade names, copyrights, copyright applications, software, engineering drawings,
service marks, customer lists, goodwill, and all licenses, permits, agreements
of any kind or nature pursuant to which the Grantors possess, use or have
authority to possess or use property (whether tangible or intangible) of others
or others possess, use or have authority to possess or use property (whether
tangible or intangible) of the Grantors, and all recorded data of any kind or
nature, regardless of the medium of recording including, without limitation, all
software, writings, plans, specifications and schematics; and
(xiii)    all now existing and hereafter acquired or arising (A) capital stock,
equity securities or interests or other Investment Property (including the
capital stock described on Schedule A hereto), (B) all cash dividends and cash
distributions with respect to the foregoing (“Dividends”), (C) all non-cash
dividends paid on capital securities, liquidating dividends paid on capital
securities, shares of capital securities resulting from (or in connection with
the exercise of) stock splits, reclassifications, warrants, options, non-cash
dividends, mergers, consolidations, and all other distributions (whether similar
or dissimilar to the foregoing) on or with respect to any capital securities
constituting Collateral (excluding Dividends, “Distributions”), and (D) all
certificates, agreements (including stockholders agreements, partnership
agreements, operating agreements and limited liability company agreements),
books, records, writings, data bases, information and other property relating
to, used or useful in connection with, evidencing, embodying, incorporating or
referring to, any of the foregoing.
The Collateral Agent acknowledges that the attachment of the security interest
in any commercial tort claim as original collateral is subject to the Grantor’s
compliance with §4.7.
Notwithstanding the foregoing, Collateral shall not include any of the following
(collectively, the “Excluded Collateral”) (1) vehicles subject to a certificate
of title statute, and (2) rights under licenses, permits and contracts in which
a security interest may not be granted except to the extent that such
prohibition is not enforceable under the applicable Uniform Commercial Code,
provided, that the Grantors shall not permit any such prohibitions in any
contracts, licenses and permits entered into after the date hereof except in the
ordinary course consistent with past practice.


3.     Authorization to File Financing Statements. The Grantors hereby
irrevocably authorize the Collateral Agent at any time and from time to time to
file in any applicable Uniform Commercial Code jurisdiction any initial
financing statements and amendments thereto against each Grantor that (a)
indicate the Collateral (i) as all assets of such Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the Uniform Commercial Code of the State
or such jurisdiction, or (ii) as being of an equal or lesser scope or with
greater detail, and (b) contain any other information required by part 5 of
Article 9 of the Uniform Commercial Code of the State for the sufficiency or
filing office acceptance of any financing statement or amendment, including (i)
whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor and, (ii) in the case
of a financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. The Grantors agree to furnish any such
information to the Collateral Agent promptly upon request. Each Grantor also
ratifies its authorization for the Collateral Agent to have filed in any Uniform
Commercial Code jurisdiction any like initial financing statements or amendments
thereto if filed prior to the date hereof.
4.     Other Actions. Further to insure the attachment, perfection and first
priority (subject to Permitted Liens) of, and the ability of the Collateral
Agent to enforce, the Collateral Agent’s security interest in the Collateral,
the Grantors agree, in each case at the Grantor’s own expense, to take the
following actions with respect to the following Collateral:
4.1.        Promissory Notes and Tangible Chattel Paper. If any Grantor shall at
any time hold or acquire any promissory notes or tangible chattel paper, such
Grantor shall forthwith endorse, pledge and deliver the same to the Collateral
Agent , accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time specify.
4.2.        Deposit Accounts. For each deposit account (each, a “Deposit
Account”) that any Grantor at any time opens or maintains at any depository bank
(each, a “Depository Bank”), the Grantor shall, at the Collateral Agent’s
request and option, pursuant to an agreement in form and substance satisfactory
to the Collateral Agent (each, a “Deposit Account Control Agreement”), upon the
occurrence and during the continuance of an Event of Default either (a) cause
the Depositary Bank to agree to comply at any time with instructions from the
Collateral Agent to such Depositary Bank directing the disposition of funds from
time to time credited to such Deposit Account, without further consent of the
Grantor, or (b) arrange for the Collateral Agent to become the customers of the
Depositary Bank with respect to the Deposit Account, with the Grantors being
permitted, only with the consent of the Collateral Agent , to exercise rights to
withdraw funds from such Deposit Account. The Collateral Agent agree with the
Grantors that the Collateral Agent shall not give any such instructions or
withhold any withdrawal rights from the Grantors, unless an Event of Default has
occurred and is continuing, or, after giving effect to any withdrawal not
otherwise permitted by the Transaction Documents, would occur. The provisions of
this paragraph shall not apply to (i) any Deposit Account for which the
Grantors, the Depositary Bank and the Collateral Agent have entered into a cash
collateral agreement specially negotiated among any Grantor, the Depositary Bank
and the Collateral Agent for the specific purpose set forth therein (ii) Deposit
Accounts for which any Purchaser is the depositary, and (iii) items on deposit
in any Deposit Account constituting sales tax remittances.
4.3.        Investment Property. If any Grantor shall at any time hold or
acquire any certificated securities, the Grantor shall forthwith endorse, pledge
and deliver the same to the Collateral Agent , accompanied by such instruments
of transfer or assignment duly executed in blank as the Collateral Agent may
from time to time specify. If any securities now or hereafter acquired by any
Grantor are uncertificated and are issued to the Grantor or its nominee directly
by the issuer thereof, the Grantor shall immediately notify the Collateral Agent
thereof and, at the Collateral Agent’s request and option, pursuant to an
agreement in form and substance satisfactory to the Collateral Agent , either
(a) cause the issuer to agree to comply with instructions from the Collateral
Agent as to such securities, without further consent of the Grantor or such
nominee, or (b) arrange for the Collateral Agent to become the registered owners
of the securities. If any securities, whether certificated or uncertificated, or
other investment property now or hereafter acquired by any Grantor are held by
the Grantor or its nominee through a securities intermediary or commodity
intermediary, the Grantor shall immediately notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance satisfactory to the Collateral Agent , either (i) cause such
securities intermediary or (as the case may be) commodity intermediary to agree
to comply with entitlement orders or other instructions from the Collateral
Agent to such securities intermediary as to such securities or other investment
property, or (as the case may be) to apply any value distributed on account of
any commodity contract as directed by the Collateral Agent to such commodity
intermediary, in each case without further consent of the Grantor or such
nominee, or (ii) in the case of financial assets or other investment property
held through a securities intermediary, arrange for the Collateral Agent to
become the entitlement holder with respect to such investment property, with the
Grantor being permitted, only with the consent of the Collateral Agent , to
exercise rights to withdraw or otherwise deal with such investment property. The
Collateral Agent agrees with the Grantors that the Collateral Agent shall not
give any such entitlement orders or instructions or directions to any such
issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by the
Grantors, unless an Event of Default has occurred and is continuing, or, after
giving effect to any such investment and withdrawal rights not otherwise
permitted by the Transaction Documents, would occur. The provisions of this
paragraph shall not apply to any financial assets credited to a securities
account for which the Collateral Agent is the securities intermediary.
4.4.        Collateral in the Possession of a Bailee. If any goods are at any
time in the possession of a bailee, the Grantors shall promptly notify the
Collateral Agent thereof and, if requested by the Collateral Agent, shall
promptly obtain an acknowledgment from the bailee, in form and substance
satisfactory to the Collateral Agent, that the bailee holds such Collateral for
the benefit of the Collateral Agent and shall act upon the instructions of the
Collateral Agent, without the further consent of the Grantor. The Collateral
Agent agrees with the Grantors that the Collateral Agent shall not give any such
instructions unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by the Grantors with respect to the
bailee.
4.5.        Electronic Chattel Paper and Transferable Records. If any Grantor at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
the Grantor shall promptly notify the Collateral Agent thereof and, at the
request of the Collateral Agent , shall take such action as the Collateral Agent
may reasonably request to vest in the Collateral Agent control, under §9-105 of
the Uniform Commercial Code, of such electronic chattel paper or control under
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, §16 of the Uniform Electronic Transactions Act, as
so in effect in such jurisdiction, of such transferable record. The Collateral
Agent agrees with the Grantors that the Collateral Agent will arrange, pursuant
to procedures satisfactory to the Collateral Agent and so long as such
procedures will not result in the Collateral Agent’s loss of control, for the
Grantors to make alterations to the electronic chattel paper or transferable
record permitted under UCC §9-105 or, as the case may be, Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or §16 of the
Uniform Electronic Transactions Act for a party in control to make without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by the Grantors with respect to such
electronic chattel paper or transferable record.
4.6.        Letter-of-credit Rights. If any Grantor is at any time a beneficiary
under a letter of credit now or hereafter issued in favor of the Grantor, the
Grantor shall promptly notify the Collateral Agent thereof and, at the request
and option of the Collateral Agent , the Grantor shall, pursuant to an agreement
in form and substance satisfactory to the Collateral Agent , either (i) arrange
for the issuer and any confirmer of such letter of credit to consent to an
assignment to the Collateral Agent of the proceeds of any drawing under the
letter of credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiaries of the letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter to
credit are to be applied as provided in the Note.
4.7.        Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a commercial tort claim, the Grantor shall immediately notify the
Collateral Agent in a writing signed by the Grantor of the brief details thereof
and grant to the Collateral Agent in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance satisfactory to the Collateral Agent.
5.     Other Actions as to any and all Collateral. The Grantors further agree to
take any other action reasonably requested by the Collateral Agent to insure the
attachment, perfection and first priority (subject to Permitted Liens) of, and
the ability of the Collateral Agent to enforce, the Collateral Agent’s security
interest in any and all of the Collateral including, without limitation, (a)
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the Uniform Commercial Code, to the extent, if
any, that any Grantor’s signature thereon is required therefor, (b) causing the
Collateral Agent’s names to be noted as secured parties on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of the Collateral Agent to enforce, the
Collateral Agent’ security interest in such Collateral, (c) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of the Collateral Agent to enforce, the
Collateral Agent’s security interest in such Collateral, (d) obtaining
governmental and other third party consents and approvals, including without
limitation any consent of any licensor, lessor or other person obligated on
Collateral, (e) obtaining waivers from landlords in form and substance
satisfactory to the Collateral Agent , (f) taking all actions required by any
earlier versions of the Uniform Commercial Code or by other law, as applicable
in any relevant Uniform Commercial Code jurisdiction, or by other law as
applicable in any foreign jurisdiction, (g) delivery to the Collateral Agent of
stock certificates (and stock powers duly executed in blank in favor of the
Collateral Agent ) covering all of the capital stock described on Schedule A,
and (h) if the Maturity Date is extended, at the time of such extension entering
into with the Collateral Agent and a service company reasonably acceptable to
the Collateral Agent and Grantors, a contract requiring (i) the service company
to file continuation statements and (ii) the Grantors to pay the cost of all
filings and creation of continuation and termination statements.
6.     Relation to Other Security Documents. The provisions of this Agreement
supplement the provisions of the other Transaction Documents. Nothing contained
in any such Transaction Document shall derogate from any of the rights or
remedies of the Collateral Agent hereunder. The provisions of this Agreement
shall be read and construed with the other Security Documents referred to below
in the manner so indicated.
6.1.        Copyright Security Agreements. If required by the Collateral Agent ,
concurrently herewith each Grantor is also executing and delivering to the
Collateral Agent the Copyright Security Agreement (attached hereto as Exhibit I)
pursuant to which the Grantor is granting to the Collateral Agent for the
benefit of the Purchasers security interests in certain Collateral consisting of
copyrights, and copyright registrations. The provisions of the Copyright
Security Agreement are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreement shall derogate from any of
the rights or remedies of the Collateral Agent hereunder. Neither the delivery
of, nor anything contained in, the Copyright Security Agreement shall be deemed
to prevent or postpone the time of attachment or perfection of any security
interest in such Collateral created hereby.
6.2.        Trademark Security Agreements. If required by the Collateral Agent,
concurrently herewith each Grantor is also executing and delivering to the
Collateral Agent the Trademark Security Agreement (attached hereto as Exhibit
II) pursuant to which the Grantor is granting to the Purchasers security
interests in certain Collateral consisting of trademarks, and trademark
registrations. The provisions of the Trademark Security Agreement are
supplemental to the provisions of this Agreement, and nothing contained in the
Trademark Security Agreement shall derogate from any of the rights or remedies
of the Collateral Agent hereunder. Neither the delivery of, nor anything
contained in, the Trademark Security Agreement shall be deemed to prevent or
postpone the time of attachment or perfection of any security interest in such
Collateral created hereby.
6.3.        Patent Security Agreements. If required by the Collateral Agent,
concurrently herewith each Grantor is also executing and delivering to the
Collateral Agent the Patent Security Agreement (attached hereto as Exhibit III)
pursuant to which the Grantor is granting to the Purchasers security interests
in certain Collateral consisting of patents, and patent registrations. The
provisions of the Patent Security Agreement are supplemental to the provisions
of this Agreement, and nothing contained in the Patent Security Agreement shall
derogate from any of the rights or remedies of the Collateral Agent hereunder.
Neither the delivery of, nor anything contained in, the Patent Security
Agreement shall be deemed to prevent or postpone the time of attachment or
perfection of any security interest in such Collateral created hereby.
7.     Representations and Warranties Concerning Grantor’s Legal Status. Each
Grantor has concurrently herewith delivered to the Collateral Agent a
certificate signed by each Grantor and entitled “Perfection Certificate” (the
“Perfection Certificate”). Each Grantor represents and warrants to the
Purchasers as follows: (a) the Grantor’s exact legal name is that indicated on
the Perfection Certificate and on the signature page hereof, (b) the Grantor is
an organization of the type and organized in the jurisdiction set forth in the
Perfection Certificate, (c) the Perfection Certificate accurately sets forth the
Grantor’s organizational identification number or accurately states that the
Grantor has none, (d) the Perfection Certificate accurately sets forth the
Grantor’s place of business or, if more than one, its chief executive office as
well as the Grantor’s mailing address if different and (e) all other information
set forth on the Perfection Certificate pertaining to the Grantor is accurate
and complete in all material respects.
8.     Covenants Concerning Grantor’s Legal Status. Each Grantor covenants with
the Collateral Agent as follows: (a) without providing at least 30 days prior
written notice to the Collateral Agent , the Grantor will not change its name,
its place of business or, if more than one, chief executive office, or its
mailing address or organizational identification number if it has one, (b) if
the Grantor does not have an organizational identification number and later
obtains one, the Grantor shall forthwith notify the Collateral Agent of such
organizational identification number, and (c) the Grantor will not change its
type of organization, jurisdiction of organization or other legal structure.
9.     Representations and Warranties Concerning Collateral. Each Grantor
further represents and warrants to the Purchasers as follows: (a) the Grantor is
the owner of or has other rights in or power to transfer the Collateral, free
from any adverse lien, security interest or other encumbrance, except for the
security interest created by this Agreement and the Permitted Liens, (b) none of
the Collateral constitutes, or is the proceeds of, “farm products” as defined in
§9-102(a)(34) of the Uniform Commercial Code of the State, (c) none of the
account debtors or other persons obligated on any of the Collateral is a
governmental authority subject to the Federal Assignment of Claims Act or like
federal, state or local statute or rule in respect of such Collateral, (d) the
Grantor holds no commercial tort claim except as indicated on Schedule B hereto
as modified from time to time, (e) the Grantor has at all times operated its
business in compliance with all applicable provisions of the federal Fair Labor
Standards Act, as amended, and with all applicable provisions of federal, state
and local statutes and ordinances dealing with the control, shipment, storage or
disposal of hazardous materials or substances and (f) all other information set
forth on the Perfection Certificate pertaining to the Collateral is accurate and
complete.
10.     Covenants Concerning Collateral Etc. Each Grantor further covenants with
the Collateral Agent as follows: (a) the Collateral, to the extent not delivered
to the Collateral Agent pursuant to §4, will be kept at those locations listed
on the Perfection Certificate and the Grantor will not remove the Collateral
from such locations, without providing at least 30 days prior written notice to
the Collateral Agent , (b) except for the security interest herein granted and
Permitted Liens, the Grantor shall be the owner of or have other rights in the
Collateral free from any lien, security interest or other encumbrance, and the
Grantor shall defend the same against all claims and demands of all persons at
any time claiming the same or any interests therein adverse to the Collateral
Agent , (c) the Grantor shall not pledge, mortgage or create, or suffer to exist
a security interest in the Collateral in favor of any person other than the
Collateral Agent except for Permitted Liens, (d) the Grantor will not use the
Collateral in violation of any policy of insurance thereon, (e) the Grantor will
permit the Collateral Agent , or its designee, to inspect the Collateral,
wherever located, at any reasonable time during business hours upon prior notice
of at least three Business Days (unless a Default or an Event of Default has
occurred and is continuing, in which event no prior notice shall be required),
(f) the Grantor will pay promptly when due all taxes, assessments, governmental
charges and levies upon the Collateral or incurred in connection with the use or
operation of such Collateral or incurred in connection with this Agreement other
than any taxes contested in good faith and for which appropriate reserves have
been established by the Grantor, (g) the Grantor will continue to operate its
business in compliance with all applicable provisions of the federal Fair Labor
Standards Act, as amended, and with all applicable provisions of federal, state
and local statutes and ordinances dealing with the control, shipment, storage or
disposal of hazardous materials or substances, and (h) the Grantor will not sell
or otherwise dispose, or offer to sell or otherwise dispose, of the Collateral
or any interest therein except for as permitted by the Notes.
11.     Insurance.
11.1.        Maintenance of Insurance. Each Grantor will maintain with
financially sound and reputable insurers insurance with respect to its
properties and business against such casualties and contingencies as shall be in
accordance with general practices of businesses engaged in similar activities in
similar geographic areas; provided, however, that the Borrower shall at all
times maintain with financially sound and reputable insurers such insurance in
amounts not less than the insurance maintained by the Borrower as of the date
hereof. Such insurance shall be in such minimum amounts that the Grantor will
not be deemed a coinsurer under applicable insurance laws, regulations and
policies and otherwise shall be in such amounts, contain such terms, be in such
forms and be for such periods as may be reasonably satisfactory to the
Collateral Agent. In addition, all such insurance shall be payable to the
Collateral Agent, as lender loss payees and the Collateral Agent shall be named
as an additional insured on all such insurance policies. Without limiting the
foregoing, the Grantors will (i) keep all of its physical property insured with
casualty or physical hazard insurance on an “all risks” basis, with broad form
flood and earthquake coverages and electronic data processing coverage, with a
full replacement cost endorsement and an “agreed amount” clause in an amount
equal to 100% of the full replacement cost of such property, (ii) maintain all
such workers’ compensation or similar insurance as may be required by law and
(iii) maintain, in amounts and with deductibles equal to those generally
maintained by businesses engaged in similar activities in similar geographic
areas, general public liability insurance against claims of bodily injury, death
or property damage occurring, on, in or about the properties of the Grantors;
business interruption insurance; and product liability insurance.
11.2.        Insurance Proceeds. The proceeds of any casualty insurance in
respect of any casualty loss of any of the Collateral shall, subject to the
rights, if any, of other parties with a prior interest in the property covered
thereby, (i) so long as no Default or Event of Default has occurred and is
continuing and to the extent that the amount of such proceeds is less than
$150,000, be disbursed to the Grantor for direct application by the Grantor
solely to the repair or replacement of the Grantor’s property so damaged or
destroyed and (ii) in all other circumstances, be held by the Collateral Agent
as cash collateral for the Obligations and (except to the extent disbursed
pursuant to the next sentence) may be applied to the Obligations. The Collateral
Agent may, at its sole option, disburse from time to time all or any part of
such proceeds so held as cash collateral, upon such terms and conditions as the
Collateral Agent may reasonably prescribe, for direct application by the Grantor
solely to the repair or replacement of the Grantor’s property so damaged or
destroyed, or the Collateral Agent may apply all or any part of such proceeds to
the Obligations.
11.3.        Notice of Cancellation etc. All policies of insurance shall provide
for at least 30 days prior written cancellation notice to the Collateral Agent,
unless a shorter period is mandated under applicable law. In the event of
failure by any Grantor to provide and maintain insurance as herein provided, the
Collateral Agent may, at its sole option, provide such insurance and charge the
amount thereof to the Grantor. Each Grantor shall furnish the Collateral Agent
with certificates of insurance and policies evidencing compliance with the
foregoing insurance provision.
12.     Collateral Protection Expenses; Preservation of Collateral.
12.1.        Expenses Incurred by Collateral Agent. In its discretion, the
Collateral Agent may discharge taxes and other encumbrances at any time levied
or placed on any of the Collateral, make repairs thereto and pay any necessary
filing fees or, if any Grantor fails to do so, insurance premiums. Each Grantor
agrees to reimburse the Collateral Agent on demand for any and all expenditures
so made. The Collateral Agent shall have no obligation to the Grantors to make
any such expenditures, nor shall the making thereof relieve the Grantor of any
default. Any expenses incurred under this Section 12 shall constitute
Obligations.
12.2.        Collateral Agent’s and Purchasers’ Obligations and Duties. Anything
herein to the contrary notwithstanding, each Grantor shall remain liable under
each contract or agreement comprised in the Collateral to be observed or
performed by the Grantor thereunder. The Collateral Agent, Purchasers and their
respective affiliates shall not have any obligation or liability under any such
contract or agreement by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any Purchaser of any payment relating to any
of the Collateral, nor shall the Collateral Agent, Purchasers or any of their
affiliates be obligated in any manner to perform any of the obligations of the
Grantor under or pursuant to any such contract or agreement, to make inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent in
respect of the Collateral or as to the sufficiency of any performance by any
party under any such contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to the Collateral Agent or to which the
Collateral Agent may be entitled at any time or times. The Collateral Agent’s
sole duty with respect to the custody, safe keeping and physical preservation of
the Collateral in its possession, under §9-207 of the Uniform Commercial Code of
the State or otherwise, shall be to deal with such Collateral in the same manner
as the Collateral Agent deals with similar property for its own accounts.
13.     Securities and Deposits. The Collateral Agent may at any time following
and during the continuance of an Event of Default, at its option, transfer to
themselves or any nominee any securities constituting Collateral, receive any
income thereon and hold such income as additional Collateral or apply it to the
Obligations. Whether or not any Obligations are due, the Collateral Agent may
following and during the continuance of an Event of Default demand, sue for,
collect, or make any settlement or compromise which it deems desirable with
respect to the Collateral. Regardless of the adequacy of Collateral or any other
security for the Obligations, any deposits or other sums at any time credited by
or due from the Collateral Agent or the Purchasers to the Grantors may at any
time be applied to or set off against any of the Obligations then due and owing.
14.     Notification to Account Debtors and Other Persons Obligated on
Collateral. If an Event of Default shall have occurred and be continuing, the
Grantors shall, at the request of the Collateral Agent , notify account debtors
and other persons obligated on any of the Collateral of the security interest of
the Collateral Agent in any account, chattel paper, general intangible,
instrument or other Collateral and that payment thereof is to be made directly
to the Collateral Agent or to any financial institution designated by the
Collateral Agent as its agent therefor, and the Collateral Agent may themselves,
if an Event of Default shall have occurred and be continuing, without notice to
or demand upon the Grantor, so notify account debtors and other persons
obligated on Collateral. After the making of such a request or the giving of any
such notification, the Grantors shall hold any proceeds of collection of
accounts, chattel paper, general intangibles, instruments and other Collateral
received by the Grantor as trustee for the Collateral Agent without commingling
the same with other funds of the Grantor and shall turn the same over to the
Collateral Agent in the identical form received, together with any necessary
endorsements or assignments. The Collateral Agent shall apply the proceeds of
collection of accounts, chattel paper, general intangibles, instruments and
other Collateral received by the Collateral Agent to the Obligations, such
proceeds to be immediately entered after final payment in cash or other
immediately available funds of the items giving rise to them.
15.     Investment Property. (15) The Grantors, at their cost and expense
(including the cost and expense of any of the following referenced consents,
approvals etc.) will promptly execute and deliver or cause the execution and
delivery of all applications, certificates, instruments, registration
statements, and all other documents and papers the Collateral Agent may request
during the continuance of an Event of Default in connection with the obtaining
of any consent, approval, registration, qualification, permit, license,
accreditation, or authorization of any other official body or other Person
necessary or appropriate for the effective exercise of any rights hereunder or
under the other Transaction Documents. Without limiting the generality of the
foregoing, the Grantors agree that in the event the Collateral Agent shall
exercise its rights hereunder or pursuant to the other Transaction Documents
during the continuance of an Event of Default, to sell, transfer, or otherwise
dispose of, or vote, consent, operate, or take any other action in connection
with any of the Collateral, the Grantors shall execute and deliver (or cause to
be executed and delivered) all applications, certificates, assignments and other
documents that the Collateral Agent request to facilitate such actions and shall
otherwise promptly, fully, and diligently cooperate with the Collateral Agent
and any other Persons in making any application for the prior consent or
approval of any official body or any other Person to the exercise by the
Collateral Agent of any such rights relating to all or any of the Collateral.
(ii)    The Grantors agree promptly upon the occurrence and continuance of an
Event of Default and without any request therefor by the Collateral Agent , so
long as such Event of Default shall continue, (i) to deliver (properly endorsed
where required hereby or requested by Collateral Agent ) to the Collateral Agent
all Dividends and Distributions with respect to Investment Property and all
proceeds of the Collateral, in each case thereafter received by the Grantor, all
of which shall be held by Collateral Agent as additional Collateral; and (ii)
with respect to Collateral consisting of general partner interests or limited
liability company interests, to make modifications to all necessary documents to
admit the Collateral Agent and the Purchasers as general partners or members,
respectively.
(iii)    Except when an Event of Default has occurred and is continuing, the
Grantors may continue to vote all Investment Property included in the Collateral
except in a manner which is inconsistent or in violation of the Transaction
Documents. The Grantors agree promptly upon the occurrence and during the
continuance of an Event of Default, (i) that Collateral Agent may exercise (to
the exclusion of the Grantor) the voting power and all other incidental rights
of ownership with respect to any Collateral constituting Investment Property of
the Grantor and the Grantor hereby grants Collateral Agent an irrevocable proxy,
exercisable under such circumstances, to vote such Investment Property; and (ii)
that it shall promptly deliver to the Collateral Agent such additional proxies
and other documents as may be necessary to allow the Collateral Agent to
exercise such voting power.
(iv)    All Dividends, Distributions, interest, principal, cash payments,
payment intangibles and proceeds which may at any time and from time to time be
held by any Grantor but which the Grantor is then obligated to deliver to the
Collateral Agent, shall, until delivery to the Collateral Agent, be held by the
Grantor separate and apart from its other property in trust for the Collateral
Agent. The Collateral Agent agree that unless an Event of Default shall have
occurred and be continuing, the Grantors will have the exclusive voting power
with respect to any Investment Property constituting the Grantor’s Collateral
and the Collateral Agent will, upon the written request of any Grantor, promptly
deliver such proxies and other documents, if any, as shall be reasonably
requested by the Grantor which are necessary to allow the Grantor to exercise
that voting power; provided that no vote shall be cast, or consent, waiver, or
ratification given, or action taken by the Grantor that would violate any
provision of any Transaction Document.
The Grantors hereby acknowledge that the sale by Collateral Agent of any
Investment Property pursuant to the terms hereof in compliance with the
Securities Act, as well as applicable “Blue Sky” or other state securities laws
may require strict limitations as to the manner in which Collateral Agent or any
subsequent transferee of the Investment Property may dispose thereof. The
Grantors acknowledge and agree that, to protect Collateral Agent’s interests, it
may be necessary to sell the Investment Property at a price less than the
maximum price attainable if a sale were delayed or made in another manner, such
as a public offering under the Securities Act. The Grantors do not have an
objection to a sale in such manner and the Grantors agree that Collateral Agent
do not have an obligation to obtain the maximum possible price for all or any
part of the Investment Property. Without limiting the generality of the
foregoing, the Grantors agree that Collateral Agent may, pursuant to the terms
hereof and subject to applicable law, from time to time attempt to sell all or
any part of the Investment Property by a private placement, restricting the
bidders and prospective purchasers to those Persons who will represent and agree
that they are purchasing for investment only and not for distribution. In so
doing, Collateral Agent may solicit offers to buy the Investment Property or any
part thereof for cash from a limited number of investors deemed by Collateral
Agent, in its reasonable judgment, to be institutional investors or other
responsible Persons who might be interested in purchasing the Investment
Property. If Collateral Agent shall solicit such offers, then acceptance by
Collateral Agent of one of the offers shall be deemed to be a commercially
reasonable method of disposition of the Collateral.
16.     Power of Attorney.
16.1.        Appointment and Powers of Collateral Agent. The Grantors hereby
irrevocably constitute and appoint the Collateral Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Grantors or in the Collateral Agent’s own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be necessary or
desirable to accomplish the purposes of this Agreement and, without limiting the
generality of the foregoing, hereby gives said attorney the power and right, on
behalf of the Grantors, without notice to or assent by the Grantors, to do the
following:
(a)    upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral in such manner as is consistent with
the Uniform Commercial Code of the State and as fully and completely as though
the Collateral Agent were the absolute owners thereof for all purposes, and to
do at the Grantors’ expense, at any time, or from time to time, all acts and
things which the Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral and the Collateral Agent’s security interest
therein, in order to effect the intent of this Agreement, all as fully and
effectively as the Grantor might do, including, without limitation, (i) the
filing and prosecuting of registration and transfer applications with the
appropriate federal or local agencies or authorities with respect to trademarks,
copyrights and patentable inventions and processes, (ii) upon written notice to
the Grantors, the exercise of voting rights with respect to voting securities,
which rights may be exercised, if the Collateral Agent so elects with a view to
causing the liquidation in a commercially reasonable manner of assets of the
issuer of any such securities and (iii) the execution, delivery and recording,
in connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral; and
(b)    to the extent that the Grantors’ authorization given in §3 is not
sufficient, to file such financing statements with respect hereto, with or
without the Grantor’ signature, as the Collateral Agent may deem appropriate and
to execute in the Grantor’s name such financing statements and amendments
thereto and continuation statements which may require the Grantor’s signature.
16.2.        Ratification by Grantors. To the extent permitted by law, the
Grantors hereby ratify all that said attorney shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.
16.3.        No Duty on Collateral Agent. The powers conferred on the Collateral
Agent hereunder are solely to protect its interests in the Collateral and shall
not impose any duty upon it to exercise any such powers. The Collateral Agent
shall be accountable only for the amounts that they actually do not receive as a
result of the exercise of such powers and neither any Purchaser nor any of its
officers, directors, employees or agents shall be responsible to the Grantor for
any act or failure to act, except for such Purchaser’s own gross negligence or
willful misconduct.
17.     Remedies. If an Event of Default shall have occurred and be continuing,
the Collateral Agent may, without notice to or demand upon the Grantors, declare
this Agreement to be in default, and the Collateral Agent shall thereafter have
in any jurisdiction in which enforcement hereof is sought, in addition to all
other rights and remedies, the rights and remedies of a purchaser under the
Uniform Commercial Code of the State or of any jurisdiction in which Collateral
is located, including, without limitation, the right to take possession of the
Collateral, and for that purpose the Collateral Agent may, so far as the
Grantors can give authority therefor, enter upon any premises on which the
Collateral may be situated and remove the same therefrom. The Collateral Agent
may in its discretion require the Grantors to assemble all or any part of the
Collateral at such location or locations within the jurisdiction(s) of the
Grantors’ principal office(s) or at such other locations as the Collateral Agent
may reasonably designate. Unless the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, the Collateral Agent shall give to the Grantors at least ten Business
Days prior written notice of the time and place of any public sale of Collateral
or of the time after which any private sale or any other intended disposition is
to be made. The Grantors hereby acknowledge that ten days prior written notice
of such sale or sales shall be reasonable notice. In addition, the Grantors
waive any and all rights that it may have to a judicial hearing in advance of
the enforcement of any of the Collateral Agent’s rights hereunder, including,
without limitation, its right following an Event of Default to take immediate
possession of the Collateral and to exercise its rights with respect thereto.
18. Standards for Exercising Remedies. To the extent that applicable law imposes
duties on the Collateral Agent to exercise remedies in a commercially reasonable
manner, the Grantors acknowledge and agree that it is not commercially
unreasonable for the Collateral Agent (a) to fail to incur expenses reasonably
deemed significant by the Collateral Agent to prepare Collateral for disposition
or otherwise to complete raw material or work in process into finished goods or
other finished products for disposition, (b) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(c) to fail to exercise collection remedies against account debtors or other
persons obligated on Collateral or to remove liens or encumbrances on or any
adverse claims against Collateral, (d) to exercise collection remedies against
account debtors and other persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as the Grantor, for
expressions of interest in acquiring all or any portion of the Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, (k) to purchase insurance or credit enhancements to
insure the Collateral Agent against risks of loss, collection or disposition of
Collateral or to provide to the Collateral Agent a guaranteed return from the
collection or disposition of Collateral, or (1) to the extent deemed appropriate
by the Collateral Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Collateral Agent in
the collection or disposition of any of the Collateral. The Grantors acknowledge
that the purpose of this §18 is to provide non-exhaustive indications of what
actions or omissions by the Collateral Agent would not be commercially
unreasonable in the Collateral Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Collateral Agent shall not
be deemed commercially unreasonable solely on account of not being indicated in
this §18. Without limitation upon the foregoing, nothing contained in this §18
shall be construed to grant any rights to the Grantors or to impose any duties
on the Collateral Agent that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this §18. Upon the exercise by
the Collateral Agent of its remedies hereunder, any proceeds received by the
Collateral Agent in respect of any realization upon any Collateral shall be
applied, together with any other sums then held by the Collateral Agent pursuant
to this Agreement, as follows: (a) First, to all reasonable costs and expenses
of every kind incurred in connection herewith or incidental to the care or
safekeeping of any Collateral or in any way relating to the Collateral or the
rights of the Collateral Agent hereunder, including reasonable attorneys’ fees
and disbursements, (b) second, to all obligations due and owing to the
Purchasers under the Purchase Agreement, the Notes or hereunder on a pro rata
basis based on the total amount owed to the Purchasers and (c) then as required
by law or court order. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Pledged Collateral are
insufficient to pay the obligations due and owing to Collateral Agent and the
Purchasers and the fees and other charges of any attorneys employed by the
Collateral Agent to collect such deficiency.
19. No Oral Change; Amendments; Security Agreement Supplements for Additional
Grantors. No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by the Grantors and the Collateral Agent, and
no waiver of any provision of this Agreement, and no consent to any departure by
the Grantors therefrom, shall be effective unless it is in writing and signed by
the Collateral Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
Notwithstanding the foregoing, additional Persons may become Grantors under this
Agreement without consent of any other Grantor through execution and delivery to
the Collateral Agent of an Assumption Agreement in the form of Annex 1 hereto or
any other form of supplement acceptable to the Collateral Agent. Nothing in this
Section 19 shall be construed to permit any Grantor to form a Subsidiary unless
expressly permitted to do so under the Note.
20.     Suretyship Waivers by Grantors. Each Grantor waives demand, notice,
protest, notice of acceptance of this Agreement, notice of loans made, credit
extended, Collateral received or delivered or other action taken in reliance
hereon and all other demands and notices of any description. With respect to
both the Obligations and the Collateral, the Grantors assent to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Collateral Agent may deem advisable. The Collateral
Agent shall have no duty as to the collection or protection of the Collateral or
any income thereon, nor as to the preservation of rights against prior parties,
nor as to the preservation of any rights pertaining thereto beyond the safe
custody thereof as set forth in §11.2. The Grantors further waive any and all
other suretyship defenses.
21.     Marshalling. The Collateral Agent shall not be required to marshal any
present or future collateral security (including but not limited to this
Agreement and the Collateral) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or arising.
To the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshalling of collateral which might cause delay
in or impede the enforcement of the Collateral Agent’s rights under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.
22.     Proceeds of Dispositions; Expenses. The Grantors shall pay to the
Collateral Agent on demand any and all expenses, including reasonable attorneys’
fees and disbursements, incurred or paid by the Collateral Agent in protecting,
preserving or enforcing the Collateral Agent’s rights under or in respect of any
of the Obligations or any of the Collateral. After deducting all of said
expenses, the residue of any proceeds of collection or sale of the Obligations
or Collateral shall, to the extent actually received in cash, be applied to the
payment of the Obligations in such order or preference as the Collateral Agent
may determine, proper allowance and provision being made for any Obligations not
then due. Upon the final payment and satisfaction in full of all of the
Obligations and after making any payments required by Sections 9-608(a) (1) (C)
or 9615(a)(3) of the Uniform Commercial Code of the State, any excess shall be
returned to the Grantors, and the Grantors shall remain liable for any
deficiency in the payment of the Obligations.
23.     Overdue Amounts. Until paid, all amounts due and payable by the Grantors
hereunder shall be a debt secured by the Collateral and shall bear, whether
before or after judgment, interest at the rate of interest set forth in the
applicable Note.
24.     Governing Law; Consent to Jurisdiction.
(a)        Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State (other than those conflicts. Without in
any way limiting the preceding choice of law, the parties elect to be governed
by the law of the State in accordance with, and are relying (at least in part)
on, Section 5-1401 of the General Obligations Law of the State, as amended, or
any corresponding or succeeding provisions thereof.
(b)        Submission to Jurisdiction. The Grantors hereby submit to the
non-exclusive personal jurisdiction of the United States District Court for the
Southern District of New York and of the Supreme Court of the State of New York
sitting in New York County (including its Appellate Division), and of any other
appellate court in the State of New York, for the purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby.
(c)        Waiver of Venue. The Grantors hereby irrevocably waive, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. Without in any way limiting the preceding
consents to personal jurisdiction and venue, the parties agree to submit to the
jurisdiction of the courts of the State of New York in accordance with Section
5-1402 of the General Obligations Law of the State, as amended, or any
corresponding or succeeding provisions thereof.
(d)        Service of Process. Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in the Purchase
Agreement. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
25.     Waiver of Jury Trial. THE GRANTORS AND THE COLLATERAL AGENT HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
26.     Miscellaneous; Agreement to be Bound by Provisions of Transaction
Documents Applicable to Grantor. The headings of each section of this Agreement
are for convenience only and shall not define or limit the provisions thereof.
This Agreement and all rights and obligations hereunder shall be binding upon
the Grantors and their respective successors and assigns, and shall inure to the
benefit of the Collateral Agent and its respective successors and assigns. If
any term of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby, and this Agreement shall be construed and be enforceable as if
such invalid, illegal or unenforceable term had not been included herein. The
Grantors acknowledge receipt of a copy of this Agreement. Each Grantor agrees to
be bound by each provision of every other Transaction Document which purports to
be applicable to it as if such provision were set forth herein.
27.     Action by Majority of Purchasers. All actions authorized to be taken or
to not taken by the Purchasers hereunder (including, without limitation,
directing the Collateral Agent to take or not take an action and whether to
credit bid in connection with any sale of the Collateral) shall be taken or not
taken by the written consent of the holders of a majority in principal amount of
the Notes then outstanding. Notwithstanding anything to the contrary contained
herein, all payments (whether by distribution, setoff or otherwise) made to and
obligations of Purchasers in connection herewith are to be made and paid on a
pro rata basis by all Purchasers and any provision related thereto may not be
amended or otherwise modified without the consent of the Purchaser affected
thereby.
28.    Subsidiaries. Borrower shall cause each existing and future
U.S. Subsidiary that has assets of $10,000 or more to complete, execute and
deliver to the Collateral Agent, the form of Assumption Agreement attached as
Annex 1 and such other documents as the Collateral Agent shall reasonably
request, including, without limitation, evidence of good standing of such
Affiliate and lien searches, all in form and substance acceptable to the
Collateral Agent.


29.    Limited Recourse Guaranty. Each Subsidiary that becomes a Grantor (each a
“Subsidiary Grantor”) hereby unconditionally guarantees the payment when due of
all Obligations, provided, however, that recourse under this provision is
limited to the assets of the Subsidiary Grantor that are, or will be, included
as part of the Collateral. This guaranty is irrevocable and will not be affected
by any release of any Grantor or surrender, exchange, compromise or release any
Collateral, by any failure to perfect any liens, by any irregularity,
enforceability or invalidity of any Obligations or any part thereof or any
security or guaranty thereof. Each Subsidiary Grantor waives all defenses based
on suretyship or on impairment of Collateral. Without notice to, or the consent
of, any Subsidiary Grantor, the terms of the Obligations and any related
documents may be changed, extended, renewed or compromised.


30.    Grantor’s Obligations Joint and Several . Any and all obligations of any
Grantor or all Grantors hereunder shall be joint and several obligations of all
Grantors and shall be deemed due and owing by all Grantors on a joint and
several basis.


31.    Administrative and Collateral Agency; Actions of Purchasers.


(a)    Each Purchaser hereby designates Paul van Riel (the “Agent”) as its agent
hereunder to act on its behalf and to deal with the Grantor and the Collateral
in all matters in connection with this Agreement, including, but not limited to,
the enforcement of its rights hereunder, notwithstanding anything to the
contrary in the Purchase Agreement or in the Notes. The Grantor shall deliver to
Agent all items required to be delivered from time to time to Purchasers
hereunder. The written consent of the holders of a majority in principal amount
of the Notes then outstanding shall be required to authorize the Agent to take
any action hereunder. References to the Purchasers hereunder shall be deemed to
be references to the Agent, on behalf of and for the benefit of the Purchasers,
unless the context otherwise requires.


(b)    Each Grantor hereby agrees to indemnify and hold harmless the Collateral
Agent (and any sub-agent thereof), each Purchaser and each of their respective
subsidiaries, affiliates, officers, employees, attorneys and agents of any of
the foregoing (each such Person being called an "Indemnitee") from any losses,
damages, liabilities, claims and related expenses (including the fees and
expenses of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees, expenses and time charges for attorneys
who are employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including any Grantor) other than such
Indemnitee arising out of, in connection with or resulting from this Agreement
(including, without limitation, enforcement of this Agreement) or any failure of
any obligations of any Grantor to be the legal, valid, and binding obligations
of the enforceable against such Grantor in accordance with their terms, whether
brought by a third party or by such Grantor, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or (ii) result from a claim
brought by any Grantor against an Indemnitee for breach in bad faith of such
Indemnitee's obligations hereunder or under any other related document, if such
Grantor has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.


(c)    To the fullest extent permitted by applicable law, each Grantor hereby
agrees not to assert, and hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, the Purchase Agreement or any agreement
or instrument contemplated hereby, the transactions contemplated hereby or
thereby. No Indemnitee shall be liable for any damages arising from the use of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the Purchase Agreement or the transactions contemplated hereby or
thereby by unintended recipients.


(d)    Each Grantor agrees to pay or reimburse the Collateral Agent for all its
costs and expenses incurred in collecting against such Grantor or otherwise
protecting, enforcing or preserving any rights or remedies under this Agreement
and any document to which such Grantor is a party, including the fees and other
charges of counsel (including the allocated fees and expenses of internal
counsel) to the Collateral Agent or the Purchases.




(e)    Without prejudice to the survival of any other agreement of any Grantor
under this Agreement or the Purchase Agreement, the agreements and obligations
of each Grantor contained in this Section shall survive termination of the
Purchase Agreement and payment in full of the obligations and all other amounts
payable under this Agreement, the Purchase Agreement and the Notes.


[The remainder of this page has been intentionally left blank.]




IN WITNESS WHEREOF, intending to be legally bound, the Grantors and Collateral
Agent have caused this Agreement to be duly executed as of the date first above
written.
GRANTOR:


RAINMAKER SYSTEMS, INC.






By:        

Name:
Title:


Schedule A
Capital Stock
Pledged Stock




Pledgor


Issuer
Shares Pledged
Certificate Number(s)
None.
 
 
 



Exhibit I
Copyright Security Agreement
COPYRIGHT SECURITY AGREEMENT, dated as of _______________, 2014 (this
“Agreement”), is by and among the parties identified as “Grantors” on the
signature pages hereto and such other parties as may become Grantors hereunder
after the date hereof (individually a “Grantor”, and collectively the
“Grantors”) and the Collateral Agent named on the signature pages hereto (in
such capacity, the “Collateral Agent”) for the benefit of the Investors named as
such in one or more Purchase Agreements (collectively, the “Purchase
Agreement”), by and between the Borrower and such Investors (collectively, the
“Purchasers”).
Grantor and Collateral Agent hereby agree as follows:
SECTION 1.
Definitions; Interpretation.
(a)    Defined Terms. All capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned to them in the
Purchase Agreement.
(b)    Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
“Collateral” has the meaning set forth in Section 2.
“Copyright Office” means the United States Copyright Office.
“Notes” means (i) up to $3,500,000 in an aggregate principal amount of the
Borrower’s 8% Senior Secured Convertible Notes and (ii) up to $1,750,000 in an
aggregate principal amount of the Borrower’s 8% Promissory Notes issued by the
Borrower to the Purchasers.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
(c)    Terms Defined in UCC. Where applicable in the context of this Agreement
and except as otherwise defined herein, terms used in this Agreement shall have
the meanings assigned to them in the UCC.
(d)    Construction. In this Agreement, the following rules of construction and
interpretation shall be applicable: (i) no reference to “proceeds” in this
Agreement authorizes any sale, transfer, or other disposition of any Collateral
by Grantor; (ii) “includes” and “including” are not limiting; (iii) “or” is not
exclusive; and (iv) “all” includes “any” and “any” includes “all.” To the extent
not inconsistent with the foregoing, the rules of construction and
interpretation applicable to the Security Agreement shall also be applicable to
this Agreement and are incorporated herein by this reference.
SECTION 2.
Security Interest.
(a)    Grant of Security Interest. As security for the payment and performance
of the Obligations, each Grantor hereby assigns, transfers and conveys to the
Collateral Agent for the benefit of the Purchasers, and grants a security
interest in and mortgage to the Collateral Agent for the benefit of the
Purchasers of, all such Grantor’s right, title and interest in, to and under the
following property, in each case whether now or hereafter existing or arising or
in which such Grantor now has or hereafter owns, acquires or develops an
interest and wherever located (collectively, the “Collateral”):
(i)    All of such Grantor’s present and future United States registered
copyrights and copyright registrations, including such Grantor’s United States
registered copyrights and copyright registrations listed in Schedule A to this
Agreement, all of such Grantor’s present and future United States applications
for copyright registrations, including such Grantor’s United States applications
for copyright registrations listed in Schedule B to this Agreement, and all of
such Grantor’s present and future copyrights that are not registered in the
Copyright Office including, without limitation, derivative works (collectively,
the “Copyrights”), and any and all royalties, payments, and other amounts
payable to Grantor in connection with the Copyrights, together with all renewals
and extensions of the Copyrights, the right to recover for all past, present,
and future infringements of the Copyrights, and all manuscripts, documents,
writings, tapes, disks, storage media, computer programs, computer databases,
computer program flow diagrams, source codes, object codes and all tangible
property embodying or incorporating the Copyrights, and all other rights of
every kind whatsoever accruing thereunder or pertaining thereto;
(ii)    All of such Grantor’s right title and interest in and to any and all
present and future license agreements with respect to the Copyrights;
(iii)    All present and future accounts and other rights to payment arising
from, in connection with or relating to the Copyrights; and
(iv)    All cash and non-cash proceeds of any and all of the foregoing.
(b)    Continuing Security Interest. Each Grantor agrees that this Agreement
shall create a continuing security interest in the Collateral which shall remain
in effect until terminated in accordance with Section 11.
SECTION 3.
Supplement to Security Agreement.
This Agreement has been entered into in conjunction with the security interests
granted to Collateral Agent for the benefit of the Purchasers under the Security
Agreement, and other security documents referred to therein. The rights and
remedies of the Collateral Agent with respect to the security interests granted
herein are without prejudice to, and are in addition to those set forth in the
Security Agreement or any other security documents referred to therein, all
terms and provisions of which are incorporated herein by reference.
SECTION 4.
Representations and Warranties.
Each Grantor represents and warrants to Collateral Agent that:
(a)    Copyright Registrations. A true and correct list of all of such Grantor’s
United States registered copyrights and copyright registrations are set forth in
Schedule A.
(b)    Applications for Copyright Registration. A true and correct list of all
of such Grantor’s United States applications for copyright registrations is set
forth in Schedule B.
SECTION 5.
Further Acts.
On a continuing basis, each Grantor shall make, execute, acknowledge and
deliver, and file and record in the proper filing and recording places, all such
instruments and documents, and take all such action as may be necessary or
advisable or may be requested by Collateral Agent to carry out the intent and
purposes of this Agreement, or for assuring, confirming or protecting the grant
or perfection of the security interest granted or purported to be granted
hereby, to ensure such Grantor’s compliance with this Agreement or to enable
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to the Collateral, including any documents for filing with the Copyright
Office or any applicable state office. Collateral Agent may record this
Agreement, an abstract thereof, or any other document describing Collateral
Agent’s for the benefit of the Purchasers interest in the Copyrights with the
Copyright Office, at the expense of such Grantor. In addition, each Grantor
authorizes Collateral Agent to file financing statements describing the
Collateral in any UCC filing office deemed appropriate by Collateral Agent. If
any Grantor shall at any time hold or acquire a commercial tort claim arising
with respect to the Collateral, such Grantor shall immediately notify Collateral
Agent in a writing signed by such Grantor of the brief details thereof and grant
to the Collateral Agent in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to the Collateral Agent.
SECTION 6.
Authorization to Supplement.
Each Grantor shall give the Collateral Agent prompt notice of any additional
United States copyright registrations or applications therefor after the date
hereof. Each Grantor authorizes the Collateral Agent unilaterally to modify this
Agreement by amending Schedule A or B to include any future United States
registered copyrights or applications therefor of such Grantor. Notwithstanding
the foregoing, no failure to so modify this Agreement or amend Schedules A or B
shall in any way affect, invalidate or detract from Collateral Agent’s for the
benefit of the Purchasers continuing security interest in all Collateral,
whether or not listed on Schedule A or B.
SECTION 7.
Binding Effect.
This Agreement shall be binding upon, inure to the benefit of and be enforceable
by each Grantor, Collateral Agent and their respective successors and assigns.
No Grantor may assign, transfer, hypothecate or otherwise convey its rights,
benefits, obligations or duties hereunder except as specifically permitted by
the Notes.
SECTION 8.
Governing Law.
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York, except as required by mandatory provisions of law or
to the extent the perfection or priority of the security interests hereunder, or
the remedies hereunder, in respect of any Collateral are governed by the law of
a jurisdiction other than the State of New York.
SECTION 9.
Entire Agreement; Amendment.
No amendment of any provision of this Agreement shall be effective unless it is
in writing and signed by the Grantors and the Collateral Agent, and no waiver of
any provision of this Agreement, and no consent to any departure by the Grantors
therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Notwithstanding
the foregoing, (i) additional Persons may become Grantors under this Agreement
without consent of any other Grantor through execution and delivery to the
Collateral Agent of an Assumption Agreement in the form of Annex 1 hereto or any
other form of supplement acceptable to the Collateral Agent, and (ii) Collateral
Agent unilaterally may re-execute this Agreement or modify, amend or supplement
the Schedules hereto as provided in Section 6 hereof. Nothing in this Section 9
shall be construed to permit any Grantor to form a Subsidiary unless expressly
permitted to do so under the Notes.
SECTION 10.
Counterparts.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of this
Agreement by facsimile shall be equally as effective as delivery of a manually
executed counterpart. Any party hereto delivering a counterpart of this
Agreement by facsimile shall also deliver a manually executed counterpart, but
the failure to so deliver a manually executed counterpart shall not affect the
validity, enforceability, or binding effect hereof.
SECTION 11.
Termination.
Upon the indefeasible payment and performance in full of all Obligations, the
security interests created by this Agreement shall terminate and the Collateral
Agent (at the Grantors’ expense) shall promptly execute and deliver to the
Grantors such documents and instruments reasonably requested by the Grantors as
shall be necessary to evidence termination of all such security interests given
by the Grantors to Collateral Agent hereunder, including cancellation of this
Agreement by written notice from Collateral Agent to the Copyright Office.
SECTION 12.
No Inconsistent Requirements.
Each Grantor acknowledges that this Agreement and the other documents,
agreements and instruments entered into or executed in connection herewith may
contain covenants and other terms and provisions variously stated regarding the
same or similar matters, and each Grantor agrees that all such covenants, terms
and provisions are cumulative and all shall be performed and satisfied in
accordance with their respective terms.
SECTION 13.
Severability.
If one or more provisions contained in this Agreement shall be invalid, illegal
or unenforceable in any respect in any jurisdiction or with respect to any
party, such invalidity, illegality or unenforceability in such jurisdiction or
with respect to such party shall, to the fullest extent permitted by applicable
law, not invalidate or render illegal or unenforceable any such provision in any
other jurisdiction or with respect to any other party, or any other provisions
of this Agreement.
SECTION 14.
Notices.
All notices and other communications hereunder shall be in writing and shall be
mailed, sent or delivered in accordance with the Purchase Agreement.


[Signature Page Follows]
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.


GRANTORS:
RAINMAKER SYSTEMS, INC.






By:        

Name:
Title:


[NAMES OF SUBSIDIARY GRANTORS]






By:        

Name:
Title:




COLLATERAL AGENT:


By:    
Name:
Title:






SCHEDULE A
to the Copyright Security Agreement
Grantor: [___________]
Registered Copyrights
Title of Work
Registration Number
Date of Registration
 
 
 





SCHEDULE B
to the Copyright Security Agreement
Grantor: [______________]
Copyright Applications
Title of Work
Application Number
 
 





Annex 1 to
Copyright Security Agreement
ASSUMPTION AGREEMENT, dated as of ________________, 201__, made by
______________________________ (the “Additional Grantor”), in favor of the
Collateral Agent named on the signature pages to the Copyright Security
Agreement (as defined below) (in such capacity, the “Collateral Agent”) for the
benefit of the Investors named as such in one or more Purchase Agreements
(collectively, the “Purchase Agreement”), by and between Rainmaker Systems, Inc.
(the “Borrower”) and such Investors (collectively, the “Purchasers”) in respect
of the purchase of (i) up to $3,500,000 in an aggregate principal amount of the
Borrower’s 8% Senior Secured Convertible Notes and (ii) up to $1,750,000 in an
aggregate principal amount of the Borrower’s 8% Promissory Notes (collectively,
the “Notes”). All capitalized terms not defined herein shall have the meaning
ascribed to them in the Purchase Agreement and the Notes.


W I T N E S S E T H :
WHEREAS, the Grantors have entered into the Copyright Security Agreement dated
as of ________________, 2014 (as it may be amended, supplemented or otherwise
modified from time to time, the “Copyright Security Agreement”) in favor of the
Collateral Agent; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Copyright Security
Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Copyright Security Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 9 of the Copyright
Security Agreement, hereby becomes a party to the Copyright Security Agreement
as a Grantor thereunder with the same force and effect as if originally named
therein as a Grantor and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Grantor
thereunder.
2. Representations and Warranties Concerning Grantor’s Legal Status. The
Additional Grantor has previously delivered to the Collateral Agent a
certificate signed by the Additional Grantor and entitled “Perfection
Certificate” (the “Perfection Certificate”). The Additional Grantor represents
and warrants to the Collateral Agent as follows: (a) the Additional Grantor’s
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof, (b) the Additional Grantor is an organization of the type
and organized in the jurisdiction set forth in the Perfection Certificate, (c)
the Perfection Certificate accurately sets forth the Additional Grantor’s
organizational identification number or accurately states that the Additional
Grantor has none, (d) the Perfection Certificate accurately sets forth the
Additional Grantor’s place of business or, if more than one, its chief executive
office as well as the Additional Grantor’s mailing address if different, (e) all
other information set forth on the Perfection Certificate pertaining to the
Grantor is accurate and complete including but not limited to information
pertaining to copyrights and (f) each of the representations and warranties
contained in the Transaction Documents relating to it are true and correct on
and as the date hereof (after giving effect to this Assumption Agreement) as if
made on and as of such date.
3. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. WITHOUT IN
ANY WAY LIMITING THE PRECEDING CHOICE OF LAW, THE UNDERSIGNED (AND BY THEIR
ACCEPTANCE HEREOF, THE COLLATERAL AGENT) ELECTS TO BE GOVERNED BY NEW YORK LAW
IN ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART) ON SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AS AMENDED, OR ANY
CORRESPONDING OR SUCCEEDING PROVISIONS THEREOF
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]
By:________________________
Name:
Title:


Trademark Security Agreement


TRADEMARK SECURITY AGREEMENT, dated as of July 15, 2014 (this “Agreement”), is
by and among the parties identified as “Grantors” on the signature pages hereto
and such other parties as may become Grantors hereunder after the date hereof
(individually a “Grantor”, and collectively the “Grantors”) and the Collateral
Agent named on the signature pages hereto (in such capacity, the “Collateral
Agent”) for the benefit of the Investors named as such in one or more Purchase
Agreements (collectively, the “Purchase Agreement”), by and between the Borrower
and such Investors (collectively, the “Purchasers”).


Grantors and Collateral Agent hereby agree as follows:


SECTION 1.


Definitions; Interpretation.


(a)    Defined Terms. All capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned to them in the
Purchase Agreement and the Notes.
(b)    Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:


"Collateral" has the meaning set forth in Section 2.


“Notes” means (i) up to $3,500,000 in an aggregate principal amount of the
Borrower’s 8% Senior Secured Convertible Notes and (ii) up to $1,750,000 in an
aggregate principal amount of the Borrower’s 8% Promissory Notes issued by the
Borrower to the Purchasers.
"Trademark Office" means the United States Patent & Trademark Office.


SECTION 2.


Security Interest


To secure the complete and timely payment and satisfaction of the Obligations,
each Grantor hereby grants to Collateral Agent for the benefit of the
Purchasers, and hereby reaffirms its prior grant pursuant to the Security
Agreement of, a continuing security interest in such Grantor’s entire right,
title and interest in and to the following (all of the following items or types
of property being herein collectively referred to as the “Collateral”), whether
now owned or existing or hereafter created or acquired:


(a)    Each trademark listed on Schedule 1 annexed hereto, together with any
reissues, continuations or extensions thereof (each a “Trademark”), and all of
the goodwill of the business connected with the use of, and symbolized by, each
Trademark; and
(b)    All products and proceeds of the forgoing, including without limitation,
any claim by Grantor against third parties for past, present or future (a)
infringement or dilution of any Trademark, or (b) injury to the goodwill
associated with any Trademark.


SECTION 3


Supplement to Security Agreement


This Agreement has been entered into in conjunction with the security interests
granted to Collateral Agent under the Security Agreement, and other security
documents referred to therein. The rights and remedies of the Collateral Agent
with respect to the security interests granted herein are without prejudice to,
and are in addition to those set forth in the Security Agreement or any other
security documents referred to therein, all terms and provisions of which are
incorporated herein by reference.


SECTION 4


Representations and Warranties


Each Grantor represents and warrants to Collateral Agent that:


(a)    Grantor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to each Trademark, free and clear of any liens,
charges and encumbrances, including without limitation licenses and covenants by
Grantor not to sue third persons, except for Permitted Liens.


(b)    Grantor has no notice of any suits or actions commenced or threatened
with reference to any Trademark; and


(c)    Grantor has the unqualified right to execute and deliver this Agreement
and perform its terms.


SECTION 5


Further Acts


Grantor agrees that until Grantor's Obligations shall have been satisfied in
full, Grantor shall not, without the prior written consent of Collateral Agent,
sell or assign its interest in, or grant any license under, any Trademark or
enter into any other agreement with respect to any Trademark (except as
permitted under the Transaction Documents), and Grantor further agrees that it
shall not take any action or permit any action to be taken by others subject to
its control, including licensees, or fail to take any action which would affect
the validity or enforcement of the rights transferred to Collateral Agent under
this Agreement.






SECTION 6


Collateral Agent’s Right to Sue


After an Event of Default occurs and while it continues, Collateral Agent shall
have the right, but shall in no way be obligated, to bring suit in its own name
to enforce the Trademarks and, if Collateral Agent shall commence any such suit,
Grantor shall, at the request of Collateral Agent, do any and all lawful acts
and execute any and all proper documents reasonably required by Collateral Agent
in aid of such enforcement and Grantor shall promptly, upon demand, reimburse
and indemnify Collateral Agent for all reasonable costs and expenses incurred by
Collateral Agent in the exercise of its rights under this Section 7.


SECTION 7


Cumulative Remedies; Power of Attorney


Grantor hereby acknowledges and affirms that the rights and remedies with
respect to the Trademarks, whether established hereby or by the Security
Agreement, or by any other agreements or by law shall be cumulative and may be
exercised singularly or concurrently. Grantor hereby authorizes Collateral Agent
upon the occurrence and during the continuance of an Event of Default, to make,
constitute and appoint any officer or agent of Collateral Agent as Collateral
Agent may select, in its sole discretion, as Grantor's true and lawful
attorney-in-fact, with power to (a) endorse Grantor's name on all applications,
documents, papers and instruments necessary or desirable for Collateral Agent in
the use of the Trademarks or (b) take any other actions with respect to the
Trademarks as Collateral Agent deem to be in the best interest of Collateral
Agent, or (c) grant or issue any exclusive or non-exclusive license under the
Trademarks to anyone, or (d) assign, pledge, convey or otherwise transfer title
in or dispose of the Trademarks to anyone. Grantor hereby ratifies all that such
attorneys shall lawfully do or cause to be done after the occurrence and during
the continuance of an Event of Default by virtue hereof. This power of attorney
shall be irrevocable until Grantor's Obligations shall have been paid in full.
Grantor hereby further acknowledges and agrees that the use by Collateral Agent
of the Trademarks after the occurrence and during the continuance of an Event of
Default shall be worldwide, except as limited by their terms, and without any
liability for royalties or related charges from Collateral Agent to Grantor.


SECTION 8


Binding Effect


This Agreement shall be binding upon, inure to the benefit of and be enforceable
by each Grantor, Collateral Agent and their respective successors and assigns.
No Grantor may assign, transfer, hypothecate or otherwise convey its rights,
benefits, obligations or duties hereunder except as specifically permitted by
the Notes.






SECTION 9


Governing Law


This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York, except as required by mandatory provisions of law or
to the extent the perfection or priority of the security interests hereunder, or
the remedies hereunder, in respect of any Collateral are governed by the law of
a jurisdiction other than the State of New York.


SECTION 10


Entire Agreement; Amendment


No amendment of any provision of this Agreement shall be effective unless it is
in writing and signed by the Grantors and the Collateral Agent, and no waiver of
any provision of this Agreement, and no consent to any departure by the Grantors
therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Notwithstanding
the foregoing, (a) additional Persons may become Grantors under this Agreement
without consent of any other Grantor through execution and delivery to the
Collateral Agent of an Assumption Agreement in the form of Annex 1 hereto or any
other form of supplement acceptable to the Collateral Agent, and (b) Collateral
Agent unilaterally may modify, amend or supplement the Schedules hereto, and
such modified, amended or supplemented Schedules shall be deemed to be accurate
absent manifest error. Nothing in this Section 10 shall be construed to permit
any Grantor to form a Subsidiary unless expressly permitted to do so under the
Notes.


SECTION 11


Counterparts


This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of this
Agreement by facsimile shall be equally as effective as delivery of a manually
executed counterpart. Any party hereto delivering a counterpart of this
Agreement by facsimile shall also deliver a manually executed counterpart, but
the failure to so deliver a manually executed counterpart shall not affect the
validity, enforceability, or binding effect hereof.


SECTION 12.


Termination


Upon the indefeasible payment and performance in full of all Obligations, the
security interests created by this Agreement shall terminate and the Collateral
Agent (at the Grantors’ expense) shall promptly execute and deliver to the
Grantors such documents and instruments reasonably requested by the Grantors as
shall be necessary to evidence termination of all such security interests given
by the Grantors to Collateral Agent hereunder, including cancellation of this
Agreement by written notice from Collateral Agent to the Trademark Office.


SECTION 13


No Inconsistent Requirements


Each Grantor acknowledges that this Agreement and the other documents,
agreements and instruments entered into or executed in connection herewith may
contain covenants and other terms and provisions variously stated regarding the
same or similar matters, and each Grantor agrees that all such covenants, terms
and provisions are cumulative and all shall be performed and satisfied in
accordance with their respective terms.


SECTION 14


Severability


If one or more provisions contained in this Agreement shall be invalid, illegal
or unenforceable in any respect in any jurisdiction or with respect to any
party, such invalidity, illegality or unenforceability in such jurisdiction or
with respect to such party shall, to the fullest extent permitted by applicable
law, not invalidate or render illegal or unenforceable any such provision in any
other jurisdiction or with respect to any other party, or any other provisions
of this Agreement.


SECTION 15


Notices


All notices and other communications hereunder shall be in writing and shall be
mailed, sent or delivered in accordance with the Purchase Agreement.


[Signature Page Follows]


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.


        
GRANTORS:
RAINMAKER SYSTEMS, INC.






By:        

Name:
Title:


[NAMES OF SUBSIDIARY GRANTORS]






By:        

Name:
Title:




COLLATERAL AGENT:




By:    
Name:
Title:






SCHEDULE A
to the Trademark Security Agreement




Grantor: Rainmaker Systems, Inc.


TRADEMARK REGISTRATIONS


Trademarks owned by Grantors:


Trademark Description
U.S. Registration No.
Date Registered
Rainmaker
4116614
3/27/2013
R-Rainmaker
2754950
8/26/2003
ViewCentral
2577736
6/11/2002
Rainmaker Systems
2572606
5/28/2002















SCHEDULE B
to the Trademark Security Agreement




Grantor: Rainmaker Systems, Inc.


TRADEMARK APPLICATIONS


Trademark Application Description
None.
U.S. Application No.
Date Applied


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 


Annex 1 to
Trademark Security Agreement
ASSUMPTION AGREEMENT, dated as of ________________, 200__, made by
______________________________ (the “Additional Grantor”), in favor of the
Collateral Agent named on the signature pages to the Trademark Security
Agreement (as defined below) (in such capacity, the “Collateral Agent”) for the
benefit of the Investors named as such in one or more Purchase Agreements
(collectively, the “Purchase Agreement”), by and between Rainmaker Systems, Inc.
(the “Borrower”) and such Investors (collectively, the “Purchasers”) in respect
of the purchase of (i) up to $3,500,000 in an aggregate principal amount of the
Borrower’s 8% Senior Secured Convertible Notes and (ii) up to $1,750,000 in an
aggregate principal amount of the Borrower’s 8% Promissory Notes (collectively,
the “Notes”). All capitalized terms not defined herein shall have the meaning
ascribed to them in the Purchase Agreement and the Notes.


W I T N E S S E T H :
WHEREAS, the Grantors have entered into the Trademark Security Agreement dated
as of July __, 2014 (as it may be amended, supplemented or otherwise modified
from time to time, the “Trademark Security Agreement”) in favor of the
Collateral Agent; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Trademark Security
Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Trademark Security Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 10 of the Trademark
Security Agreement, hereby becomes a party to the Trademark Security Agreement
as a Grantor thereunder with the same force and effect as if originally named
therein as a Grantor and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Grantor
thereunder.
2. Representations and Warranties Concerning Grantor’s Legal Status. The
Additional Grantor has previously delivered to the Collateral Agent a
certificate signed by the Additional Grantor and entitled “Perfection
Certificate” (the “Perfection Certificate”). The Additional Grantor represents
and warrants to the Collateral Agent as follows: (a) the Additional Grantor’s
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof, (b) the Additional Grantor is an organization of the type
and organized in the jurisdiction set forth in the Perfection Certificate, (c)
the Perfection Certificate accurately sets forth the Additional Grantor’s
organizational identification number or accurately states that the Additional
Grantor has none, (d) the Perfection Certificate accurately sets forth the
Additional Grantor’s place of business or, if more than one, its chief executive
office as well as the Additional Grantor’s mailing address if different (e) all
other information set forth on the Perfection Certificate pertaining to the
Grantor is accurate and complete including but not limited to information
pertaining to trademarks and (f) each of the representations and warranties
contained in the Transaction Documents relating to the Additional Grantor are
true and correct on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.
3. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. WITHOUT IN
ANY WAY LIMITING THE PRECEDING CHOICE OF LAW, THE UNDERSIGNED (AND BY THEIR
ACCEPTANCE HEREOF, THE COLLATERAL AGENT) ELECTS TO BE GOVERNED BY NEW YORK LAW
IN ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART) ON SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AS AMENDED, OR ANY
CORRESPONDING OR SUCCEEDING PROVISIONS THEREOF
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]






By:__________________________
Name:
Title:
Exhibit III


Patent Security Agreement


PATENT SECURITY AGREEMENT, dated as of July __, 2014 (this “Agreement”), is by
and among the parties identified as “Grantors” on the signature pages hereto and
such other parties as may become Grantors hereunder after the date hereof
(individually a “Grantor”, and collectively the “Grantors”) and the Collateral
Agent named on the signature pages hereto (in such capacity, the “Collateral
Agent”) for the benefit of the Investors named as such in one or more Purchase
Agreements (collectively, the “Purchase Agreement”), by and between the Borrower
and such Investors (collectively, the “Purchasers”).


W I T N E S S E T H:


WHEREAS, pursuant to a Security Agreement dated as of the date hereof (as such
agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), between the Grantors and
the Collateral Agent and in order to obtain the benefits referred to therein,
the Grantors have granted to the Collateral Agent a security interest in
substantially all of the Grantor’s property, including, without limitation, the
Collateral referred to in Section 2 below; and


WHEREAS, pursuant to the Security Agreement, the Grantor has agreed to execute
this Agreement in respect of its Collateral for recording with the Patent Office
and any other office in which a security interest in the Collateral may be
recorded under the laws of any other applicable jurisdiction;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Grantor and the Collateral Agent agree as
follows:


SECTION 1.
Definitions; Interpretation.
(a)    Defined Terms. All capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned to them in the
Purchase Agreement and the Notes.
(b)    Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
“Collateral” has the meaning set forth in Section 2.
“Notes” means (i) up to $3,500,000 in an aggregate principal amount of the
Borrower’s 8% Senior Secured Convertible Notes and (ii) up to $1,750,000 in an
aggregate principal amount of the Borrower’s 8% Promissory Notes issued by the
Borrower to the Purchasers.
“Patent Office” means the United States Patent and Trademark Office.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
(c)    Terms Defined in UCC. Where applicable in the context of this Agreement
and except as otherwise defined herein, terms used in this Agreement shall have
the meanings assigned to them in the UCC.
(d)    Construction. In this Agreement, the following rules of construction and
interpretation shall be applicable: (i) no reference to “proceeds” in this
Agreement authorizes any sale, transfer, or other disposition of any Collateral
by Grantor; (ii) “includes” and “including” are not limiting; (iii) “or” is not
exclusive; and (iv) “all” includes “any” and “any” includes “all.” To the extent
not inconsistent with the foregoing, the rules of construction and
interpretation applicable to the Security Agreement shall also be applicable to
this Agreement and are incorporated herein by this reference.


SECTION 2


Grant of Security


(a)    The Grantor hereby grants to the Collateral Agent for the benefit of the
Purchasers a security interest in and to all of the Grantor’s right, title and
interest in and to the following (the “Collateral”):


(i)     the United States, international, and foreign patents, patent
applications and patent licenses set forth on Schedule A and B hereto, as
Schedule A and B may be supplemented from time to time by supplements to the
Security Agreement and this Agreement which may be executed and delivered by the
Grantor to the Collateral Agent, from time to time, together with all reissues,
divisions, continuations, continuations-in-part, extensions and reexaminations
thereof, and all rights therein provided by international treaties or
conventions (the “Patents”);


(ii)     any and all claims for damages for past, present and future
infringement, misappropriation or breach with respect to the Patents, with the
right, but not the obligation, to sue for and collect, or otherwise recover,
such damages; and


(iii)     any and all proceeds of the foregoing.


(b)    The pledge and collateral assignment of, and the grant of a security
interest in, the Collateral by the Grantor under this Agreement secures the
payment of all Obligations of the Grantor now or hereafter existing, whether
direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.


(c)     The Grantor authorizes and requests that the Commissioner of Patents and
Trademarks and any other applicable government officer record this Agreement.


SECTION 3.
Supplement to Security Agreement.
This Agreement has been entered into in conjunction with the security interests
granted to Collateral Agent under the Security Agreement, and other security
documents referred to therein. The rights and remedies of the Collateral Agent
with respect to the security interests granted herein are without prejudice to,
and are in addition to those set forth in the Security Agreement or any other
security documents referred to therein, all terms and provisions of which are
incorporated herein by reference.


SECTION 4.
Representations and Warranties.
Each Grantor represents and warrants to Collateral Agent that:
(a)    Patent Registrations. A true and correct list of all of such Grantor’s
Patents is set forth on Schedule A.
(b)    Applications for Patents. A true and correct list of all of such
Grantor’s applications for Patents is set forth on Schedule B.


SECTION 5.


Further Acts.
On a continuing basis, each Grantor shall make, execute, acknowledge and
deliver, and file and record in the proper filing and recording places, all such
instruments and documents, and take all such action as may be reasonably
necessary or advisable or may be reasonably requested by Collateral Agent to
carry out the intent and purposes of this Agreement, or for assuring, confirming
or protecting the grant or perfection of the security interest granted or
purported to be granted hereby, to ensure such Grantor’s compliance with this
Agreement or to enable Collateral Agent to exercise and enforce their rights and
remedies hereunder with respect to the Collateral, including any documents for
filing with the Patent Office or any applicable state office. Collateral Agent
may record this Agreement, an abstract thereof, or any other document describing
Collateral Agent’s interest in the Patents with the Patent Office, at the
expense of such Grantor. In addition, each Grantor authorizes Collateral Agent
to file financing statements describing the Collateral in any UCC filing office
deemed appropriate by Collateral Agent. If any Grantor shall at any time hold or
acquire a commercial tort claim arising with respect to the Collateral, such
Grantor shall immediately notify Collateral Agent in a writing signed by such
Grantor of the brief details thereof and grant to the Collateral Agent in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Collateral Agent.
SECTION 6.
Authorization to Supplement.
Each Grantor shall give the Collateral Agent prompt notice of any additional
United States Patent registrations or applications therefor after the date
hereof. Each Grantor authorizes the Collateral Agent unilaterally to modify this
Agreement by amending Schedule A or B to include any future United States
registered Patents or applications therefor of such Grantor. Notwithstanding the
foregoing, no failure to so modify this Agreement or amend Schedules A or B
shall in any way affect, invalidate or detract from Collateral Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule A or B.
SECTION 7.
Binding Effect.
This Agreement shall be binding upon, inure to the benefit of and be enforceable
by each Grantor, Collateral Agent and their respective successors and assigns.
No party may assign, transfer, hypothecate or otherwise convey its rights,
benefits, obligations or duties hereunder except as specifically permitted by
the Notes.
SECTION 8.
Governing Law.
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York, except as required by mandatory provisions of law or
to the extent the perfection or priority of the security interests hereunder, or
the remedies hereunder, in respect of any Collateral are governed by the law of
a jurisdiction other than the State of New York.
SECTION 9.
Entire Agreement; Amendment.
No amendment of any provision of this Agreement shall be effective unless it is
in writing and signed by the Grantors and the Collateral Agent, and no waiver of
any provision of this Agreement, and no consent to any departure by the Grantors
therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Notwithstanding
the foregoing, (i) additional Persons may become Grantors under this Agreement
without consent of any other Grantor through execution and delivery to the
Collateral Agent of an Assumption Agreement in the form of Annex 1 hereto or any
other form of supplement acceptable to the Collateral Agent, and (ii) Collateral
Agent unilaterally may re-execute this Agreement, to the extent necessary, to
modify, amend or supplement Schedules A or B hereto as provided in Section 6
hereof. Nothing in this Section 9 shall be construed to permit any Grantor to
form a Subsidiary unless expressly permitted to do so under the Note.
SECTION 10.
Counterparts.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of this
Agreement by facsimile shall be equally as effective as delivery of a manually
executed counterpart. Any party hereto delivering a counterpart of this
Agreement by facsimile shall also deliver a manually executed counterpart, but
the failure to so deliver a manually executed counterpart shall not affect the
validity, enforceability, or binding effect hereof.
SECTION 11.
Termination.
Upon the indefeasible payment and performance in full of all Obligations, the
security interests created by this Agreement shall terminate and the Collateral
Agent (at the Grantors’ expense) shall promptly execute and deliver to the
Grantors such documents and instruments reasonably requested by the Grantors as
shall be necessary to evidence termination of all such security interests given
by the Grantors to Collateral Agent hereunder, including cancellation of this
Agreement by written notice from Collateral Agent to the Patent Office.
SECTION 12.
No Inconsistent Requirements.
Each Grantor acknowledges that this Agreement and the other documents,
agreements and instruments entered into or executed in connection herewith may
contain covenants and other terms and provisions variously stated regarding the
same or similar matters, and each Grantor agrees that all such covenants, terms
and provisions are cumulative and all shall be performed and satisfied in
accordance with their respective terms.
SECTION 13.
Severability.
If one or more provisions contained in this Agreement shall be invalid, illegal
or unenforceable in any respect in any jurisdiction or with respect to any
party, such invalidity, illegality or unenforceability in such jurisdiction or
with respect to such party shall, to the fullest extent permitted by applicable
law, not invalidate or render illegal or unenforceable any such provision in any
other jurisdiction or with respect to any other party, or any other provisions
of this Agreement.




SECTION 14.
Notices.
All notices and other communications hereunder shall be in writing and shall be
mailed, sent or delivered in accordance with the Purchase Agreement.


[Signature Page Follows]




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
GRANTORS:
RAINMAKER SYSTEMS, INC.






By:        

Name:
Title:


[NAMES OF SUBSIDIARY GRANTORS]






By:        

Name:
Title:




COLLATERAL AGENT:




By:    
Name:
Title:




SCHEDULE A


to the Patent Security Agreement




Grantor: [_________]


Registered Patents:




Patent No.
Date of Registration
Date of Expiration
 
 
 



SCHEDULE B


to Patent Security Agreement


Grantor: [_________]


Applications for Patents:


Patent No.
Date of Registration
Date of Expiration
 
 
 
 
 
 









Annex 1 to
Patent Security Agreement
ASSUMPTION AGREEMENT, dated as of ________________, 200__, made by
______________________________ (the “Additional Grantor”), in favor of the
Collateral Agent named on the signature pages to the Copyright Security
Agreement (as defined below) (in such capacity, the “Collateral Agent”) for the
benefit of the Investors named as such in one or more Purchase Agreements
(collectively, the “Purchase Agreement”), by and between Rainmaker Systems, Inc.
(the “Borrower”) and such Investors (collectively, the “Purchasers”) in respect
of the purchase of (i) up to $3,500,000 in an aggregate principal amount of the
Borrower’s 8% Senior Secured Convertible Notes and (ii) up to $1,750,000 in an
aggregate principal amount of the Borrower’s 8% Promissory Notes (collectively,
the “Notes”). All capitalized terms not defined herein shall have the meaning
ascribed to them in the Purchase Agreement and the Notes.


W I T N E S S E T H :
WHEREAS, the Grantors have entered into the Patent Security Agreement dated as
of July __, 2014 (as it may be amended, supplemented or otherwise modified from
time to time, the “Patent Security Agreement”) in favor of the Collateral Agent;
and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Patent Security
Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Patent Security Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 9 of the Patent
Security Agreement, hereby becomes a party to the Patent Security Agreement as a
Grantor thereunder with the same force and effect as if originally named therein
as a Grantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor thereunder.
2. Representations and Warranties Concerning Grantor’s Legal Status. The
Additional Grantor has previously delivered to the Collateral Agent a
certificate signed by the Additional Grantor and entitled “Perfection
Certificate” (the “Perfection Certificate”). The Additional Grantor represents
and warrants to the Collateral Agent as follows: (a) the Additional Grantor’s
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof, (b) the Additional Grantor is an organization of the type
and organized in the jurisdiction set forth in the Perfection Certificate, (c)
the Perfection Certificate accurately sets forth the Additional Grantor’s
organizational identification number or accurately states that the Additional
Grantor has none, (d) the Perfection Certificate accurately sets forth the
Additional Grantor’s place of business or, if more than one, its chief executive
office as well as the Additional Grantor’s mailing address if different (e) all
other information set forth on the Perfection Certificate pertaining to the
Grantor is accurate and complete including but not limited to information
pertaining to Patents and (f) each of the representations and warranties
contained in the Transaction Documents relating to it are true and correct on
and as of the date hereof (after giving effect to this Assumption Agreement) as
if made on and as of such date.
3. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. WITHOUT
IN ANY WAY LIMITING THE PRECEDING CHOICE OF LAW, THE UNDERSIGNED (AND BY THEIR
ACCEPTANCE HEREOF, THE COLLATERAL AGENT) ELECTS TO BE GOVERNED BY NEW YORK LAW
IN ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART) ON SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AS AMENDED, OR ANY
CORRESPONDING OR SUCCEEDING PROVISIONS THEREOF.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]
By:__________________________
Name:
Title:






Schedule B
Commercial Tort Claims






Annex 1 to
Pledge and Security Agreement
ASSUMPTION AGREEMENT, dated as of ________________, 200__, made by
______________________________ (the “Additional Grantor”), in favor of the
Purchasers named on the signature pages to the Security Agreement (as defined
below) (the “Purchasers”) of (i) up to $3,500,000 in an aggregate principal
amount of the Borrower’s 8% Senior Secured Convertible Notes and (ii) up to
$1,750,000 in an aggregate principal amount of the Borrower’s 8% Promissory
Notes (collectively, the “Notes”) issued by Rainmaker Systems, Inc. (the
“Borrower”) to the Purchasers pursuant to the terms of Purchase Agreements (the
“Purchase Agreements”), by and between the Borrower and each of the Purchasers.
All capitalized terms not defined herein shall have the meaning ascribed to them
in the Purchase Agreement and the Notes.


W I T N E S S E T H :
WHEREAS, the Grantors have entered into the Pledge and Security Agreement dated
as of July __, 2014 (as it may be amended, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Collateral Agent;
and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Security Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Security Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 19 of the Security Agreement,
hereby becomes a party to the Security Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder.
2. Representations and Warranties Concerning Grantor’s Legal Status. The
Additional Grantor has previously delivered to the Collateral Agent a
certificate signed by the Additional Grantor and entitled “Perfection
Certificate” (the “Perfection Certificate”) (form of Perfection Certificate to
be completed is attached hereto as Schedule 1). The Additional Grantor
represents and warrants to the Collateral Agent as follows: (a) the Additional
Grantor’s exact legal name is that indicated on the Perfection Certificate and
on the signature page hereof, (b) the Additional Grantor is an organization of
the type and organized in the jurisdiction set forth in the Perfection
Certificate, (c) the Perfection Certificate accurately sets forth the Additional
Grantor’s organizational identification number or accurately states that the
Additional Grantor has none, (d) the Perfection Certificate accurately sets
forth the Additional Grantor’s place of business or, if more than one, its chief
executive office as well as the Additional Grantor’s mailing address if
different (e) all other information set forth on the Perfection Certificate
pertaining to the Grantor is accurate and complete and (f) each of the
representations and warranties contained in the Transaction Documents relating
to it are true and correct on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date.
3. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (OTHER THAN
THOSE CONFLICT OF LAW RULES THAT WOULD DEFER TO THE SUBSTANTIVE LAWS OF ANOTHER
JURISDICTION). WITHOUT IN ANY WAY LIMITING THE PRECEDING CHOICE OF LAW, THE
UNDERSIGNED (AND BY THEIR ACCEPTANCE HEREOF, THE COLLATERAL AGENT) ELECTS TO BE
GOVERNED BY NEW YORK LAW IN ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART)
ON SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AS
AMENDED, OR ANY CORRESPONDING OR SUCCEEDING PROVISIONS THEREOF.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]
By:___________________________

Name:

Title:




Schedule 1
to
Assumption Agreement to Pledge and Security Agreement
PERFECTION CERTIFICATE
The undersigned, the                  and                  of [Additional
Grantor] a [state of organization] [entity] (the “Company”), hereby certifies,
with reference to a certain Pledge and Security Agreement dated as of July ___,
2014 (terms defined in such Security Agreement having the same meanings herein
as specified therein), between the Grantors and the Collateral Agent named
therein.
1.  Names.  (a)    The exact corporate name of the Company as that name appears
on its [Certificate of Incorporation] is as follows:
(b)    The following is a list of all other names (including trade names or
similar appellations) used by the Company, or any other business or organization
to which the Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years:
2.  Other Identifying Factors.  (a)    The following is the type of organization
of the Company:
(b)    The following is the jurisdiction of the Company’s organization:
(c)    The following is the Company’s state issued organizational identification
number [state “None” if the state does not issue such a number]:
(d)    The following is the Company’s federal employer identification number:
(e)    Attached hereto as Schedule 2 is the information required above in this
§2 for any other business or organization to which the Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, now or at any time during the past
five years:


3.  Chief Executive Office.  
(a)    The chief executive office of the Company is located at the following
address:


Address
County
State
 
 
 
 
 
 

(b)    The principal mailing address of the Company is the following address, if
different from the chief executive office address:


Mailing Address
County
State
 
 
 
 
 
 



4.  Other Current Locations.  
(a)    The following are all other locations in the United States of America in
which the Company maintains any books or records relating to any of the
Collateral consisting of accounts, contract rights, chattel paper, general
intangibles or mobile goods:


Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 



(b)    The following are all other places of business of the Company in the
United States of America:


Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



(c)    The following are all other locations in the United States of America
where any of the Collateral consisting of inventory or equipment is located:


Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



(d)    The following are the names and addresses of all persons or entities
other than the Company, such as lessees, consignees, warehousemen or purchasers
of chattel paper, which have possession or are intended to have possession of
any of the Collateral consisting of chattel paper, inventory or equipment:


Name
Mailing Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



5.  Prior Locations.  (a)    Set forth below is the information required by §3
and by subparagraphs (a) and (b) of §4 with respect to each location or place of
business previously maintained by the Company at any time during the past five
years in a state in which the Company has previously maintained a location or
place of business at any time during the past four months:


Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



(b)    Set forth below is the information required by subparagraphs (c) and (d)
of §4 with respect to each other location at which, or other person or entity
with which, any of the Collateral consisting of inventory or equipment has been
previously held at any time during the past twelve months:


Name
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





6.  Fixtures.  Attached hereto as Schedule 6 is the information required by UCC
§9-402(5) or by Rev. UCC §9-502(b) of each state in which any of the Collateral
consisting of fixtures are or are to be located and the name and address of each
real estate recording office where a mortgage on the real estate on which such
fixtures are or are to be located would be recorded.
7.  Intellectual Property.  Attached hereto as Schedule 7 is a complete list of
all United States and foreign patents, copyrights, trademarks, trade names and
service marks registered or for which applications are pending in the name of
the Company.
8.  Securities; Instruments.  Attached hereto as Schedule 8 is a complete list
of all stocks, bonds, debentures, notes and other securities and investment
property owned by the Company (provide name of issuer, a description of security
and value):
9.  Motor Vehicles.  The following is a complete list of all motor vehicles
owned by the Company (describe each vehicle by make, model and year and indicate
for each the state in which registered and the state in which based):


Vehicle
State of Registration
State in Which Based
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



10. Other Titled Collateral.  The following is a complete list of aircraft and
boats and all other inventory, equipment and other goods of the Company which
are subject to any certificate of title or other registration statute of the
United States, any state or any other jurisdiction (provide description of
covered goods and indicate registration system and jurisdiction):


Goods
Registration System
Jurisdiction
 
 
 



11. Bank Accounts.  The following is a complete list of all bank accounts
(including securities and commodities accounts) maintained by the Company
(provide name and address of depository bank, type of account and account
number):


Depository Bank
Bank Address
Type of Account
Acct. No.
 
 
 
 



12. Unusual Transactions.  Except for those purchases, acquisitions and other
transactions described on Schedule 2 or on Schedule 12 attached hereto, all of
the Collateral has been originated by the Company in the ordinary course of the
Company’s business or consists of goods which have been acquired by the Company
in the ordinary course from a person in the business of selling goods of that
kind.


13. Termination Statements.  An authorized termination statement on Form UCC-3
in form acceptable to Collateral Agent has been duly filed in each applicable
jurisdiction identified in §§2, 3, 4 and 5 or on Schedule 2 and Schedule 12
hereto [or, in the case of Schedule 2 or Schedule 12 a release acceptable to
Collateral Agent from the person from which the Company purchased or otherwise
acquired the Collateral identified on such schedule] and has been delivered to
Collateral Agent. Attached hereto as Schedule 13 is a true copy of each such
filing duly acknowledged by the filing officer[ and of each such release].


14. Schedule of Filing.  Attached hereto as Schedule 14 is a schedule setting
forth filing information with respect to the filings described in §13 above.


15. Filing Fees.  All filing fees and taxes payable in connection with the
filings described in §13 have been paid.


IN WITNESS WHEREOF, we have hereunto signed this Certificate on __________.
    
Title:
    
Title:


EXHIBIT E
REGISTRATION RIGHTS PROVISIONS
1.    Definitions.
For purposes hereof, the following terms have the following meanings when used
herein:
“Affiliate” means, with respect to any Person, means any other Person who
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.
“Business Day” means any day other than a Saturday or Sunday on which banking
institutions in New York, New York are open for the general conduct of business.
“Commission” means that the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
“Common Stock” means that Common Stock, par value $0.001 per share, of the
Company.
“Company” means Rainmaker Systems, Inc., a Delaware corporation, and its
successors and assigns.
“Expiration Date” has the meaning set forth in the Purchase Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended (or any
similar successor federal statute), and the rules and regulations thereunder, as
in effect from time to time.
“Holders” means the Investor named in the Purchase Agreement and the investors
named in the Other Agreements or any permitted transferees thereof holding
Registrable Securities.
“Other Agreements” has the meaning set forth in the Purchase Agreement.
“Person” means an individual, partnership, corporation, joint stock company,
limited liability company, unincorporated organization or association, trust or
joint venture, or a governmental agency or a political subdivision thereof.
“Purchase Agreement” means the Purchase Agreement by and between the Company and
the Investor to which this Exhibit E is attached.
“Registrable Securities” means (i) the Conversion Shares (as such term is
defined in the Purchase Agreement and the Other Agreements), (ii) the Warrant
Shares (as such term is defined in the Purchase Agreement and the Other
Agreements), and (iii) any securities issued or issuable in respect of or in
exchange for any of the shares of Common Stock referred to in clauses (i) and
(ii) above by way of stock dividend or other distribution on the Common Stock,
stock split or combination of shares, recapitalization, reclassification merger,
consolidation or exchange offer. For purposes hereof, a Registrable Security
ceases to be a Registrable Security when either (x) it has been effectively
registered under the Securities Act and sold or distributed to any Person
pursuant to an effective registration statement covering it, (y) it has been
sold or distributed to any Person pursuant to Rule 144 or (z) is eligible to be
sold by the Holder without restriction pursuant to Rule 144.
“Registration” means a registration of Registrable Securities effected pursuant
to the terms hereof.
“Rule 144” and “Rule 145” mean, respectively, Rule 144 and Rule 145, each
promulgated by the Commission under the Securities Act, in each case as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the Commission.
“Securities Act” means the Securities Act of 1933, as amended (or any similar
successor federal statute), and the rules and regulations thereunder, as the
same are in effect from time to time.
2.    Piggyback Registrations.
(a)    Effective Registration. If at any time (but without any obligation to do
so) the Company proposes to file a registration statement under the Securities
Act with respect to any offering for cash of any class of equity securities
(including for this purpose a registration effected by the Company for
stockholders other than the Holders of Registrable Securities but excluding the
registration of equity securities issued or issuable pursuant to a dividend
re-investment plan, employee stock option, stock purchase, stock bonus or
similar plan or pursuant to a merger, exchange offer or transaction of the type
specified in paragraph (a) of Rule 145), then the Company shall give written
notice of such proposed filing to the Holders at least 20 days before the
anticipated filing date, and such notice shall offer the Holders the opportunity
to register such amount of Registrable Securities as each such Holder may
request. The Company shall use its best efforts to cause the managing
underwriter or underwriters of a proposed underwritten offering to permit the
inclusion therein of any Registrable Securities the Holders of which request,
within 15 days after receiving written notice of the proposed filing from the
Company, such inclusion, on the same terms and conditions as any similar
securities of the Company so included. Any Holder's request for such inclusion
may be withdrawn, in whole or in part, at any time prior to the effective date
of the registration statement for such offering.
(b)    Number of Piggyback Registrations; Duration; Sale of Registrable
Securities. The Holders shall be entitled to an unlimited number of piggyback
Registrations; provided, however, that in no event shall the Company be required
to effect any piggyback Registration hereunder once there are no Registrable
Securities as such term is defined herein.. The Company shall use its best
efforts to have the applicable registration statement declared effective
promptly after the filing thereof and to keep such registration statement
effective until the earlier of (i) one year following the date on which it was
declared effective, and (ii) the sale pursuant thereto of all of the Registrable
Securities covered thereby.
(c)    Cut-Backs. Notwithstanding the provisions of Section 2(a), if the
managing underwriter or underwriters of a proposed underwritten offering as
described in Section 2(a) deliver a written opinion to the Holders requesting
inclusion of their Registrable Securities, stating that the total amount or kind
of securities that they or any other Persons (other than the Company) seek to
include in such offering would materially and adversely affect the success of
such offering, then, in addition to the number of such securities being included
in the offering for the account of the Company, the Company shall be required to
include in the offering only that number of additional such securities,
including Registrable Securities (collectively, the “Additional Securities”),
which the underwriters determine in their sole discretion will not jeopardize
the success of the offering, and the Additional Securities so included shall be
apportioned pro rata among the selling stockholders and the Holders of
Registrable Securities according to the total amount of securities requested to
be included therein by each selling stockholder and the Holders or in such other
proportions as shall mutually be agreed to by such selling stockholders and the
Holders.
3.    Holdback Agreements.
(a)    Restrictions on Public Sales by Holders of Registrable Securities. To the
extent not inconsistent with applicable law, each Holder whose Registrable
Securities are included in a Registration that is timely notified in writing by
the managing underwriter or underwriters shall not effect any public sale or
distribution (including a sale pursuant to Rule 144) of any issue being
registered in an underwritten offering (other than pursuant to a dividend
re-investment plan, employee stock option, stock purchase, stock bonus or
similar plan, pursuant to a merger, exchange offer or a transaction of the type
specified in paragraph (a) of Rule 145 or pursuant to a “shelf” registration),
any securities of the Company similar to any such issue or any securities of
Company convertible into or exchangeable or exercisable for any such issue,
during the 10-day period prior to, and during the 90-day period beginning on,
the date of the final prospectus relating to the applicable registration
statement, except as part of such Registration.
(b)    Restrictions on Public Sales by the Company. The Company shall not effect
any public sale or distribution of any issue being registered in an underwritten
offering (other than pursuant to a dividend re-investment plan, employee stock
option, stock purchase, stock bonus, or similar plan, pursuant to a merger,
exchange offer or a transaction of the type specified in Rule 145(a) under the
Securities Act or pursuant to a “shelf” registration), any securities of the
Company similar to any such issue or any securities of the Company convertible
into or exchangeable or exercisable for any such issue, during the 10-day period
prior to, and during the 90-day period beginning on, the date of the final
prospectus relating to the applicable registration statement, except as part of
such Registration.
4.    Registration Procedures.
(a)    Company Procedures. Whenever the Company is required by the provisions
hereof to effect the registration of the Registrable Securities under the
Securities Act pursuant to a registration statement, the Company shall use its
best efforts to effect such registration to permit the sale of the Registrable
Securities in accordance with the intended method or methods of disposition
thereof, and pursuant thereto the Company shall, as soon as practicable:
(i)    prepare and file with the Commission a registration statement with
respect to such Registrable Securities in connection with which the Company will
give each Holder, the underwriters, if any, their respective counsel and
accountants, the opportunity to participate in the preparation of such
registration statement, each prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto, and will give each
of them such access to its books and records and such opportunities to discuss
the business of the Company with its officers and the independent public
accountants that have examined its financial statements as shall be necessary,
in the opinion of such Holders' and such underwriters' respective counsel, to
conduct a reasonable investigation within the meaning of the Securities Act;
(ii)    prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and the
prospectus current and to comply with the provisions of the Securities Act with
respect to the sale of the securities covered by such registration statement and
the provisions hereof;
(iii)    furnish to each Holder such numbers of copies of preliminary
prospectuses and prospectuses and each supplement or amendment thereto and such
other documents as each such Holder may reasonably request in order to
facilitate the sale or other disposition of the Registrable Securities owned by
such Holder in conformity with (A) the requirements of the Securities Act and
(B) such Holders' proposed method of distribution;
(iv)    register or qualify the securities covered by such registration
statement under the securities laws of such jurisdictions within the United
States as each Holder shall reasonably request, and do such other reasonable
acts and things as may be required of it to enable each Holder to consummate the
sale or other disposition in such jurisdictions of the securities owned by such
Holder; provided, however, that the Company shall not be required to (A) qualify
as a foreign corporation or consent to a general and unlimited service of
process in any such jurisdictions, or (B) subject itself to taxation in any
jurisdiction in which is not already so subject;
(v)    furnish, at the request of any Holder on the date such Registrable
Securities are delivered to the underwriters for sale pursuant to such
registration or, if such securities are not being sold through underwriters, on
the date the registration statement with respect to such securities becomes
effective, (i) an opinion, dated such date, of counsel representing the Company
for the purposes of such registration, addressed to the underwriters, if any,
and to the Holder making such request, covering such legal matters with respect
to the registration in respect of which such opinion is being given as the
Holder of such Registrable Securities may reasonably request and are customarily
included in such opinions and (ii) letters, dated, respectively, (1) the
effective date of the registration statement and (2) the date such securities
are delivered to the underwriters, if any, for sale pursuant to such
registration, from a firm of independent public accountants of recognized
national standing selected by the Company, addressed to the underwriters, if
any, and to the Holder making such request, covering such financial, statistical
and accounting matters with respect to the registration in respect of which such
letters are being given as the Holder of such Registrable Securities may
reasonably request and are customarily included in such letters.
(vi)    enter into and perform an underwriting agreement with the managing
underwriter, if any, selected by the Company containing customary (A) terms of
offer and sale of the securities, payment provisions, underwriting discounts and
commissions, and (B) representations, warranties, covenants, indemnities, terms
and conditions; the Holders may, at their option, require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such underwriters shall also be made to and
for the benefit of such Holders and that any or all of the conditions precedent
to the obligations of such underwriters under such underwriting agreement be
conditions precedent to the obligations of such Holders; such Holders shall not
be required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding such Holders and such Holders' intended method of distribution and any
other representation required by law;
(vii)    notify each Holder of Registrable Securities covered by such
registration statement in the event the Company has delivered preliminary or
final prospectuses to any such Holder, and after having done so, such prospectus
is amended to comply with the requirements of the Act. Upon such notification,
such Holders shall immediately cease making offers of Registrable Securities and
return all prospectuses to the Company. The Company shall promptly provide such
Holders with revised prospectuses and, following receipt of the revised
prospectuses, such Holders shall be free to resume making offers of Registrable
Securities;
(viii)    cooperate and assist in any filings required to be made with the
Financial Institutions Regulatory Authority, Inc. and in the performance of any
customary or required due diligence investigation by any underwriter; and
(ix)    use its best efforts to effect such registration in the manner
contemplated hereby.
5.    Expenses.
All expenses incident to the Company's performance of or compliance with the
provisions hereof, including without limitation all registration and filing
fees, fees and expenses of compliance with securities or blue sky laws
(including fees and disbursements of counsel in connection with blue sky
qualifications or registrations (or the obtaining of exemptions therefrom) of
the Registrable Securities), printing expenses (including expenses of printing
prospectuses), messenger and delivery expenses, internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), fees and disbursements of its counsel
and its independent certified public accounts (including the expenses of any
special audit or “comfort” letters required by or incident to such performance
or compliance), securities acts liability insurance (if the Company elects to
obtain such insurance), fees and expenses of any special experts retained by the
Company in connection with such Registration, fees and expenses of other Persons
retained by the Company (all such expenses being hereinafter referred to as
“Registration Expenses”), shall be borne by the Company. Each Holder shall bear
the fees and expenses of its counsel, the out-of-pocket expenses of the Holders
incurred in connection herewith and any underwriting discounts, commissions or
fees attributable to the sale of Registrable Securities included in any
Registration.
6.    Indemnification; Contribution.
(a)    Indemnification by the Company. The Company shall indemnify, to the full
extent permitted by law, each Holder of Registrable Securities, its officers,
directors, employees and agents, each Person who controls such Holder (within
the meaning of the Securities Act) and any investment adviser thereof or agent
therefor, against all losses, claims, damages, liabilities and expenses
(including costs of investigation and legal expenses) arising out of or based
upon any untrue or alleged untrue statement of a material fact contained in any
registration statement covering any Registrable Securities, any related
prospectus or preliminary prospectus, or any amendment or supplement thereto, or
any omission or alleged omission to state in any thereof a material fact
required to be stated therein (in the case of a prospectus or prospectus
supplement, in light of the circumstances under which they were made) not
misleading, except in each case insofar, but only insofar, as the same arises
out of or is based upon an untrue statement or alleged untrue statement of a
material fact or an omission or alleged omission to state a material fact in
such registration statement, prospectus, preliminary prospectus, amendment or
supplement, as the case may be, made or omitted, as the case may be, in reliance
upon and in conformity with written information furnished to the Company by such
Holder expressly for use therein. This indemnity is in addition to any liability
that the Company may otherwise have. The Company shall also indemnify any
underwriters of the Registrable Securities, selling brokers, dealer managers and
similar securities industries professionals participating in the distribution
and their officers and directors and each Person who controls such underwriters
or other Persons (within the meaning of the Securities Act) to the same extent
as provided above with respect to the indemnification of Holders and other
specified Persons.
(b)    Indemnification by Holders of Registrable Securities. In connection with
any registration statement covering Registrable Securities, each Holder any of
whose Registrable Securities are covered thereby shall furnish to the Company in
writing such information and affidavits with respect to such Holder as the
Company reasonably requests for use in connection with such registration
statement, any related prospectus or preliminary prospectus, or any amendment or
supplement thereto, and shall indemnify, to the full extent permitted by law,
the Company, the Company's directors, officers, employees and agents, each
Person who controls the Company (within the meaning of the Securities Act) and
any investment adviser thereof or agent therefor, against all losses, claims,
damages, liabilities and expenses (including costs of investigation and legal
expenses) arising out of or based upon any untrue or alleged untrue statement of
a material fact contained in any registration statement covering any Registrable
Securities, any related prospectus or preliminary prospectus, or any amendment
or supplement thereto, or any omission or alleged omission to state in any
thereof a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus or prospectus supplement, in
light of the circumstances under which they were made) not misleading, in each
case to the extent, but only to the extent, that the same arises out of or is
based upon an untrue statement or alleged untrue statement of a material fact or
an omission or alleged omission to state a material fact in such registration
statement or in such related prospectus, preliminary prospectus, amendment or
supplement, as the case may be, made or omitted, as the case may be, in reliance
upon and in conformity with written information furnished to the Company by such
Holder expressly for use therein. Notwithstanding any other provision hereof, in
no event shall the indemnification obligation of any Holder be greater in amount
than the dollar amount of the proceeds received by such Holder upon the sale of
the Registrable Securities giving rise to such obligation.
(c)    Conduct of Indemnification Proceedings. Any Person entitled to
indemnification under this Section 6 shall give prompt written notice to the
indemnifying party after the receipt by such Person of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which such Person will claim indemnification or contribution
pursuant hereto and, unless in the judgment of such indemnified party a conflict
of interest may exist between such indemnified party and the indemnifying party
with respect to such claim, permit the indemnifying party to assume the defense
of such claim with counsel reasonably satisfactory to such indemnified party. If
the indemnifying party is not entitled to, or elects not to, assume the defense
of a claim, it shall not be obligated to pay the fees and expenses of more than
one counsel with respect to such claim, unless in the judgment of counsel to
such indemnified party, expressed in a writing delivered to the indemnifying
party, a conflict of interest may exist between such indemnified party and any
other indemnified party with respect to such claim, in which event the
indemnifying party shall be obligated to pay the fees and expenses of such
additional counsel or counsels (which shall be limited to one counsel per
indemnified party). The indemnifying party shall not be subject to any liability
for any settlement made without its consent, which consent shall not be
unreasonably withheld.
(d)    Contribution.
(i)    If the indemnification provided for in this Section 6 from the
indemnifying party is unavailable to any indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions that resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include, subject to the
limitations set forth in Section 6(c), any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding.
(ii)    The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding any other provision hereof, in no event shall the contribution
obligation of any Holder be greater in amount than the excess of (A) the dollar
amount of the proceeds received by such Holder upon the sale of the Registrable
Securities giving rise to such contribution obligation over (B) the dollar
amount of any damages that such Holder has otherwise been required to pay by
reason of the untrue or alleged untrue statement or omission or alleged omission
giving rise to such obligation. No Person guilty or fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
(iii)    If indemnification is available under this Section 6, the indemnifying
party shall indemnify each indemnified party to the full extent provided in
Section 6(a) and 6(b) without regard to the relative fault of said indemnifying
party or indemnified party or any other equitable consideration provided for in
this Section 6(d).
(iv)    If any provision of an indemnification clause in an underwriting
agreement executed by or on behalf of a Holder of Registrable Securities in
accordance with Section 4(a)(xiv)(D) differs from a provision in this Section 6,
such provision in the underwriting agreement shall determine such Holder's
rights in respect thereof.
7.    Participation in Underwriting Registrations.
No Person may participate in any underwritten Registration unless such Person
(a) agrees to sell such Person's securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements, (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements, and (c) agrees to
pay such Person's pro rata portion of all underwriting discounts and
commissions.
8.    Cooperation with the Company.
Each Holder shall use its best efforts to cooperate with the Company in all
reasonable respects in connection with the preparation and filing of the
Registration hereunder in which such Registrable Securities are included,
including by completing in a timely manner a customary selling stockholder
questionnaire.



87454-0001/LEGAL122796001.1